 

 

Exhibit 10.1

FORM OF

CREDIT AGREEMENT

dated as of

August 21, 2009

among

AMERICAN DENTAL PARTNERS, INC.,

as Borrower

THE LENDING INSTITUTIONS NAMED HEREIN,

as Lenders,

and

KEYBANK NATIONAL ASSOCIATION,

as a Co-Lead Arranger and Administrative Agent

and

RBS SECURITIES INC.,

as a Co-Lead Arranger

and

BANC OF AMERICA SECURITIES LLC,

as a Co-Lead Arranger

BANK OF AMERICA, N.A.,

as Documentation Agent

and

RBS CITIZENS, N.A.,

as Syndication Agent

$50,000,000 Revolving Facility

$80,000,000 Term Loan Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND TERMS    1

Section 1.1.

   Certain Defined Terms    1

Section 1.2.

   Computation of Time Periods    28

Section 1.3.

   Accounting Terms    28

Section 1.4.

   Terms Generally    28 ARTICLE II. AMOUNT AND TERMS OF LOANS    28

Section 2.1.

   Establishment of the Credit Facility    28

Section 2.2.

   Revolving Facility    29

Section 2.3.

   Term Loan    29

Section 2.4.

   Swing Line Facility    29

Section 2.5.

   Notice of Borrowing    31

Section 2.6.

   Funding Obligations; Disbursement of Funds.    32

Section 2.7.

   Evidence of Obligations    33

Section 2.8.

   Interest; Default Rate    34

Section 2.9.

   Increased Costs, Illegality, etc    35

Section 2.10.

   Breakage Compensation    37

Section 2.11.

   Change of Lending Office; Replacement of Lenders    37

Section 2.12.

   Conversion and Continuation of Loans    38 ARTICLE III. LETTERS OF CREDIT   
38

Section 3.1.

   Letter of Credit Issuances    38

Section 3.2.

   Letter of Credit Requests    39

Section 3.3.

   Notice of Letter of Credit Issuance    39

Section 3.4.

   Auto-Renewal Letters of Credit    40

Section 3.5.

   Applicability of ISP98    40

Section 3.6.

   [Intentionally Omitted]    40

Section 3.7.

   Reimbursement Obligations    40

Section 3.8.

   Letter of Credit Participations    41

Section 3.9.

   Increased Costs to Letter of Credit Issuers    43 ARTICLE IV. FEES AND
COMMITMENTS    44

Section 4.1.

   Fees    44

Section 4.2.

   Termination and Reduction of Revolving Commitments    45 ARTICLE V. PAYMENTS
   46

Section 5.1.

   Voluntary, Scheduled and Mandatory Prepayments of Loans    46

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 5.2.

   Method and Place of Payment    49

Section 5.3.

   Net Payments    50

ARTICLE VI. CONDITIONS PRECEDENT

   52

Section 6.1.

   Conditions Precedent at Closing Date    52

Section 6.2.

   Conditions Precedent to All Credit Events    56

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

   56

Section 7.1.

   Corporate Status, etc    57

Section 7.2.

   Corporate Power and Authority, etc    57

Section 7.3.

   No Violation    57

Section 7.4.

   Governmental Approvals    57

Section 7.5.

   Litigation    57

Section 7.6.

   Use of Proceeds; Margin Regulations    58

Section 7.7.

   Financial Statements, etc    58

Section 7.8.

   Solvency    59

Section 7.9.

   No Material Adverse Change    59

Section 7.10.

   Tax Returns and Payments    59

Section 7.11.

   Title to Properties, etc    59

Section 7.12.

   Lawful Operations, etc    59

Section 7.13.

   Environmental Matters    60

Section 7.14.

   Compliance with ERISA    60

Section 7.15.

   Intellectual Property, etc    61

Section 7.16.

   Investment Company Act, etc    61

Section 7.17.

   Insurance    61

Section 7.18.

   Certain Contracts; Labor Relations    61

Section 7.19.

   True and Complete Disclosure    61

Section 7.20.

   Defaults    62

Section 7.21.

   Management Service Agreements.    62

Section 7.22.

   Malpractice Insurance    62

Section 7.23.

   Anti-Terrorism Law Compliance    62

ARTICLE VIII. AFFIRMATIVE COVENANTS

   63

Section 8.1.

   Reporting Requirements    63

Section 8.2.

   Books, Records and Inspections    66

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 8.3.

   Insurance    66

Section 8.4.

   Payment of Taxes and Claims    67

Section 8.5.

   Corporate Franchises    67

Section 8.6.

   Good Repair    67

Section 8.7.

   Compliance with Statutes, etc    68

Section 8.8.

   Compliance with Environmental Laws    68

Section 8.9.

   Fiscal Years, Fiscal Quarters    69

Section 8.10.

   Certain Subsidiaries to Join in Subsidiary Guaranty    69

Section 8.11.

   Additional Security; Further Assurances    70

Section 8.12.

   Casualty and Condemnation.    70

Section 8.13.

   Most Favored Covenant Status    70

Section 8.14.

   Senior Debt    71

Section 8.15.

   Management Service Agreements    71

Section 8.16.

   Landlord/Mortgagee Waivers    71

Section 8.17.

   Mortgages    72

Section 8.18.

   Compass Bank Account    73

ARTICLE IX. NEGATIVE COVENANTS

   73

Section 9.1.

   Changes in Business    73

Section 9.2.

   Consolidation, Merger, Acquisitions, Asset Sales, etc    74

Section 9.3.

   Liens    74

Section 9.4.

   Indebtedness    75

Section 9.5.

   Investments and Guaranty Obligations    76

Section 9.6.

   Dividends and Other Restricted Payments    77

Section 9.7.

   Financial Covenants    78

Section 9.8.

   Limitation on Certain Restrictive Agreements    79

Section 9.9.

   Prepayments and Refinancings of Other Debt, etc    79

Section 9.10.

   Transactions with Affiliates    79

Section 9.11.

   Plan Terminations, Minimum Funding, etc    80

Section 9.12.

   Anti-Terrorism Laws    80

Section 9.13.

   Use of Proceeds    80

Section 9.14.

   Sale and Lease-Back Transaction    80

Section 9.15.

   Care For Kids Subsidiaries    80

Section 9.16.

   Charter Amendments    80

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 9.17.

   Issuance of Disqualified Equity Interests    80

ARTICLE X. EVENTS OF DEFAULT

   81

Section 10.1.

   Events of Default    81

Section 10.2.

   Acceleration, etc    83

Section 10.3.

   Application of Liquidation Proceeds    84

ARTICLE XI. THE ADMINISTRATIVE AGENT

   85

Section 11.1.

   Appointment    85

Section 11.2.

   Delegation of Duties    85

Section 11.3.

   Exculpatory Provisions    85

Section 11.4.

   Reliance by Administrative Agent    86

Section 11.5.

   Notice of Default    86

Section 11.6.

   Non-Reliance    86

Section 11.7.

   Indemnification    86

Section 11.8.

   The Administrative Agent in Individual Capacity    87

Section 11.9.

   Successor Administrative Agent    87

Section 11.10.

   Other Agents    88

Section 11.11.

   No Reliance on Administrative Agent’s Customer Identification Program    88

Section 11.12.

   USA Patriot Act    88

ARTICLE XII. GUARANTY

   88

Section 12.1.

   Guaranty by the Borrower    88

Section 12.2.

   Additional Undertaking    89

Section 12.3.

   Guaranty Unconditional    89

Section 12.4.

   Borrower Obligations to Remain in Effect; Restoration    90

Section 12.5.

   Waiver of Acceptance, etc    90

Section 12.6.

   Subrogation    90

Section 12.7.

   Effect of Stay    90

ARTICLE XIII. MISCELLANEOUS

   90

Section 13.1.

   Payment of Expenses etc    90

Section 13.2.

   Right of Setoff    92

Section 13.3.

   Equalization    92

Section 13.4.

   Notices    93

Section 13.5.

   Benefit of Agreement    94

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 13.6.

   No Waiver; Remedies Cumulative    96

Section 13.7.

   Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial    96

Section 13.8.

   Counterparts    97

Section 13.9.

   Integration    97

Section 13.10.

   Headings Descriptive    97

Section 13.11.

   Amendment or Waiver    97

Section 13.12.

   Survival of Indemnities    99

Section 13.13.

   Domicile of Loans    99

Section 13.14.

   Confidentiality    99

Section 13.15.

   Limitations on Liability of the Letter of Credit Issuers    100

Section 13.16.

   General Limitation of Liability    101

Section 13.17.

   No Duty    101

Section 13.18.

   Lenders and Agent Not Fiduciary to Borrower, etc    101

Section 13.19.

   Survival of Representations and Warranties    101

Section 13.20.

   Severability    101

Section 13.21.

   Independence of Covenants    102

Section 13.22.

   Interest Rate Limitation    102

Section 13.23.

   USA Patriot Act    102

Section 13.24.

   Press Releases and Related Matters    102

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         

Page

Exhibit A-1    Form of Revolving Facility Note    Exhibit A-2    Form of Swing
Line Note    Exhibit A-3    Form of Term Note    Exhibit B-1    Form of Notice
of Borrowing    Exhibit B-2    Form of Notice of Continuation or Conversion   
Exhibit B-3    Form of Letter of Credit Request    Exhibit C-1    Form of
Subsidiary Guaranty    Exhibit C-2    Form of Security Agreement    Exhibit D   
Form of Assignment Agreement    Exhibit E    Form of Compliance Certificate   
Schedule 1    Lenders and Commitments    11 Schedule 2    Subsidiary Guarantors
   12 Schedule 3    Existing Letters of Credit    13 Schedule 4    Scheduled
Subsidiaries    14 Schedule 7.1    Subsidiaries    Schedule 7.21    Management
Service Agreements    Schedule 9.3    Liens    Schedule 9.4    Indebtedness   
Schedule 9.5    Investments   

 

-vi-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT is entered into as of August 21, 2009 among the following:
(i) AMERICAN DENTAL PARTNERS, INC., a Delaware corporation (the “Borrower”);
(ii) the lenders from time to time party hereto (each a “Lender” and
collectively, the “Lenders”); (iii) KEYBANK NATIONAL ASSOCIATION, as a co-lead
arranger, sole bookrunner and administrative agent (the “Administrative Agent”);
(iv) KBCM BRIDGE LLC, a Delaware limited liability company, as a Lender and the
Swing Line Lender (as hereinafter defined); (v) RBS SECURITIES INC., as a
co-lead arranger; (vi) BANK OF AMERICA, N.A., as documentation agent and a
Lender; (vii) BANC OF AMERICA SECURITIES LLC, as a co-lead arranger, and
(viii) RBS CITIZENS, N.A., as syndication agent and a Lender.

PRELIMINARY STATEMENTS:

(1) The Borrower has requested that the Lenders, the Swing Line Lender and each
Letter of Credit Issuer (as hereafter defined) extend credit to the Borrower to
refinance the Existing Facilities (as hereinafter defined) and to provide
working capital and funds for other lawful purposes.

(2) Subject to and upon the terms and conditions set forth herein, the Lenders,
the Swing Line Lender and each Letter of Credit Issuer are willing to extend
credit and make available to the Borrower the credit facility provided for
herein for the foregoing purposes.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.1. Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (i) any acquisition on a
going concern basis (whether by purchase, lease or otherwise) of any facility
and/or business or business unit operated by any person that is not a Subsidiary
of the Borrower, (ii) the acquisition of a majority of the outstanding Equity
Interest in any such person (whether by merger, stock purchase or otherwise),
(iii) the affiliation with a dental group through the acquisition of selected
assets consistent with the past practices of the Borrower, (iv) the acquisition
of all or substantially all of the assets of any person, or any business or
division of any person, (v) any transaction in which the Borrower or any
Subsidiary enters into a Management Service Agreement or any similar agreement
or affiliation and (vi) the acquisition of another person by a merger,
consolidation, amalgamation or any other combination with such person.

“Additional Security Document” shall have the meaning provided in
Section 8.11(a).

“Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period for
a Eurodollar Loan, the greater of: (i) (A) the rate per annum equal to the
offered rate appearing on the applicable



--------------------------------------------------------------------------------

electronic page of Reuters (or on the appropriate page of any successor to or
substitute for such service, or, if such rate is not available, on the
appropriate page of any generally recognized financial information service, as
selected by the Administrative Agent from time to time) that displays an average
British Bankers Association Interest Settlement Rate at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars with a maturity comparable to such Interest
Period, divided (and rounded to the nearest one hundredth of 1%) by (B) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, however, that in the event that
the rate referred to in clause (A) above is not available at any such time for
any reason, then the rate referred to in clause (A) shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
average (rounded to the nearest ten thousandth of 1%) of the rates per annum at
which deposits in Dollars in an amount equal to the amount of such Eurodollar
Loan are offered to the Reference Banks in the London interbank market at
approximately 11:00 a.m. (London time), two Business Days prior to the
commencement of such Interest Period, for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period and (ii) 2.00%. Notwithstanding the foregoing, the Adjusted
Eurodollar Rate for the Hedged Portion of the Term Loan shall equal clause
(i) above so long as the Hedge Condition is in effect.

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 11.9.

“Affiliate” shall mean, with respect to any person, any other person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A person shall be deemed to control a second person if such
first person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second person or (ii) to direct or cause the
direction of the management and policies of such second person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, (x) a director, officer or employee of a person shall not, solely
by reason of such status, be considered an Affiliate of such person; and
(y) neither the Administrative Agent nor any Lender shall in any event be
considered an Affiliate of the Borrower or any other Credit Party or any of
their respective Subsidiaries.

“Aggregate Credit Facility Exposure” shall mean, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the principal amount
of Swing Loans outstanding at such time, and (iii) aggregate principal amount of
the Term Loans outstanding at such time.

“Aggregate Revolving Facility Exposure” shall mean, at any time, the sum of
(i) the principal amounts of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the Letter of Credit
Outstandings at such time.

“Agreement” shall mean this Credit Agreement, as the same may from time to time
be amended, restated, supplemented or otherwise modified.

“Anti-Terrorism Law” shall mean the USA Patriot Act or any other law pertaining
to the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

 

2



--------------------------------------------------------------------------------

“Applicable Commitment Fee Rate” shall mean:

(i) On the Closing Date and thereafter, until changed hereunder in accordance
with the provisions set forth in this definition, the Applicable Commitment Fee
Rate shall be 62.50 basis points;

(ii) Commencing with the fiscal quarter of the Borrower ended on September 30,
2009, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Commitment Fee Rate in accordance with the
following matrix, based on the Leverage Ratio:

 

Leverage Ratio

   Applicable Commitment Fee Rate

Greater than or equal to 2.00 to 1.00

   62.50 bps

Less than 2.00 to 1.00 and greater than or equal to 1.50 to 1.00

   50.00 bps

Less than 1.50 to 1.00

   37.50 bps

(iii) Changes in the Applicable Commitment Fee Rate based upon changes in the
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Administrative Agent pursuant to Section 8.1(a) or
Section 8.1(b), as the case may be, of the financial statements of the Borrower
for the Testing Period most recently ended, accompanied by a Compliance
Certificate required pursuant to Section 8.1(c), demonstrating the computation
of the Leverage Ratio. Notwithstanding the foregoing, during any period when
(A) the Borrower has failed to timely deliver its consolidated financial
statements referred to in Section 8.1(a) or Section 8.1(b), accompanied by a
Compliance Certificate required pursuant to Section 8.1(c), (B) a Default under
Section 10.1(a) has occurred and is continuing, or (C) an Event of Default has
occurred and is continuing, the Applicable Commitment Fee Rate shall be the
highest number of basis points indicated therefor in the above matrix,
regardless of the Leverage Ratio at such time. Any changes in the Applicable
Commitment Fee Rate shall be determined by the Administrative Agent in
accordance with the provisions set forth in this definition and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower and the Lenders. Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error. The above matrix does not
modify or waive, in any respect, the rights of the Administrative Agent and the
Lenders to charge any default rate of interest or any of the other rights and
remedies of the Administrative Agent and the Lenders hereunder.

(iv) In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 8.1(a), (b) or (c) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Commitment Fee Rate for an applicable
period than the Applicable Commitment Fee Rate actually applied for such
applicable period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such applicable
period, (ii) the Applicable Commitment Fee Rate shall be determined as if such
corrected, higher Applicable Commitment Fee Rate were applicable for such
period, and (iii) the Borrower shall immediately pay to the Administrative
Agent, for the account of the applicable Lenders and/or the applicable Letter of
Credit Issuers, the additional Commitment Fee owing (including for any
retrospective periods) as a result of such higher Applicable Commitment Fee Rate
for such period. This provision shall not limit the rights of the Administrative
Agent and the Lenders with respect to any other provision of this Agreement. The
Borrower’s obligations under this clause (iv) shall survive the termination of
the Commitments and the repayment of all Obligations hereunder.

 

3



--------------------------------------------------------------------------------

“Applicable Lending Office” shall mean, with respect to each Lender, the office
or offices designated by such Lender to the Administrative Agent as such
Lender’s lending office or offices for purposes of this Agreement. A Lender may
have a different Applicable Lending Office for Base Rate Loans and Eurodollar
Loans.

“Applicable Margin” shall mean:

(i) On the Closing Date and thereafter, until changed hereunder in accordance
with the following provisions, the Applicable Margin shall be (A) 550.00 basis
points for Base Rate Loans, and (B) 600.00 basis points for Eurodollar Loans;

(ii) Commencing with the fiscal quarter of the Borrower ended on September 30,
2009, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin in accordance with the following
matrix, based on the Leverage Ratio:

 

Leverage Ratio

   Applicable Margin for
Base Rate Loans    Applicable Margin for
Eurodollar Loans

Greater than or equal to 2.00 to 1.00

   550.00 bps    600.00 bps

Less than 2.00 to 1.00 and greater than or equal to 1.50 to 1.00

   525.00 bps    575.00 bps

Less than 1.50 to 1.00 and greater than or equal to 1.00 to 1.00

   500.00 bps    550.00 bps

Less than 1.00 to 1.00

   475.00 bps    525.00 bps

(iii) Changes in the Applicable Margin based upon changes in the Leverage Ratio
shall become effective on the third Business Day following the receipt by the
Administrative Agent pursuant to Section 8.1(a) or Section 8.1(b), as the case
may be, of the financial statements of the Borrower for the Testing Period most
recently ended, accompanied by a Compliance Certificate in accordance with
Section 8.1(c), demonstrating the computation of the Leverage Ratio.
Notwithstanding the foregoing provisions, during any period when (A) the
Borrower has failed to timely deliver its consolidated financial statements
referred to in Section 8.1(a) or Section 8.1(b), accompanied by a Compliance
Certificate in accordance with Section 8.1(c), (B) a Default under
Section 10.1(a) has occurred and is continuing, or (C) an Event of Default has
occurred and is continuing, the Applicable Margin shall be the highest number of
basis points indicated therefor in the above matrix, regardless of the Leverage
Ratio at such time. Any changes in the Applicable Margin shall be determined by
the Administrative Agent in accordance with the provisions set forth in this
definition and the Administrative Agent will promptly provide notice of such
determinations to the Borrower and the Lenders. Any such determination by the
Administrative Agent shall be conclusive and binding absent manifest error. The
above matrix does not modify or waive, in any respect, the rights of the
Administrative Agent and the Lenders to charge any default rate of interest or
any of the other rights and remedies of the Administrative Agent and the Lenders
hereunder.

 

4



--------------------------------------------------------------------------------

(iv) In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 8.1(a), (b) or (c) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for an applicable period than the
Applicable Margin actually applied for such applicable period, then (i) the
Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such applicable period, (ii) the Applicable Margin
shall be determined as if such corrected, higher Applicable Margin were
applicable for such period, and (iii) the Borrower shall immediately pay to the
Administrative Agent, for the account of the applicable Lenders and/or the
applicable Letter of Credit Issuers, the accrued additional interest owing
(including for any retrospective periods) as a result of such higher Applicable
Margin for such period. This provision shall not limit the rights of the
Administrative Agent and the Lenders with respect to any other provision of this
Agreement. The Borrower’s obligations under this clause (iv) shall survive the
termination of the Commitments and the repayment of all Obligations hereunder.

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

“Approved Fund” shall mean a fund that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit and that
is administered or managed by a Lender or an Affiliate of a Lender.

“Asset Sale” shall mean the sale, lease, transfer or other disposition
(including by means of Sale and Lease-Back Transactions, and by means of
mergers, consolidations, amalgamations and liquidations of a corporation,
partnership or limited liability company of the interests therein of the
Borrower or any Subsidiary) by the Borrower or any Subsidiary to any person of
any of the Borrower’s or such Subsidiary’s respective assets, provided that the
term Asset Sale specifically excludes (i) any sales, transfers or other
dispositions of inventory, or obsolete or excess furniture, fixtures, equipment
or other property, real or personal, tangible or intangible, in each case in the
ordinary course of business, and (ii) the actual or constructive total loss of
any property or the use thereof resulting from any Event of Loss.

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit D hereto.

“Authorized Officer” shall mean any of the following officers of the Borrower:
the Chief Executive Officer, the Chief Operating Officer, the Chief Financial
Officer, the Vice President-Planning and Investment or the Treasurer or any
other officer of the Borrower performing a function similar to any of the
foregoing that is acceptable to the Administrative Agent. Unless otherwise
qualified, all references herein to an Authorized Officer shall refer to an
Authorized Officer of the Borrower.

“Bank Products” means treasury management, cash management, deposit,
disbursement or other bank account services, credit card or purchase card
programs or other similar banking products.

“Bank Product Creditor” shall have the meaning provided in the Security
Agreement.

“Bank Product Document” shall have the meaning provided in the Security
Agreement.

“Bank Product Obligations” shall have the meaning provided in the Security
Agreement.

“Bankruptcy Code” shall have the meaning provided in Section 10.1(h)(i).

 

5



--------------------------------------------------------------------------------

“Base Rate” shall mean, for any day, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the greatest of: (i) the rate of interest established by KeyBank in
Cleveland, Ohio, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus  1/2 of 1.00% per annum; and (iii) the greater of (A) the Adjusted
Eurodollar Rate for one month interest periods that would be applicable had the
Borrower submitted on such day a Notice of Borrowing, Continuation or Conversion
that requested the Borrowing, Continuation or Conversion of a Eurodollar Loan,
and (B) 2.00%, in the case of each of subclauses (A) and (B) of this clause
(iii), plus 1.00% per annum.

“Base Rate Loan” shall mean any Loan bearing interest at a rate based upon the
Base Rate in effect from time to time.

“Benefited Creditors” shall mean, with respect to the Borrower Guaranteed
Obligations pursuant to Article XII, each of the Administrative Agent, the
Lenders, each Letter of Credit Issuer and the Swing Line Lender, each Designated
Hedge Creditor and each Bank Product Creditor, and the respective successors and
assigns of each of the foregoing (but in the case of a successor or assign of a
Designated Hedge Creditor or a Bank Product Creditor, as applicable, solely to
the extent such successor or assign meets the definition of a Designated Hedge
Creditor or a Bank Product Creditor, as applicable).

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Guaranteed Obligations” has the meaning provided in Section 12.1.

“Borrowing” shall mean a Revolving Borrowing, a Term Borrowing or the incurrence
of a Swing Loan.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday or any other day that shall be in
the city in which the Payment Office is located a legal holiday or a day on
which banking institutions are authorized or required by law or other
governmental actions to close and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, any day that is a Business Day described in clause (i) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Capital Distribution” shall mean a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any Equity Interest of the Borrower or any of its Subsidiaries or
as a dividend, return of capital or other distribution in respect of the
Borrower’s or such Subsidiary’s Equity Interest.

“Capital Lease” as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that person.

“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of the Borrower or any of its Subsidiaries in each case taken at the amount
thereof accounted for as liabilities identified as “capital lease obligations”
(or any similar words) on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Care For Kids Subsidiary” shall mean Care For Kids – USA, LLC, a Delaware
limited liability company, or any other Subsidiary formed from time to time at
any time after the Closing Date by ADP-CFK, LLC, a Delaware limited liability
company or any other Credit Party approved in writing by the Administrative
Agent, primarily for purposes of operating dental practices (or providing
administrative services thereto) specializing in the treatment of children,
including children covered by the applicable State’s Medicaid program, and “Care
For Kids Subsidiaries” shall mean, collectively, each such Care For Kids
Subsidiary.

“Cash Equivalents” shall mean any of the following:

(i) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;

(ii) Dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (x) any Lender, (y) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (z) any bank
(or the parent company of such bank) whose short-term commercial paper rating
from S&P is at least A-1 or the equivalent thereof or from Moody’s is at least
P-1 or the equivalent thereof (any such bank, an “Approved Bank”), in each case
with maturities of not more than three months from the date of acquisition;

(iii) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A-2, or the equivalent of
each thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 90 days after the date of acquisition;

(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;

(v) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through
(iv) above;

(vi) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(vii) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank; and

(viii) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii).

“Cash Proceeds” shall mean, with respect to (i) any Asset Sale, the aggregate
cash payments (including any cash received by way of deferred payment pursuant
to a note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but

 

7



--------------------------------------------------------------------------------

only as and when so received) received by the Borrower or any Subsidiary from
such Asset Sale, and (ii) any Event of Loss, the aggregate cash payments,
including all insurance proceeds and proceeds of any award for condemnation or
taking, received in connection with such Event of Loss.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change of Control” shall occur if:

(i) during any period of two consecutive calendar years, individuals who at the
beginning of such period constituted the Borrower’s Board of Directors (together
with any new directors (x) whose election by the Borrower’s Board of Directors
was, or (y) whose nomination for election by the Borrower’s shareholders was
(prior to the date of the proxy or consent solicitation relating to such
nomination), approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved), shall
cease for any reason to constitute a majority of the directors then in office;
or

(ii) any person or group (as such term is defined in Section 13(d)(3) of the
1934 Act), shall acquire, directly or indirectly, beneficial ownership (within
the meaning of Rule 13d-3 and 13d-5 of the 1934 Act) of more than 30%, on a
fully diluted basis, of the economic or voting interest in the Borrower’s
capital stock.

“Charges” shall have the meaning provided in Section 13.22.

“CIP Regulations” shall have the meaning provided in Section 11.11.

“Claims” shall have the meaning set forth in the definition of “Environmental
Claims.”

“Closing Date” shall mean August 21, 2009.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

“Co-Lead Arrangers” means, collectively, KeyBank, Banc of America Securities
LLC, and RBS Securities Inc., in their capacities as co-lead arrangers
hereunder.

“Collateral” shall mean the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether real property or personal property)
covered by any Security Document.

“Commitment” shall mean with respect to each Lender, (i) its Revolving
Commitment or (ii) its Term Commitment, if any, or, in the case of such Lender,
all of such Commitments.

“Commitment Fees” shall have the meaning provided in Section 4.1(a).

“Compliance Certificate” shall have the meaning provided in Section 8.1(c).

“Confidential Information” shall have the meaning provided in Section 13.14(b).

 

8



--------------------------------------------------------------------------------

“Consideration” shall mean, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent and
including, without limitation, any earn-out payments), the payment of consulting
fees or fees for a covenant not to compete and any other consideration paid in
connection with such Acquisition.

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
in all events amounts expended or capitalized under Capital Leases and Synthetic
Leases but excluding any amount representing capitalized interest) by the
Borrower and its Subsidiaries during that period that, in conformity with GAAP,
are or are required to be included in the property, plant or equipment reflected
in the consolidated balance sheet of the Borrower and its Subsidiaries.

“Consolidated Depreciation and Amortization Expense” shall mean, for any period,
all depreciation and amortization expenses of the Borrower and its Subsidiaries,
all as determined for the Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus (i) the sum of the amounts for such period included in
determining such Consolidated Net Income of, without duplication,
(A) Consolidated Interest Expense, (B) Consolidated Income Tax Expense,
(C) Consolidated Depreciation and Amortization Expense, (D) Non-Cash
Compensation Charges, and (E) extraordinary and other non-recurring non-cash
losses and charges, less (ii) gains on sales of assets and other extraordinary
gains and other non-recurring gains; all as determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP; provided, that
Consolidated EBITDA for any Testing Period shall (x) include the appropriate
financial items for any person or business unit that has been acquired by the
Borrower or any of its Subsidiaries for any portion of such Testing Period prior
to the date of acquisition (but excluding anticipated operating synergies), and
(y) exclude the appropriate financial items for any person or business unit that
has been disposed of by the Borrower or any of its Subsidiaries, for the portion
of such Testing Period prior to the date of disposition. In the case of clauses
(x) and (y) in the preceding sentence, such terms shall be subject to the
Administrative Agent’s reasonable discretion and supporting documentation (a
copy of which shall be provided to the Lenders) acceptable to the Administrative
Agent.

“Consolidated Income Tax Expense” shall mean, for any period, all provisions for
taxes based on the net income of the Borrower or any of its Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), all as determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including, without limitation, that which is capitalized, that which is
attributable to Capital Leases or Synthetic Leases and the pre-tax equivalent of
dividends payable on Disqualified Equity Interests) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and net costs under Hedge Agreements.

“Consolidated Net Income” shall mean for any period, the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP.

“Consolidated Net Rent Expense” shall mean, for any period, the total amount of
rent or similar obligations required to be paid during such period by the
Borrower or any of its Subsidiaries in respect of

 

9



--------------------------------------------------------------------------------

Operating Leases, as determined on a consolidated basis for such period taken as
a single accounting period determined in conformity with GAAP, but only to the
extent such rent or similar obligations are not reimbursed to the Borrower or
any of its Subsidiaries pursuant to the terms of a Management Service Agreement.

“Consolidated Net Working Capital” means current assets (excluding cash and Cash
Equivalents), minus current liabilities, all as determined for the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” shall mean at any time, all amounts that, in conformity
with GAAP, would be included under the caption “total stockholders’ equity” (or
any like caption) on a consolidated balance sheet of the Borrower at such time,
provided that in no event shall Consolidated Net Worth include any amounts in
respect of Disqualified Equity Interests.

“Consolidated Revenue” shall mean the line item captioned “net revenue” in the
Borrower’s financial statements included in the Borrower’s most recently filed
Form 10-K or 10-Q, as applicable.

“Consolidated Total Debt” shall mean the sum (without duplication) of all
Indebtedness of the Borrower and of each of its Subsidiaries, all as determined
on a consolidated basis.

“Continue,” “Continuation” and “Continued” each refers to a continuation of
Eurodollar Loans for an additional Interest Period as provided in Section 2.12.

“Control Agreements” shall have the meaning set forth in the Security Agreement.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Credit Documents” shall mean this Agreement, the Notes, the Subsidiary
Guaranty, the Security Documents, the Fee Letter, each Letter of Credit, and
each other Letter of Credit Document.

“Credit Event” shall mean the making of any Borrowing, any Conversion or
Continuation or any Letter of Credit Issuance.

“Credit Facility” shall mean the credit facility established under this
Agreement pursuant to which (i) the Lenders shall make Revolving Loans to the
Borrower, and shall participate in Letters of Credit Issuances, under the
Revolving Facility pursuant to the Revolving Commitment of each such Lender,
(ii) each Lender with a Term Commitment shall make a Term Loan to the Borrower
pursuant to such Term Commitment of such Lender, (iii) the Swing Line Lender
shall make Swing Loans to the Borrower under the Swing Line Facility pursuant to
the Swing Line Commitment, and (iv) each Letter of Credit Issuer shall issue
Letters of Credit for the account of the Letter of Credit Obligors in accordance
with the terms of this Agreement.

“Credit Facility Exposure” shall mean, for any Lender at any time, the sum of
(i) such Lender’s Revolving Facility Exposure at such time, (ii) in the case of
the Swing Line Lender, the principal amount of Swing Loans outstanding at such
time, and (iii) the outstanding aggregate principal amount of the Term Loan made
by such Lender, if any.

“Credit Party” shall mean any of the Borrower or any Subsidiary Guarantor.

 

10



--------------------------------------------------------------------------------

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall mean, for any day, (i) with respect to any Loan, a rate per
annum equal to two percent (2%) per annum above the interest rate that is or
would be applicable from time to time to such Loan pursuant to Section 2.8(a)(i)
or Section 2.8(b)(i), as applicable and (ii) with respect to any other amount, a
rate per annum equal to 2% per annum above the rate that would be applicable to
Revolving Loans that are Base Rate Loans pursuant to Section 2.8(a)(i).

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Hedge Agreement” shall mean (a) any Hedge Agreement to which the
Borrower or any other Credit Party is a party and as to which a Lender or any of
its Affiliates is a counterparty and (b) that has been designated as a
Designated Hedge Agreement by written notice to the Administrative Agent from
the Borrower or such Lender or Affiliate so that the Borrower’s or such other
Credit Party’s counterparty’s credit exposure thereunder will be entitled to
share in the benefits of the Subsidiary Guaranty and the Security Documents.

“Designated Hedge Creditor” shall mean each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.

“Disqualified Equity Interests” shall mean, with respect to any person, any
Equity Interest that (i) by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
later of the Revolving Facility Termination Date and the Term Loan Maturity
Date, (ii) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (A) debt securities or other Indebtedness or (B) any Equity
Interest referred to in clause (i) above, in each case at any time on or prior
to the first anniversary of the later of the Revolving Facility Termination Date
and the Term Loan Maturity Date, (iii) contains any repurchase obligation that
may come into effect prior to payment in full of all Obligations, (iv) requires
cash dividend payments prior to the first anniversary of the later of the
Revolving Facility Termination Date and the Term Loan Maturity Date, other than,
in the case of a limited liability company, cash distributions required by the
applicable Organizational Documents to be made to its members to enable each
member to pay taxes allocable to such member based on such limited liability
company’s net taxable income, but in each case only to the extent necessary to
pay such taxes, (v) does not provide that any claims of any holder of such
Equity Interest may have against the Borrower or any other Credit Party
(including any claims as judgment creditor or other creditor in respect of
claims for the breach of any covenant contained therein) shall be fully
subordinated (including a full remedy bar) to the Obligations in a manner
reasonably satisfactory to the Administrative Agent, (vi) provides the holders
of such Equity Interests with any rights to receive any cash upon the occurrence
of a change of control prior to the first anniversary date on which the
Obligations have been irrevocably paid in full, unless (x) the rights to receive
such cash are contingent upon the Obligations being irrevocably paid in full or
(y) such holders are required by the applicable Organizational Documents to sell
or otherwise transfer such Equity Interests in connection with such change of
control, and then, only to the extent of the consideration paid by the purchaser
of such Equity Interests to such holder, or (vii) is otherwise prohibited by the
terms of this Agreement. Notwithstanding the foregoing, Equity Interests issued
by (a) the Borrower and consisting solely of common stock or (b) a Care For Kids
Subsidiary shall not be deemed to be “Disqualified Equity Interests” solely by
virtue of such Equity Interests failing to meet the condition set forth in
clause (v) above.

 

11



--------------------------------------------------------------------------------

“Dollars” and the sign “$” each shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
United States territory or possession.

“Eligible Assignee” shall mean (i) a Lender (other than a Defaulting Lender),
(ii) an Affiliate of a Lender (other than a Defaulting Lender), (iii) an
Approved Fund, (iv) the Administrative Agent and (v) any other person (other
than a natural person) approved by (A) the Administrative Agent, (B) each Letter
of Credit Issuer, and (C) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereafter
“Claims”), including, without limitation, (i) any and all Claims by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment or Release (as defined in CERCLA) of any Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment issued to or rendered against
the Borrower or any of its Subsidiaries relating to the environment, employee
health and safety or Hazardous Materials, including, without limitation, CERCLA;
RCRA; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 300f et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq., the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the
extent it regulates occupational exposure to Hazardous Materials); and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

“Equity Financing” shall have the meaning provided in Section 6.1(t).

“Equity Financing Documents” shall mean all agreements, documents, and
instruments executed and delivered by a Credit Party in connection with the
Equity Financing.

“Equity Interest” shall mean with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

 

12



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA),
which together with the Borrower or a Subsidiary, would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(a)(14) or 4001(b)(1) of ERISA or (ii) as a result of
the Borrower or a Subsidiary being or having been a general partner of such
person.

“Eurodollar Loan” shall mean each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Event of Default” shall have the meaning provided in Section 10.1.

“Event of Loss” shall mean, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
Leasehold, the termination or expiration of such Leasehold.

“Excess Cash Flow” shall mean, for any period, the excess of (i) Consolidated
EBITDA for such period, over (ii) the sum for such period of (A) Consolidated
Interest Expense, (B) Consolidated Income Tax Expense, (C) Consolidated Capital
Expenditures, (D) the increase or decrease, as applicable, in Consolidated Net
Working Capital, (E) scheduled or mandatory repayments, prepayments or
redemptions of the principal of Indebtedness so long as in the case of any
revolving credit facility there is a permanent reduction in the commitment
thereunder, (F) without duplication of any amount included under the preceding
clause (E), scheduled payments representing the principal portion of Capitalized
Leases and Synthetic Leases, and (G) to the extent paid in cash during such
period, Restricted Payments by the Borrower.

“Excess Cash Flow Prepayment Amount” has the meaning provided in
Section 5.1(c)(iv).

“Excluded Subsidiary” shall mean American Dental Partners of Ohio, Inc., a
Delaware corporation.

“Exemption Certificates” shall have the meaning provided in Section 5.3(b).

“Existing Facilities” shall mean those certain credit facilities established
under (i) that certain Amended and Restated Credit Agreement, dated as of
February 22, 2005, as amended by the Omnibus Amendment Agreement and Waiver,
dated as of January 26, 2007, Amendment No. 2 to Amended and Restated Credit
Agreement, dated as of February 21, 2007, Amendment No. 3 to Amended and
Restated Credit Agreement, dated as of September 25, 2007, Amended and Restated
Forbearance Agreement and Amendment No. 4 to Credit Agreement, dated as of
January 11, 2008, Amendment No. 5 to Amended and Restated Credit Agreement and
Waiver, dated as of February 21, 2008, Amendment No. 6 to Amended and Restated
Credit Agreement, dated as of June 11, 2008, and Amendment No. 7 to Amended and
Restated Credit Agreement, dated as of October 24, 2008, and (ii) that certain
Term Loan Agreement,

 

13



--------------------------------------------------------------------------------

dated as of September 25, 2007, as amended by Amendment No. 1 to Term Loan
Agreement and Waiver, dated as of February 21, 2008, Amendment No. 2 to Term
Loan Agreement, dated as of June 11, 2008, and Amendment No. 3, dated as of
October 24, 2008.

“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
3 hereto.

“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean, collectively, (i) the Fee Letter, dated as of July 8,
2009, between the Borrower and KeyBank, as amended by Amendment No. 1 to Fee
Letter, dated August 3, 2009, and (ii) the Fee Letter, dated as of August 3,
2009, among the Borrower, RBS Securities Inc. and RBS Citizens, N.A.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1, together with any other fees payable pursuant to this Agreement or
any other Credit Document.

“Financial Projections” shall have the meaning provided in Section 7.7(b).

“Fixed Charge Coverage Ratio” shall mean, for any Testing Period, the ratio of
(a) the sum of (i) Consolidated EBITDA and (ii) Consolidated Net Rent Expense to
(b) the sum of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Capital Expenditures, (iv) scheduled or mandatory
repayments or prepayments (excluding voluntary repayments or prepayments of any
Loans without a corresponding permanent reduction of the Commitments) or
redemptions of the principal of Indebtedness and the stated or liquidation value
of Disqualified Equity Interests (including required reductions in committed
credit facilities), (v) without duplication of any amount included under the
preceding clause (iv), scheduled payments representing the principal portion of
Capitalized Leases and Synthetic Leases, (vi) the aggregate amount of Capital
Distributions made by the Borrower, if any, (vii) the aggregate amount of Share
Repurchases made by the Borrower, if any, and (viii) Consolidated Net Rent
Expense, in each case on a consolidated basis for the Borrower and its
Subsidiaries for such Testing Period; provided that, notwithstanding anything to
the contrary contained herein, the Borrower’s Fixed Charge Coverage Ratio for
any Testing Period shall (x) include the appropriate financial items for any
person or business unit that has been acquired by the Borrower for any portion
of such Testing Period prior to the date of acquisition, including both items of
expense and income and taking into account any Indebtedness incurred in
connection with such acquisition (but excluding anticipated operating
synergies), and (y) exclude the appropriate financial items for any person or
business unit that has been disposed of by the Borrower, for the portion of such
Testing Period prior to the date of disposition, including both items of expense
and income, and in the case of clauses (x) and (y), subject to the
Administrative Agent’s reasonable discretion and supporting documentation (a
copy of which shall be provided to the Lenders) acceptable to the Administrative
Agent; provided, for purposes of determining the scheduled repayments set forth
in clause (iv) of subpart (b) above with respect to the Term Loans only, such
amounts for each of the Testing Periods ending September 30, 2009, December 31,
2009, March 31, 2010 and June 30, 2010 shall be deemed to be $8,000,000 for each
such Testing Period.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

14



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranty Obligations” shall mean as to any person (without duplication) any
obligation of such person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such person,
whether or not contingent, (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness, or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof;
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness (or
stated portion thereof) in respect of which such Guaranty Obligation is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.

“Hazardous Materials” shall mean (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

“Hedge Agreement” shall mean (i) any interest rate swap agreement, any interest
rate cap agreement, any interest rate collar agreement or other similar interest
rate management agreement or arrangement, or (ii) any currency swap or option
agreement, foreign exchange contract, forward currency purchase agreement or
similar currency management agreement or arrangement.

“Hedge Condition” shall be deemed to exist so long as the ISDA Master Agreement,
dated April 25, 2007, between KeyBank and the Borrower, together with the
related Confirmation, dated May 4, 2007, is in effect without any default or
event of termination relating to the Borrower or any of its Subsidiaries
existing thereunder.

“Hedged Portion” shall mean an aggregate principal amount of the Term Loans
equal to the lesser of (a) $20,000,000 and (b) the outstanding principal amount
of the Term Loans.

“Indebtedness” of any person shall mean without duplication: (i) all
indebtedness of such person for borrowed money; (ii) all bonds, notes,
debentures and similar debt securities of such person; (iii) the deferred
purchase price of capital assets or services that in accordance with GAAP would
be shown on the liability side of the balance sheet of such person; (iv) the
face amount of all letters of credit issued for

 

15



--------------------------------------------------------------------------------

the account of such person and, without duplication, all drafts drawn
thereunder; (v) all obligations, contingent or otherwise, of such person in
respect of bankers’ acceptances; (vi) all Indebtedness of a second person
secured by any Lien on any property owned by such first person, whether or not
such indebtedness has been assumed; (vii) all Capitalized Lease Obligations of
such person; (viii) the present value, determined on the basis of the implicit
interest rate, of all basic rental obligations under all Synthetic Leases of
such person; (ix) all obligations of such person to pay a specified purchase
price for goods or services whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations; (x) all net obligations of such person
under Hedge Agreements; (xi) the full outstanding balance of trade receivables,
notes or other instruments sold with full recourse (and the portion thereof
subject to potential recourse, if sold with limited recourse), other than in any
such case any thereof sold solely for purposes of collection of delinquent
accounts; (xii) all Disqualified Equity Interests of such person; and (xiii) all
Guaranty Obligations of such person (without duplication under clause (vi));
provided, however, that (x) neither trade payables nor other similar accrued
expenses, in each case arising in the ordinary course of business (other than
trade payables or other similar accrued expenses that are outstanding for more
than 120 days after the date such trade payable or other similar accrued expense
was created), nor obligations in respect of insurance policies or performance or
surety bonds that themselves are not guarantees of Indebtedness (nor drafts,
acceptances or similar instruments evidencing the same nor obligations in
respect of letters of credit supporting the payment of the same), shall
constitute Indebtedness; and (y) the Indebtedness of any person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such person is a general partner) to
the extent such person is liable thereon as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such person is not liable
thereon.

“Indemnitees” has the meaning provided in Section 13.1(f).

“Insurance Subsidiary” shall mean Edgewater Indemnity Company, a Vermont
corporation.

“Interest Period” shall mean, with respect to each Eurodollar Loan, a period of
one, two, three or six months as selected by the Borrower, provided that (i) the
initial Interest Period for any Borrowing of such Eurodollar Loan shall commence
on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; (iv) no Interest Period for any Eurodollar Loan may be
selected that would end after the Revolving Facility Termination Date or the
Term Loan Maturity Date, as the case may be; and (v) if, upon the expiration of
any Interest Period, the Borrower has failed to (or may not) elect a new
Interest Period to be applicable to the respective Borrowing of Eurodollar Loans
as provided above, the Borrower shall be deemed to have elected to Convert such
Borrowing to a Base Rate Loan effective as of the expiration date of such
current Interest Period.

“Investment” shall mean: (i) any direct or indirect purchase or other
acquisition by a person of any Equity Interest of any other person (other than a
person that is, or after giving effect to such purchase or acquisition would be,
a Subsidiary Guarantor); (ii) any loan, advance (other than deposits with
financial institutions available for withdrawal on demand) or extension of
credit to, guarantee or assumption of debt or purchase or other acquisition of
any other debt of, any person (other than a person

 

16



--------------------------------------------------------------------------------

that is, or after giving effect to such loan, advance or capital contribution
would be, a Subsidiary Guarantor); or (iii) the purchase, acquisition or
investment of or in any stocks, bonds, mutual funds, notes, debentures or other
securities, or any deposit account, certificate of deposit or other investment
of any kind.

“KBCM” shall mean KBCM Bridge LLC, a Delaware limited liability company.

“KeyBank” shall mean KeyBank National Association, a national banking
association, together with its successors and assigns.

“Key Employee” shall mean Gregory A. Serrao and Breht T. Feigh.

“Landlord’s Agreement” shall mean a landlord’s waiver or mortgagee’s waiver,
each in form and substance satisfactory to the Administrative Agent, delivered
by a Credit Party in connection with this Agreement, as the same may from time
to time be amended, restated or otherwise modified.

“Leaseholds” of any person shall mean all the right, title and interest of such
person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” shall have the meaning provided in the first paragraph of
this Agreement and includes any other person that becomes a party hereto
pursuant to an Assignment Agreement, other than any such person that ceases to
be a party hereto pursuant to an Assignment Agreement. Unless the context
otherwise requires, the term “Lenders” includes the Swing Line Lender.

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender in violation of the requirements of this Agreement to make available its
portion of any incurrence of Loans, to fund its portion of the Swing Loan
Participation or to fund its portion of any unreimbursed payment under
Section 3.8(c), unless the same is the subject of a good faith dispute, or
(ii) a Lender having notified the Administrative Agent that it does not intend
to comply with the obligations under Section 2.2, Section 2.4 and/or
Section 3.8(c), in the case of (ii) as a result of the appointment of a receiver
or conservator with respect to such Lender at the direction or request of any
regulatory agency or authority.

“Lender Register” shall have the meaning provided in Section 2.7(b).

“Letter of Credit” shall mean any Standby Letter of Credit issued (or deemed
issued) by any Letter of Credit Issuer under this Agreement pursuant to Article
III for the account of any Letter of Credit Obligor, including without
limitation, the Existing Letters of Credit.

“Letter of Credit Commitment Amount” shall mean $4,500,000.

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
any documents executed in connection with such Letter of Credit, including the
Letter of Credit itself.

“Letter of Credit Fee” shall mean any of the fees payable pursuant to
Section 4.1(b) or Section 4.1(c) in respect of Letters of Credit.

“Letter of Credit Issuance” shall mean the issuance (or deemed issuance) of any
Letter of Credit by any Letter of Credit Issuer for the account of a Letter of
Credit Obligor in accordance with the terms of this Agreement, and shall include
any amendment thereto that increases the Stated Amount thereof or extends the
expiry date of such Letter of Credit.

 

17



--------------------------------------------------------------------------------

“Letter of Credit Issuer” shall mean (i) KeyBank or any of its Affiliates, or
(ii) such other Lender that is requested, and agrees, to so act by the Borrower,
and is approved by the Administrative Agent.

“Letter of Credit Obligor” shall mean, with respect to each Letter of Credit
Issuance, the Borrower, the Subsidiary Guarantor or the Insurance Subsidiary for
whose account such Letter of Credit is issued (or deemed issued).

“Letter of Credit Outstandings” shall mean, at any time, the sum, without
duplication, of (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings.

“Letter of Credit Participant” shall have the meaning provided in
Section 3.8(a).

“Letter of Credit Participation” shall have the meaning provided in
Section 3.8(a).

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

“Leverage Ratio” shall mean, for any Testing Period, the ratio of
(i) Consolidated Total Debt to (ii) Consolidated EBITDA, in each case on a
consolidated basis for the Borrower and its Subsidiaries for such Testing
Period.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

“Loan” shall mean any Revolving Loan, Term Loan or Swing Loan.

“Management Service Agreement” shall have the meaning provided in Section 7.21.

“Management Service Agreement Termination Event” shall mean, with respect to any
Management Service Agreement, the occurrence of any event that allows any party
to such Management Service Agreement the right to terminate such Management
Service Agreement.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean any or all of the following: (i) any
material adverse effect on the business, operations, properties, assets,
liabilities, financial or other condition, or prospects of, the Borrower or the
Borrower and its Subsidiaries, taken as a whole; (ii) any material adverse
effect on the ability of the Borrower or any other Credit Party to perform any
of its obligations under the Credit Documents to which it is a party; (iii) any
material adverse effect on the ability of the Borrower and its Subsidiaries,
taken as a whole, to pay their liabilities and obligations as they mature or
become due; or (iv) any material adverse effect upon any substantial portion of
the Collateral or upon the validity, effectiveness or enforceability, as against
any Credit Party, of any of the Credit Documents to which it is a party.

“Maximum Rate” shall have the meaning provided in Section 13.22.

“Minimum Borrowing Amount” shall mean, (i) with respect to any Base Rate Loan,
$250,000, with minimum increments thereafter of $50,000, (ii) with respect to
any Eurodollar Loan, $1,000,000, with minimum increments thereafter of $100,000
and (iii) with respect to any Swing Loan, $100,000, with minimum increments
thereafter of $50,000.

 

18



--------------------------------------------------------------------------------

“Minority Holder” shall mean any holder (other than a Credit Party) of Equity
Interests of any Care For Kids Subsidiary, and “Minority Holders” shall mean,
collectively, each such Minority Holder.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgage” shall mean a Mortgage, Deed of Trust or other instrument, in form and
substance reasonably satisfactory to the Administrative Agent, executed by a
Credit Party with respect to a Mortgaged Real Property, as the same may from
time to time be amended, restated or otherwise modified.

“Mortgaged Real Property” shall mean each parcel of Real Property that shall
become subject to a Mortgage after the Closing Date, in each case together with
all of such Credit Party’s right, title and interest in the improvements and
buildings thereon and all appurtenances, easements or other rights belonging
thereto.

“Multiemployer Plan” shall mean a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

“Multiple Employer Plan” shall mean an employee benefit plan, other than a
Multiemployer Plan, to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate, and one or more employers other than the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

“Net Cash Proceeds” shall mean, with respect to: (i) any Asset Sale, the Cash
Proceeds resulting therefrom net of (A) reasonable and customary expenses of
sale incurred in connection with such Asset Sale, and other reasonable and
customary fees and expenses incurred, and all state and local taxes paid or
reasonably estimated to be payable by such person (after taking into account any
available tax credits or deductions), as a consequence of such Asset Sale and
the payment of principal, premium and interest of Indebtedness (other than the
Obligations) secured by the asset that is the subject of the Asset Sale and
required to be, and that is, repaid under the terms thereof as a result of such
Asset Sale, (B) amounts of any distributions payable to holders of minority
interests in the relevant person or in the relevant property or assets and
(C) incremental federal, state and local income taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions); and (ii) any Event of Loss, the Cash Proceeds resulting therefrom
net of (A) reasonable and customary expenses incurred in connection with such
Event of Loss, and local taxes paid or reasonably estimated to be payable by
such person, as a consequence of such Event of Loss and the payment of
principal, premium and interest of Indebtedness (other than the Obligations)
secured by the asset that is the subject of the Event of Loss and required to
be, and that is, repaid under the terms thereof as a result of such Event of
Loss, (B) amounts of any distributions payable to holders of minority interests
in the relevant person or in the relevant property or assets and (C) incremental
federal, state and local income taxes paid or payable as a result thereof (after
taking into account any available tax credits or deductions).

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

“Non-Cash Compensation Charges” means, for any period, non-cash compensation
expenses or other non-cash charges arising from the grant of or issuance of
stock options in connection with employee plans or other equity compensation
arrangements.

 

19



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

“Note” shall mean a Revolving Facility Note, a Term Note or a Swing Line Note,
as applicable.

“Notice of Borrowing” shall have the meaning provided in Section 2.5(b).

“Notice of Continuation or Conversion” shall have the meaning provided in
Section 2.12(b).

“Notice of Swing Loan Refunding” shall have the meaning provided in
Section 2.4(b).

“Notice Office” shall mean the office of the Administrative Agent at Key Center,
127 Public Square, Cleveland, Ohio 44114, Attention: KCIB Healthcare Group
(facsimile: (216) 689-8329), or such other office, located in a city in the
United States Eastern Time Zone, as the Administrative Agent may designate to
the Borrower from time to time.

“Obligations” shall mean all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, the Swing Line Lender or any Letter of Credit
Issuer pursuant to the terms of this Agreement or any other Credit Document
(including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any insolvency proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code).

“Operating Lease” as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
person.

“Organizational Documents” shall mean, with respect to any person (other than an
individual), such person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.

“Payment Office” shall mean the office of the Administrative Agent at Key
Center, 127 Public Square, Cleveland, Ohio 44114, Attention: KCIB Healthcare
Group (facsimile: (216) 689-8329), or such other office, located in a city in
the United States Eastern Time Zone, as the Administrative Agent may designate
to the Borrower from time to time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” has the meaning provided in the Security Agreement.

“Permitted Acquisition” shall mean any Acquisition as to which all of the
following conditions are satisfied:

(i) such Acquisition (A) involves a line or lines of business that is or are
complementary to the lines of business in which the Borrower and its
Subsidiaries, considered as an entirety, are engaged on the Closing Date, and
(B) involves a person or a line or lines of business that is or are located and
operated in the United States;

 

20



--------------------------------------------------------------------------------

(ii) the Borrower has, after giving effect to such Acquisition, on a pro forma
basis, $10,000,000 in Post-Acquisition Liquidity;

(iii) the aggregate Consideration for such Acquisition, when added together with
the aggregate Consideration for all other Permitted Acquisitions made during the
same fiscal year as such Acquisition, shall not exceed $25,000,000;

(iv) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

(v) the Borrower is, after giving effect to such Acquisition, on a pro forma
basis (as determined in accordance with subpart (vi) below), in compliance with
the financial covenants set forth in Section 9.7;

(vi) at least five Business Days prior to the consummation of any such
Acquisition (other than an acquisition of patient records in which the aggregate
Consideration is less than $500,000), the Borrower shall have delivered to the
Administrative Agent and the Lenders (A) in the case of any Acquisition in which
the aggregate Consideration to be paid is in excess of $3,000,000, a certificate
of an Authorized Officer demonstrating, in reasonable detail, the computation of
the financial covenants referred to in Section 9.7 on a pro forma basis, such
pro forma ratios being determined as if (y) such Acquisition had been completed
at the beginning of the most recent Testing Period for which financial
information for the Borrower and the business or person to be acquired, is
available, and (z) any such Indebtedness, or other Indebtedness incurred to
finance such Acquisition, had been outstanding for such entire Testing Period,
and (B) in the case of any Acquisition in which the aggregate Consideration is
in excess of $7,500,000, historical financial statements relating to the
business or person to be acquired, financial projections relating to the
Borrower and its Subsidiaries after giving effect to such Acquisition and such
other information as the Administrative Agent may reasonably request; and

(vii) any Management Service Agreement entered into by the Borrower or any of
its Subsidiaries in connection with such Acquisition is collaterally assignable
to the Administrative Agent without the consent of any party to such Management
Service Agreement, subject to any restrictions under applicable law.

“Permitted Lien” shall mean any Lien permitted by Section 9.3.

“person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any Multiemployer Plan or Single-Employer Plan.

“Post-Acquisition Liquidity” shall mean the sum of the Unused Total Revolving
Commitment less the principal amount of Swing Loans outstanding plus any
unencumbered cash balances of the Borrower and the Guarantors maintained in
deposit accounts that are subject to Control Agreements.

“primary Indebtedness” shall have the meaning provided in the definition of
“Guaranty Obligations.”

“primary obligor” shall have the meaning provided in the definition of “Guaranty
Obligations.”

 

21



--------------------------------------------------------------------------------

“Principal Party” shall have the meaning provided in Section 10.1(h)(i).

“Prohibited Transaction” shall mean a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.

“Provider” shall have the meaning given to such term in the applicable
Management Service Agreement and shall include any similar term used in lieu
thereof.

“Purchase Date” shall have the meaning provided in Section 2.4(c).

“Quoted Rate” shall mean, with respect to any Swing Loan, the interest rate
quoted to the Borrower by the Swing Line Lender and agreed to by the Borrower as
being the interest rate applicable to such Swing Loan.

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” of any person shall mean all of the right, title and interest of
such person in and to land, improvements and fixtures, including Leaseholds.

“Reference Banks” shall mean (i) KeyBank and (ii) any other Lender or Lenders
selected as a Reference Bank by the Administrative Agent.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the directors, officers, employees, agents and advisors of such
person and of such person’s Affiliates.

“Reportable Event” shall mean an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsections .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

“Required Lenders” shall mean Non-Defaulting Lenders whose Credit Facility
Exposure and Unused Revolving Commitments constitute greater than 50% of the sum
of the Aggregate Credit Facility Exposure (excluding the Credit Facility
Exposure of each Defaulting Lender for purposes of determining the Aggregate
Credit Facility Exposure) and the Unused Total Revolving Commitment (excluding
the Revolving Commitment and the Revolving Facility Exposure of each Defaulting
Lender for purposes of determining the Unused Total Revolving Commitment);
provided, however, if any two (2) Non-Defaulting Lenders collectively hold more
than 50% of the sum of the Aggregate Credit Facility Exposure and the Unused
Total Revolving Commitment, then the Required Lenders must include at least
three (3) non-affiliated Non-Defaulting Lenders.

 

22



--------------------------------------------------------------------------------

“Restricted Payment” shall mean (i) any Capital Distribution, (ii) any Share
Repurchase, (iii) any amount paid by the Borrower or any of its Subsidiaries in
repayment, redemption (including, without limitation, any mandatory redemption
or optional redemption), retirement, repurchase, direct or indirect, of any
Subordinated Indebtedness, or (iv) the exercise of any right of legal defeasance
or covenant defeasance or similar right with respect to any Subordinated
Indebtedness.

“Revolving Borrowing” shall mean the incurrence of Revolving Loans consisting of
one Type of Revolving Loan by the Borrower from all of the Lenders having
Revolving Commitments in respect thereof on a pro rata basis on a given date (or
resulting from Conversions or Continuations on a given date) having in the case
of any Eurodollar Loans the same Interest Period.

“Revolving Commitment” shall mean, with respect to each Lender, the amount set
forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced from time to time pursuant to Section 4.2(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 13.5.

“Revolving Facility” shall mean the credit facility established under
Section 2.2 pursuant to the Revolving Commitment of each Lender.

“Revolving Facility Availability Period” shall mean the period from the Closing
Date until the Revolving Facility Termination Date.

“Revolving Facility Exposure” shall mean, for any Lender at any time, the sum of
(i) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, and (ii) such Lender’s share of the Letter of Credit Outstandings
at such time.

“Revolving Facility Note” shall mean a promissory note substantially in the form
of Exhibit A-1 hereto.

“Revolving Facility Percentage” shall mean, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1 hereto.

“Revolving Facility Termination Date” shall mean the earlier of (i) August 21,
2012, or (ii) the date that the Commitments have been terminated pursuant to
Section 10.2.

“Revolving Loan” shall mean, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.2.

“Sale and Lease-Back Transaction” shall mean any arrangement with any person
providing for the leasing by the Borrower or any Subsidiary of any property
(except for temporary leases for a term, including any renewal thereof, of not
more than one year and except for leases between the Borrower and a Subsidiary
or between Subsidiaries), which property has been or is to be sold or
transferred by the Borrower or such Subsidiary to such person.

 

23



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., and its successors.

“Schedule 4 Affiliations” shall mean, collectively, the affiliations commonly
known as “Arizona’s Tooth Doctor,” “Carus Dental,” “Forward Dental,” “Metro
Dentalcare” and “Western New York Dental Group,” as referred to on Schedule 4 to
this Agreement.

“Scheduled Repayment” shall have the meaning provided in Section 5.1(b).

“Scheduled Subsidiary” shall mean those Subsidiaries set forth on Schedule 4
hereto, and shall include all successors and assigns of any such Subsidiary.

“SEC” shall mean the United States Securities and Exchange Commission.

“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

“Secured Creditors” shall have the meaning provided in the Security Agreement.

“Security Agreement” shall have the meaning provided in Section 6.1(e).

“Security Documents” shall mean the Security Agreement, each Mortgage (if any),
each Landlord’s Agreement, each Additional Security Document, any UCC financing
statement, any Control Agreement, any Perfection Certificate and any other
document pursuant to which any Lien is granted or perfected by any Credit Party
to the Administrative Agent as security for any of the Obligations.

“Share Repurchase” shall mean the purchase, acquisition, repurchase, redemption
or retirement by the Borrower or any of its Subsidiaries of any issued and
outstanding capital stock or other equity interests of the Borrower or any of
its Subsidiaries.

“Single Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, to which the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.

“Standard Permitted Lien” shall mean any of the following:

(i) Liens for taxes not yet delinquent or Liens for taxes, assessments or
governmental charges being contested in good faith and by appropriate
proceedings for which adequate reserves in accordance with GAAP have been
established;

(ii) Liens in respect of property or assets imposed by law that were incurred in
the ordinary course of business, such as carriers’, suppliers’, warehousemen’s,
materialmen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, that do not in the aggregate materially detract
from the value of such property or assets or materially impair the use thereof
in the operation of the business of the Borrower or any Subsidiary and do not
secure any Indebtedness;

(iii) Liens created by this Agreement or the other Credit Documents;

(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 10.1(g);

 

24



--------------------------------------------------------------------------------

(v) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;

(vi) Leases or subleases granted in the ordinary course of business to others
not interfering in any material respect with the business of the Borrower or any
of its Subsidiaries and any interest or title of a lessor under any lease not in
violation of this Agreement;

(vii) easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (A) a substantial and prolonged interruption
or disruption of the business activities of the Borrower and its Subsidiaries,
or (B) a Material Adverse Effect;

(viii) Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) permitted pursuant to
this Agreement, provided that such Liens are only in respect of the property
subject to, and secure only, the respective lease (and any other lease with the
same or an affiliated lessor);

(ix) items listed on Schedule B to any Title Policy approved by the
Administrative Agent and delivered pursuant to Section 8.17(a); and

(x) rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the UCC.

“Standby Letter of Credit” shall mean any standby letter of credit issued for
the purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

“Subordinated Indebtedness” shall mean any Indebtedness that (i) has been
subordinated to the prior payment in full of all of the Obligations pursuant to
a written agreement or written terms acceptable to the Administrative Agent and
(ii) has amortization terms acceptable to the Administrative Agent.

“Subsidiary” of any person shall mean (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such person
at the time or in which such person, one or more other Subsidiaries of such
person or such person and one or more Subsidiaries of such person, directly or
indirectly, has the power to direct the policies, management and

 

25



--------------------------------------------------------------------------------

affairs thereof; provided, however, that notwithstanding the foregoing, the
Excluded Subsidiary shall not be deemed a Subsidiary hereunder unless or until
the Excluded Subsidiary is required to become a Subsidiary Guarantor pursuant to
Section 8.10 hereof. Unless otherwise expressly provided, all references herein
to “Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean any Subsidiary that is or hereafter becomes a
party to the Subsidiary Guaranty. Schedule 2 hereto lists each Subsidiary
Guarantor as of the Closing Date.

“Subsidiary Guaranty” shall have the meaning provided in Section 6.1(d).

“Swing Line Commitment” shall mean $5,000,000.

“Swing Line Facility” shall mean the credit facility established under
Section 2.4 pursuant to the Swing Line Commitment of the Swing Line Lender.

“Swing Line Lender” shall mean KBCM, and it successor and assigns, or any other
person that becomes the Swing Line Lender pursuant to an Assignment Agreement.

“Swing Line Note” shall mean a promissory note substantially in the form of
Exhibit A-2 hereto.

“Swing Line Participation Amount” shall have the meaning provided in
Section 2.4(c).

“Swing Loan” shall mean any loan made by the Swing Line Lender under the Swing
Line Facility pursuant to Section 2.4.

“Swing Loan Maturity Date” shall mean, with respect to any Swing Loan, the
earlier of (i) the last day of the period for such Swing Loan as established by
the Swing Line Lender and agreed to by the Borrower, which shall be less than 15
days, and (ii) the Revolving Facility Termination Date.

“Swing Loan Participation” has the meaning provided in Section 2.4(c).

“Synthetic Lease” shall mean any lease (i) that is accounted for by the lessee
as an Operating Lease, and (ii) under which the lessee is intended to be the
“owner” of the leased property for Federal income tax purposes.

“Taxes” shall have the meaning provided in Section 5.3(a).

“Term Borrowing” shall mean the incurrence of Term Loans consisting of one Type
of Term Loan by the Borrower from all of the Lenders having Term Commitments in
respect thereof on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date), having in the case of Eurodollar
Loans the same Interest Period.

“Term Commitment” shall mean, with respect to each Lender, the amount, if any,
set forth opposite such Lender’s name in Schedule 1 hereto as its “Term
Commitment.”

“Term Loan” shall mean, with respect to each Lender that has a Term Commitment,
any loan made by such Lender pursuant to Section 2.3.

“Term Loan Maturity Date” shall mean August 21, 2012.

“Term Note” shall mean a promissory note substantially in the form of Exhibit
A-3 hereto.

 

26



--------------------------------------------------------------------------------

“Testing Period” shall mean a single period consisting of the four consecutive
fiscal quarters of the Borrower then last ended (whether or not such quarters
are all within the same fiscal year), except that if a particular provision of
this Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

“Title Company” shall have the meaning provided in Section 8.17.

“Title Policy” shall have the meaning provided in Section 8.17.

“Total Credit Facility Amount” shall mean the aggregate of the Total Revolving
Commitment and the Total Term Loan Commitment. As of the Closing Date, the Total
Credit Facility Amount is $130,000,000.

“Total Revolving Commitment” shall mean the sum of the Revolving Commitments of
the Lenders as the same may be decreased pursuant to Section 4.2(c) hereof. As
of the Closing Date, the amount of the Total Revolving Commitment is
$50,000,000.

“Total Term Loan Commitment” shall mean the sum of the Term Commitments of the
Lenders. As of the Closing Date, the amount of the Total Term Loan Commitment is
$80,000,000.

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time.
Unless otherwise specified, the UCC shall refer to the UCC as in effect in the
State of Ohio.

“Unfunded Benefit Liabilities” of any Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“United States” and “U.S.” each means United States of America.

“Unpaid Drawing” shall mean, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the Borrower or the applicable Letter of Credit Obligor or
converted to a Revolving Loan pursuant to Section 3.7(a), and, in each case, all
interest that accrues thereon pursuant to this Agreement.

“Unused Revolving Commitment” shall mean, for any Lender at any time, the excess
of (i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

“Unused Total Revolving Commitment” shall mean, at any time, the excess of
(i) the Total Revolving Commitment at such time over (ii) the Aggregate
Revolving Facility Exposure at such time.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

“Voting Power” shall mean, with respect to any person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such person, and the
holding of a designated percentage of Voting Power of a person means the
ownership of shares of capital

 

27



--------------------------------------------------------------------------------

stock, partnership interests, membership interests or other interests of such
Person sufficient to control exclusively the election of that percentage of the
members of the board of directors or similar governing body of such Person.

Section 1.2. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each mean “to but
excluding” and the word “through” means “through and including.”

Section 1.3. Accounting Terms. Except as otherwise specifically provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time, provided that if the Borrower
notifies the Administrative Agent and the Lenders that the Borrower wishes to
amend any covenant in Article IX to eliminate the effect of any change in GAAP
that occurs after the Closing Date on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article IX for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower,
the Administrative Agent and the Required Lenders, the Borrower, the
Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant promptly upon receipt from any party entitled to send
such notice.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.

ARTICLE II.

AMOUNT AND TERMS OF LOANS

Section 2.1. Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Credit Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each Letter of Credit Issuer agree to establish the Credit Facility
for the benefit of the Borrower; provided, however, that at no time will (i) the
Aggregate Credit Facility Exposure exceed the Total Credit Facility Amount, or
(ii) the Credit Facility Exposure of any Lender exceed the aggregate amount of
such Lender’s Commitment. The Revolving

 

28



--------------------------------------------------------------------------------

Commitments (and the Revolving Commitment of each Lender) shall terminate on the
Revolving Facility Termination Date and the Term Commitments (and the Term
Commitment of each Lender) shall terminate on the Term Loan Maturity Date.

Section 2.2. Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make a Revolving Loan or Revolving Loans to the Borrower from
time to time pursuant to such Lender’s Revolving Commitment, which Revolving
Loans (i) may, except as set forth herein, at the option of the Borrower, be
incurred and maintained as, or Converted into, Revolving Loans that are Base
Rate Loans or Eurodollar Loans, in each case denominated in Dollars, provided
that all Revolving Loans made as part of the same Revolving Borrowing shall
consist of Revolving Loans of the same Type; (ii) may be repaid or prepaid and
reborrowed in accordance with the provisions hereof; and (iii) shall not be made
if, after giving effect to any such Revolving Loan, (A) the Revolving Facility
Exposure of any Lender would exceed such Lender’s Revolving Commitment, (B) the
Aggregate Revolving Facility Exposure plus the principal amount of Swing Loans
would exceed the Total Revolving Commitment, or (C) the Borrower would be
required to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 5.1(c). The Revolving Loans to be made by each Lender will be made by
such Lender on a pro rata basis based upon such Lender’s Revolving Facility
Percentage of each Revolving Borrowing, in each case in accordance with
Section 2.6 hereof.

Section 2.3. Term Loan. On the Closing Date, each Lender that has a Term
Commitment severally agrees, on the terms and conditions set forth in this
Agreement, to make a Term Loan to the Borrower pursuant to such Lender’s Term
Commitment, which Term Loans: (i) can only be incurred on the Closing Date in
the entire amount of each Lender’s Term Commitment; (ii) once prepaid or repaid,
may not be reborrowed, (iii) may, except as set forth herein, at the option of
the Borrower, be incurred and maintained as, or Converted into, Term Loans that
are Base Rate Loans or Eurodollar Loans, in each case denominated in Dollars,
provided that all Term Loans made as part of the same Term Borrowing shall
consist of Term Loans of the same Type; (iv) shall be repaid in accordance with
Section 5.1(b); and (v) shall not exceed (A) for any Lender at the time of
incurrence thereof the aggregate principal amount of such Lender’s Term
Commitment, if any, and (B) for all the Lenders at the time of incurrence
thereof the Total Term Loan Commitment. The Term Loans to be made by each Lender
will be made by such Lender in the aggregate amount of its Term Commitment in
accordance with Section 2.6 hereof.

Section 2.4. Swing Line Facility.

(a) Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to the Borrower from time to time, which Swing
Loans (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made only in Dollars; (iii) may be repaid or
prepaid and reborrowed in accordance with the provisions hereof; (iv) may only
be made if after giving effect thereto (A) the aggregate principal amount of
Swing Loans outstanding does not exceed the Swing Line Commitment, and (B) the
Aggregate Revolving Facility Exposure plus the principal amount of Swing Loans
would not exceed the Total Revolving Commitment; (v) shall not be made if, after
giving effect thereto, the Borrower would be required to prepay Loans or cash
collateralize Letters of Credit pursuant to Section 5.1(c) hereof; (vi) shall
not be made if the proceeds thereof would be used to repay, in whole or in part,
any outstanding Swing Loan; and (vii) at no time shall there be more than five
(5) Borrowings of Swing Loans outstanding hereunder.

(b) Swing Loan Refunding. The Swing Line Lender may at any time, in its sole and
absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan

 

29



--------------------------------------------------------------------------------

Refunding”); provided, however, that if the Swing Line Lender and the
Administrative Agent are the same person or are Affiliates, a Notice of Swing
Loan Refunding shall not be required to be delivered and the Administrative
Agent shall be permitted to act as though such Notice of Swing Loan Refunding
had been delivered. Promptly upon receipt of a Notice of Swing Loan Refunding,
the Administrative Agent shall give notice of the contents thereof to the
Lenders with Revolving Commitments and, unless an Event of Default specified in
Section 10.1(h) in respect of the Borrower has occurred, the Borrower. Each such
Notice of Swing Loan Refunding shall be deemed to constitute delivery by the
Borrower of a Notice of Borrowing requesting Revolving Loans consisting of Base
Rate Loans in the amount of the Swing Loans to which it relates. Each Lender
with a Revolving Commitment (including the Swing Line Lender) hereby
unconditionally agrees (notwithstanding that any of the conditions specified in
Section 6.2 or elsewhere in this Agreement shall not have been satisfied, but
subject to the provisions of paragraph (d) below) to make a Revolving Loan to
the Borrower in the amount of such Lender’s Revolving Facility Percentage of the
aggregate amount of the Swing Loans to which such Notice of Swing Loan Refunding
relates. Each such Lender shall make the amount of such Revolving Loan available
to the Administrative Agent in immediately available funds at the Payment Office
not later than 4:00 P.M. (local time at the Payment Office), if such notice is
received by such Lender prior to 12:00 Noon. (local time at its Domestic Lending
Office), or not later than 4:00 P.M. (local time at the Payment Office) on the
next Business Day, if such notice is received by such Lender after such time.
The proceeds of such Revolving Loans shall be made immediately available to the
Swing Line Lender and applied by it to repay the principal amount of the Swing
Loans to which such Notice of Swing Loan Refunding relates.

(c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 10.1(h) shall have
occurred in respect of the Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), purchase an undivided participating interest (a “Swing
Loan Participation”) in the outstanding Swing Loans to which such Notice of
Swing Loan Refunding relates, in an amount (the “Swing Loan Participation
Amount”) equal to such Lender’s Revolving Facility Percentage of such
outstanding Swing Loans. On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender’s Swing Loan Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender’s receipt of the funds from, and evidencing such
Lender’s Swing Loan Participation in, such Swing Loans and its Swing Loan
Participation Amount in respect thereof. If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Loan Participation is not paid on the date such payment is due, such
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at the overnight Federal Funds Effective Rate from the due date until
such amount is paid in full. Whenever, at any time after the Swing Line Lender
has received from any other Lender such Lender’s Swing Loan Participation
Amount, the Swing Line Lender receives any payment from or on behalf of the
Borrower on account of the related Swing Loans, the Swing Line Lender will
promptly distribute to such Lender its ratable share of such amount based on its
Revolving Facility Percentage of such amount on such date on account of its
Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.

(d) Obligations Unconditional. Each Lender’s obligation to make Revolving Loans
pursuant to Section 2.4(b) and/or to purchase Swing Loan Participations in
connection with a Notice of Swing

 

30



--------------------------------------------------------------------------------

Loan Refunding shall be subject to the conditions that (i) such Lender shall
have received, subject to the terms of Section 2.4(b), a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender that an Event of Default had occurred and was continuing, but otherwise
shall be absolute and unconditional, shall be solely for the benefit of the
Swing Line Lender that gives such Notice of Swing Loan Refunding, and shall not
be affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against any other Lender, any Credit Party, or any other person, or any Credit
Party may have against any Lender or other person, as the case may be, for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default; (C) any event or circumstance involving a Material Adverse Effect;
(D) any breach of any Credit Document by any party thereto; or (E) any other
circumstance, happening or event, whether or not similar to any of the
foregoing.

Section 2.5. Notice of Borrowing.

(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below, which
notice shall be provided by the Borrower to the Administrative Agent at its
Notice Office not later than (i) in the case of each Borrowing of a Eurodollar
Loan, 12:00 Noon (local time at its Notice Office) at least three Business Days’
prior to the date of such Borrowing, (ii) in the case of each Borrowing of a
Base Rate Loan, 12:00 Noon (local time at its Notice Office) on the proposed
date of such Borrowing, and (iii) in the case of any Borrowing under the Swing
Line Facility, 1:00 p.m. (local time at its Notice Office) on the proposed date
of such Borrowing.

(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion) shall be made by an Authorized Officer of the Borrower by
delivering written notice of such request substantially in the form of Exhibit
B-1 hereto (each such notice, a “Notice of Borrowing”) or by telephone (to be
confirmed immediately in writing by delivery by an Authorized Officer of the
Borrower of a Notice of Borrowing), and in any event each such request shall be
irrevocable and shall specify (i) the aggregate principal amount of the Loans to
be made pursuant to such Borrowing (which shall be in the Minimum Borrowing
Amount), (ii) the date of the Borrowing (which shall be a Business Day),
(iii) the Type of Loans such Borrowing will consist of, and (iv) if applicable,
the initial Interest Period and the Swing Loan Maturity Date (which shall be
less than 15 days). Without in any way limiting the obligation of the Borrower
to confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower entitled to give telephonic notices under this Agreement on behalf of
the Borrower. In each such case, the Administrative Agent’s record of the terms
of such telephonic notice shall be conclusive absent manifest error.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrower shall not be less than the Minimum Borrowing Amount. No partial
Conversion of a Borrowing of Eurodollar Loans shall reduce the outstanding
principal amount of the Eurodollar Loans made pursuant to such Borrowing to less
than the Minimum Borrowing Amount applicable thereto.

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrower
on any day, provided that (i) if there are two or more Borrowings on a single
day (other than with respect to a Term Borrowing made on the Closing Date) by
the Borrower that consist of Eurodollar Loans, each such Borrowing shall have a
different initial Interest Period, and (ii) at no time shall there be more than
six Borrowings of Eurodollar Loans outstanding hereunder.

 

31



--------------------------------------------------------------------------------

Section 2.6. Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations and Letter of Credit Participations, as the case may
be, are several and not joint obligations. No Lender shall be responsible for
any default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 4.2 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.

(b) Borrowings Pro Rata. Except with respect to the making of Swing Loans by the
Swing Line Lender, all Loans hereunder shall be made as follows: (i) all
Revolving Loans made, and Letter of Credit Participations acquired by each
Lender, shall be made or acquired, as the case may be, on a pro rata basis based
upon each Lender’s Revolving Facility Percentage of the amount of such Revolving
Borrowing or Letter of Credit in effect on the date the applicable Revolving
Borrowing is to be made or the Letter of Credit is to be issued (or is deemed
issued), and (ii) all Term Loans shall be made by the Lenders having Term
Commitments pro rata on the basis of their respective Term Commitments.

(c) Funding of Loans.

(i) Loans Generally. No later than 4:00 P.M. (local time at the Payment Office)
on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds, and the Administrative Agent promptly will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received.

(ii) Swing Loans. No later than 2:00 P.M. (local time at the Payment Office) on
the date specified in each Notice of Borrowing, the Swing Line Lender will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate amount of Swing
Loans requested in such Notice of Borrowing.

(d) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made the same available to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made

 

32



--------------------------------------------------------------------------------

available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent at a rate per
annum equal to (i) if paid by such Lender, the overnight Federal Funds Effective
Rate or (ii) if paid by the Borrower, the then applicable rate of interest,
calculated in accordance with Section 2.8, for the respective Loans (but without
any requirement to pay any amounts in respect thereof pursuant to Section 2.10).

(e) Notice to Lenders. The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing, or Conversion or Continuation thereof, and Letter of Credit
Issuance, and of such Lender’s proportionate share thereof or participation
therein and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, or Letter of Credit Request, as the case may be,
relating thereto.

Section 2.7. Evidence of Obligations.

(a) Loan Accounts of Lenders. The Obligations of the Borrower owing to each
Lender hereunder shall be evidenced by, and each Lender shall maintain in
accordance with its usual practice, an account or accounts evidencing the
Obligations of the Borrower to such Lender resulting from each Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan and Borrowing made hereunder, the Type thereof, the Interest Period and
applicable interest rate and, in the case of a Swing Loan, the Swing Loan
Maturity Date applicable thereto, (ii) the amount and other details with respect
to each Letter of Credit issued (or deemed issued) hereunder, (iii) the amount
of any principal due and payable or to become due and payable from the Borrower
to each Lender hereunder, (iv) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof, and (v) the other details relating to the Loans, Letters of
Credit and other Obligations. In addition, the Administrative Agent shall
maintain a register (the “Lender Register”) on or in which it will record the
names and addresses of the Lenders and the Commitments from time to time of each
of the Lenders. The Administrative Agent will make the Lender Register available
to any Lender or the Borrower upon its request.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.7(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.

(d) Notes. Upon request of any Lender or the Swing Line Lender, the Borrower
will execute and deliver to such Lender or the Swing Line Lender, as the case
may be, (i) a Revolving Facility Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, (ii) a Term
Note with blanks appropriately completed in conformity herewith to evidence its
obligation to pay the principal of, and interest on, the Term Loan made to it by
such Lender, and (iii) a Swing Line Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Swing Loans made to it by the Swing Line Lender;
provided, however, that the decision of any Lender or the Swing Line Lender to
not request a Note shall in no way detract from the Borrower’s obligation to
repay the Loans and other amounts owing by the Borrower to such Lender or the
Swing Line Lender.

 

33



--------------------------------------------------------------------------------

Section 2.8. Interest; Default Rate.

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Margin in
effect from time to time, and (ii) during such periods as such Revolving Loan is
a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar
Loan for the applicable Interest Period plus the Applicable Margin in effect
from time to time.

(b) Interest on Term Loans. The outstanding principal amount of each Term Loan
made by each Lender shall bear interest at a fluctuating rate per annum that
shall at all times be equal to (i) during such periods as such Term Loan is a
Base Rate Loan, the Base Rate plus the Applicable Margin in effect from time to
time, and (ii) during such periods as such Term Loan is a Eurodollar Loan, the
relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the applicable
Interest Period plus the Applicable Margin in effect from time to time.

(c) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the Quoted Rate applicable thereto.

(d) Default Interest. Notwithstanding the above provisions, if a Default under
Section 10.1(a) or an Event of Default is in existence, (i) all outstanding
amounts of principal and, to the extent permitted by law, all overdue interest,
in respect of each Loan shall bear interest, payable on demand, at a rate per
annum equal to the Default Rate, and (ii) the Letter of Credit Fees shall be
increased by an additional 2% per annum in excess of the Letter of Credit Fees
otherwise applicable thereto. In addition, if any amount (other than amounts as
to which the foregoing subparts (i) and (ii) are applicable) payable by the
Borrower under the Credit Documents is not paid when due, such amount shall bear
interest, payable on demand, at a rate per annum equal to the Default Rate.

(e) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrower:

(i) in respect of each Base Rate Loan, quarterly in arrears on the last Business
Day of each March, June, September and December,

(ii) in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates that are successively three months after the commencement
of such Interest Period,

(iii) in respect of any Swing Loan, on the Swing Loan Maturity Date applicable
thereto, and

(iv) in respect of all Loans, other than Revolving Loans accruing interest at a
Base Rate, on any repayment, prepayment or Conversion (on the amount repaid,
prepaid or Converted), at maturity (whether by acceleration or otherwise), and,
after such maturity or, in the case of any interest payable pursuant to
Section 2.8(d), on demand.

(f) Computations of Interest. All computations of interest on Eurodollar Loans
and Swing Loans hereunder shall be made on the actual number of days elapsed
over a year of 360 days. All computations of interest on Base Rate Loans and
Unpaid Drawings hereunder shall be made on the actual number of days elapsed
over a year of 365 or 366 days, as applicable.

 

34



--------------------------------------------------------------------------------

(g) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Borrower and the
Lenders thereof. Any changes in the Applicable Margin shall be determined by the
Administrative Agent in accordance with the provisions set forth in the
definition of “Applicable Margin” and the Administrative Agent will promptly
provide notice of such determinations to the Borrower and the Lenders. Any such
determination by the Administrative Agent shall be conclusive and binding absent
manifest error.

Section 2.9. Increased Costs, Illegality, etc.

(a) In the event that (y) in the case of clause (i) below, the Administrative
Agent or (z) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the interest rate applicable to any Eurodollar
Loan for any Interest Period that, by reason of any changes arising after the
Closing Date, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in this Agreement for such
Eurodollar Loan; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable by it hereunder in an amount that such Lender
deems material with respect to any Eurodollar Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges) because of
(x) any change since the Closing Date in any applicable law, governmental rule,
regulation, guideline, order or request (whether or not having the force of
law), or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline, order
or request (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves already includable
in the interest rate applicable to such Eurodollar Loan pursuant to this
Agreement) or (y) other circumstances adversely affecting the London interbank
market or the position of such Lender in any such market; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any change since
the Closing Date in any law, governmental rule, regulation, guideline or order,
or the interpretation or application thereof, or would conflict with any thereof
not having the force of law but with which such Lender customarily complies, or
has become impracticable as a result of a contingency occurring after the
Closing Date that materially adversely affects the London interbank market;

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (1) on or promptly following such date or time
and (2) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of Continuation or
Conversion given by the Borrower with respect to Eurodollar Loans that have not
yet been incurred, Converted or Continued shall be deemed rescinded by the
Borrower or, in the case of a Notice of Borrowing shall, at the option of the
Borrower, be deemed

 

35



--------------------------------------------------------------------------------

converted into a Notice of Borrowing for Base Rate Loans to be made on the date
of Borrowing contained in such Notice of Borrowing, (y) in the case of clause
(ii) above, the Borrower shall pay to such Lender, upon written demand therefor,
such additional amounts (in the form of an increased rate of, or a different
method of calculating, interest or otherwise as such Lender shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts receivable hereunder (a written notice as to the
additional amounts owed to such Lender, showing the basis for the calculation
thereof, which basis must be reasonable, submitted to the Borrower by such
Lender shall, absent manifest error, be final and conclusive and binding upon
all parties hereto) and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 2.9(b) as promptly as
possible and, in any event, within the time period required by law.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.9(a)(ii) or (iii), the Borrower may (and in the case of a
Eurodollar Loan affected pursuant to Section 2.9(a)(iii) the Borrower shall)
either (i) if the affected Eurodollar Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.9(a)(ii) or (iii), cancel said Borrowing, or, in
the case of any Borrowing, convert the related Notice of Borrowing into one
requesting a Borrowing of Base Rate Loans or require the affected Lender to make
its requested Loan as a Base Rate Loan, or (ii) if the affected Eurodollar Loan
is then outstanding, upon at least one Business Day’s notice to the
Administrative Agent, require the affected Lender to Convert each such
Eurodollar Loan into a Base Rate Loan; provided, however, that if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 2.9(b).

(c) If any Lender shall have determined that after the Closing Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
by law with the interpretation or administration thereof, or compliance by such
Lender or its parent corporation with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, in each case made subsequent to the Closing Date,
has or would have the effect of reducing by an amount reasonably deemed by such
Lender to be material to the rate of return on such Lender’s or its parent
corporation’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its parent corporation’s
policies with respect to capital adequacy), then from time to time, within 15
days after demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent corporation for such reduction. Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.9(c), will give prompt written notice thereof
to the Borrower, which notice shall set forth, in reasonable detail, the basis
of the calculation of such additional amounts, which basis must be reasonable,
although the failure to give any such notice shall not release or diminish any
of the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.9(c) upon the subsequent receipt of such notice.

(d) Notwithstanding anything in this Agreement to the contrary, (i) no Lender
shall be entitled to compensation or payment or reimbursement of other amounts
under Section 2.9 or Section 3.9 for any amounts incurred or accruing more than
120 days prior to the giving of notice to the Borrower of additional costs or
other amounts of the nature described in such Sections, and (ii) no Lender shall
demand compensation for any reduction referred to in Section 2.9(c) or payment
or reimbursement of other amounts under Section 3.9 if it shall not at the time
be the general policy or practice of such Lender to demand such compensation,
payment or reimbursement in similar circumstances under comparable provisions of
other credit agreements.

 

36



--------------------------------------------------------------------------------

Section 2.10. Breakage Compensation. The Borrower shall compensate each Lender
(including the Swing Line Lender), upon its written request (which request shall
set forth the detailed basis for requesting and the method of calculating such
compensation), for all reasonable losses, costs, expenses and liabilities
(including, without limitation, any loss, cost, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans or Swing Loans) which such Lender may
sustain in connection with any of the following: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of
Eurodollar Loans or Swing Loans does not occur on a date specified therefor in a
Notice of Borrowing or a Notice of Continuation or Conversion (whether or not
withdrawn by the Borrower or deemed withdrawn pursuant to Section 2.9(a));
(ii) if any repayment, prepayment, Conversion or Continuation of any Eurodollar
Loan occurs on a date that is not the last day of an Interest Period applicable
thereto or any Swing Loan is paid prior to the Swing Loan Maturity Date
applicable thereto; (iii) if any prepayment of any of its Eurodollar Loans is
not made on any date specified in a notice of prepayment given by the Borrower;
(iv) as a result of an assignment by a Lender of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto pursuant to a request
by the Borrower pursuant to Section 2.11(b); or (v) as a consequence of (y) any
other default by the Borrower to repay or prepay any Eurodollar Loans when
required by the terms of this Agreement or (z) an election made pursuant to
Section 2.11(b). Such loss, cost, expense and liability to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the interest rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to effect a Borrowing, Conversion or Continuation, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
that such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such request
within 10 days after receipt thereof.

Section 2.11. Change of Lending Office; Replacement of Lenders.

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Sections 2.9(a)(ii) or (iii), 2.9(c), 5.3 or 3.9 requiring the
payment of additional amounts to the Lender, such Lender will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another Applicable Lending Office for any Loans or
Commitments affected by such event; provided, however, that such designation is
made on such terms that such Lender and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.

(b) If (i) any Lender requests any compensation, reimbursement or other payment
under Sections 2.9(a)(ii) or (iii), 2.9(c) or 3.9 with respect to such Lender,
or (ii) the Borrower is required to pay any additional amount to any Lender or
Governmental Authority pursuant to Section 5.3, or if any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 13.5(c)), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations; provided, however,
that (1) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed, (2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and

 

37



--------------------------------------------------------------------------------

accrued interest and fees) or the Borrower (in the case of all other amounts,
including any breakage compensation under Section 2.10 hereof), and (3) in the
case of any such assignment resulting from a claim for compensation,
reimbursement or other payments required to be made under Section 2.9(a)(ii) or
(iii), Section 2.9(c) or Section 3.9 with respect to such Lender, or resulting
from any required payments to any Lender or Governmental Authority pursuant to
Section 5.3, such assignment will result in a reduction in such compensation,
reimbursement or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

(c) Nothing in this Section 2.11 shall affect or postpone any of the obligations
of the Borrower or the right of any Lender provided in Sections 2.9, 3.9 or 5.3.

Section 2.12. Conversion and Continuation of Loans.

(a) Conversion and Continuation of Revolving Loans. The Borrower shall have the
right, subject to the terms and conditions of this Agreement, to (i) Convert all
or a portion of the outstanding principal amount of Loans of one Type made to it
into a Borrowing or Borrowings of another Type of Loans that can be made to it
pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar Loans at
the end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
with a new Interest Period; provided, however, that any Conversion of Eurodollar
Loans into Base Rate Loans shall be made on, and only on, the last day of an
Interest Period for such Eurodollar Loans.

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
Borrower to the Administrative Agent at its Notice Office not later than (i) in
the case of each Continuation of or Conversion into a Eurodollar Loan, prior to
12:00 noon (local time at its Notice Office) at least three Business Days’ prior
to the date of such Continuation or Conversion, and (ii) in the case of each
Conversion to a Base Rate Loan, prior to 12:00 noon (local time at its Notice
Office) on the proposed date of such Conversion. Each such request shall be made
by an Authorized Officer of the Borrower delivering written notice of such
request substantially in the form of Exhibit B-2 hereto (each such notice, a
“Notice of Continuation or Conversion”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of the Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.

ARTICLE III.

LETTERS OF CREDIT

Section 3.1. Letter of Credit Issuances. On the Closing Date, each Existing
Letter of Credit shall be deemed to have been issued hereunder. During the
Revolving Facility Availability Period, the Borrower may request a Letter of
Credit Issuer at any time and from time to time to issue, for the account of the
Borrower or any Subsidiary Guarantor, and subject to and upon the terms and
conditions herein set

 

38



--------------------------------------------------------------------------------

forth, each Letter of Credit Issuer agrees to issue from time to time Letters of
Credit denominated and payable in Dollars and in such form as may be approved by
such Letter of Credit Issuer and the Administrative Agent; provided, however,
that notwithstanding the foregoing, no Letter of Credit Issuance shall be made
if, after giving effect thereto, (i) the Letter of Credit Outstandings would
exceed the Letter of Credit Commitment Amount, (ii) the Revolving Facility
Exposure of any Lender would exceed such Lender’s Revolving Commitment,
(iii) the Aggregate Revolving Facility Exposure plus the principal amount of
Swing Loans outstanding would exceed the Total Revolving Commitment, or (iv) the
Borrower would be required to prepay Loans or cash collateralize Letters of
Credit pursuant to Section 5.1(c) hereof. Subject to Section 3.4 below, each
Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (y) one year from the date of issuance
thereof, or (z) 30 Business Days prior to the Revolving Facility Termination
Date. Notwithstanding the foregoing, in the event a Lender Default exists, no
Letter of Credit Issuer shall be required to issue any Letter of Credit unless
either (i) such Letter of Credit Issuer has entered into arrangements
satisfactory to it and the Borrower to eliminate such Letter of Credit Issuer’s
risk with respect to the participation in Letters of Credit of the Defaulting
Lender or Lenders, including by cash collateralizing such Defaulting Lender’s or
Lenders’ Revolving Facility Percentage of the Letter of Credit Outstandings; or
(ii) the issuance of such Letter of Credit, taking into account the potential
failure of the Defaulting Lender or Lenders to risk participate therein, will
not cause the Letter of Credit Issuer to incur aggregate credit exposure
hereunder with respect to Loans and Letter of Credit Outstandings in excess of
its Commitment, and the Borrower has undertaken, for the benefit of such Letter
of Credit Issuer, pursuant to an instrument satisfactory in form and substance
to such Letter of Credit Issuer, not to thereafter incur Loans or Letter of
Credit Outstandings hereunder that would cause the Letter of Credit Issuer to
incur aggregate credit exposure hereunder with respect to Loans and Letter of
Credit Outstandings in excess of its Commitment.

Section 3.2. Letter of Credit Requests. Whenever the Borrower desires that a
Letter of Credit be issued for its account or the account of any eligible Letter
of Credit Obligor, the Borrower shall give the Administrative Agent and the
applicable Letter of Credit Issuer written or telephonic notice (in the case of
telephonic notice, promptly confirmed in writing if so requested by the
Administrative Agent) which, if in the form of written notice, shall be
substantially in the form of Exhibit B-3 (each such request, a “Letter of Credit
Request”), or transmit by electronic communication (if arrangements for doing so
have been approved by the applicable Letter of Credit Issuer), prior to 12:00
noon (local time at the Notice Office) at least three Business Days (or such
shorter period as may be acceptable to the relevant Letter of Credit Issuer)
prior to the proposed date of issuance (which shall be a Business Day), which
Letter of Credit Request shall include such supporting documents that such
Letter of Credit Issuer customarily requires in connection therewith (including,
in the case of a Letter of Credit for an account party other than the Borrower,
an application for, and if applicable a reimbursement agreement with respect to,
such Letter of Credit). In the event of any inconsistency between any of the
terms or provisions of any Letter of Credit Document and the terms and
provisions of this Agreement respecting Letters of Credit, the terms and
provisions of this Agreement shall control.

Section 3.3. Notice of Letter of Credit Issuance. Each Letter of Credit Issuer
shall, on the date of each Letter of Credit Issuance by it (other than on the
Closing Date with respect to the Existing Letters of Credit), give the
Administrative Agent, each applicable Lender and the Borrower written notice of
such Letter of Credit Issuance, accompanied by a copy to the Administrative
Agent of the Letter of Credit or Letters of Credit issued by it. Each Letter of
Credit Issuer shall provide to the Administrative Agent a quarterly (or monthly
if requested by any applicable Lender) summary describing each Letter of Credit
issued (or deemed issued) by such Letter of Credit Issuer and then outstanding
and an identification for the relevant period of the daily aggregate Letter of
Credit Outstandings represented by Letters of Credit issued (or deemed issued)
by such Letter of Credit Issuer.

 

39



--------------------------------------------------------------------------------

Section 3.4. Auto-Renewal Letters of Credit. If a Letter of Credit Obligor so
requests in any applicable Letter of Credit Request, each Letter of Credit
Issuer shall agree to issue a Letter of Credit that has automatic renewal
provisions; provided, however, that any Letter of Credit that has automatic
renewal provisions must permit such Letter of Credit Issuer to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Once any such Letter of Credit that
has automatic renewal provisions has been issued (or deemed issued), the Lenders
shall be deemed to have authorized (but may not require) such Letter of Credit
Issuer to permit the renewal of such Letter of Credit at any time to an expiry
date not later than 30 Business Days prior to the Revolving Facility Termination
Date; provided, however, that such Letter of Credit Issuer shall not permit any
such renewal if (i) such Letter of Credit Issuer has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof, or (ii) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the date that such Letter of Credit Issuer is permitted to send a notice of
non-renewal from the Administrative Agent, any Lender or the Borrower that one
or more of the applicable conditions specified in Section 6.2 is not then
satisfied.

Section 3.5. Applicability of ISP98. Unless otherwise expressly agreed by the
applicable Letter of Credit Issuer and the applicable Letter of Credit Obligor,
when a Letter of Credit is issued (or deemed issued), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Standby Letter of Credit.

Section 3.6. [Intentionally Omitted]

Section 3.7. Reimbursement Obligations.

(a) The Borrower hereby agrees to reimburse (or cause any Letter of Credit
Obligor for whose account a Letter of Credit was issued (or deemed issued) to
reimburse) each Letter of Credit Issuer, by making payment directly to such
Letter of Credit Issuer in immediately available funds at the payment office of
such Letter of Credit Issuer, for any Unpaid Drawing with respect to any Letter
of Credit immediately after, and in any event on the date on which, such Letter
of Credit Issuer notifies the Borrower (or any such other Letter of Credit
Obligor for whose account such Letter of Credit was issued (or deemed issued))
of such payment or disbursement (which notice to the Borrower (or such other
Letter of Credit Obligor) shall be delivered reasonably promptly after any such
payment or disbursement), such payment to be made in Dollars, with interest on
the amount so paid or disbursed by such Letter of Credit Issuer, to the extent
not reimbursed prior to 1:00 P.M. (local time at the payment office of the
applicable Letter of Credit Issuer) on the date of such payment or disbursement,
from and including the date paid or disbursed to but not including the date such
Letter of Credit Issuer is reimbursed therefor at a rate per annum that shall be
the rate then applicable to Revolving Loans pursuant to Section 2.8(a)(i) that
are Base Rate Loans or, if not reimbursed on the date of such payment or
disbursement, at the Default Rate, any such interest also to be payable on
demand. If by 11:00 A.M. on the Business Day immediately following notice to it
of its obligation to make reimbursement in respect of an Unpaid Drawing, the
Borrower or the relevant Letter of Credit Obligor has not made such
reimbursement out of its available cash on hand or, in the case of the Borrower,
a contemporaneous Borrowing hereunder (if such Borrowing is otherwise available
to the Borrower), (x) the Borrower will in each case be deemed to have given a
Notice of Borrowing for Revolving Loans that are Base Rate Loans in an aggregate
principal amount sufficient to reimburse such Unpaid Drawing (and the
Administrative Agent shall promptly give notice to the Lenders of such deemed
Notice of Borrowing), (y) the Lenders shall, unless they are legally prohibited
from doing so, make the Revolving Loans contemplated by such deemed Notice of
Borrowing (which Revolving Loans shall be considered made under Section 2.2),
and (z) the proceeds of such Revolving Loans shall

 

40



--------------------------------------------------------------------------------

be disbursed directly to the applicable Letter of Credit Issuer to the extent
necessary to effect such reimbursement and repayment of the Unpaid Drawing, with
any excess proceeds to be made available to the Borrower in accordance with the
applicable provisions of this Agreement.

(b) Obligations Absolute. Each Letter of Credit Obligor’s obligation under this
Section 3.7 to reimburse, or cause another Letter of Credit Obligor to
reimburse, each Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that the Borrower or any other Letter of Credit Obligor may
have or have had against such Letter of Credit Issuer, the Administrative Agent,
any other Letter of Credit Issuer or any Lender, including, without limitation,
any defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that neither the Borrower nor any other Letter of Credit Obligor shall
be obligated to reimburse a Letter of Credit Issuer for any wrongful payment
made by such Letter of Credit Issuer under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such Letter of Credit Issuer.

Section 3.8. Letter of Credit Participations.

(a) Immediately upon each Letter of Credit Issuance, the Letter of Credit Issuer
of such Letter of Credit shall be deemed to have sold and transferred to each
Lender with a Revolving Commitment, and each such Lender (each a “Letter of
Credit Participant”) shall be deemed irrevocably and unconditionally to have
purchased and received from such Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation (an “Letter of Credit
Participation”), to the extent of such Lender’s Revolving Facility Percentage of
the Stated Amount of such Letter of Credit in effect at such time of issuance,
in such Letter of Credit, each substitute Letter of Credit, each drawing made
thereunder, the obligations of any Letter of Credit Obligor under this Agreement
with respect thereto (although Letter of Credit Fees relating thereto shall be
payable directly to the Administrative Agent for the account of the Lenders as
provided in Section 4.1 and the Letter of Credit Participants shall have no
right to receive any portion of any fees of the nature contemplated by
Section 4.1(c) or Section 4.1(e)), the obligations of any Letter of Credit
Obligor under any Letter of Credit Documents pertaining thereto, and any
security for, or guaranty pertaining to, any of the foregoing.

(b) In determining whether to pay under any Letter of Credit, a Letter of Credit
Issuer shall not have any obligation relative to the Letter of Credit
Participants other than to determine that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by a Letter of Credit Issuer under or in connection with
any Letter of Credit, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not create for such Letter of Credit Issuer any
resulting liability.

(c) If a Letter of Credit Issuer makes any payment under any Letter of Credit
and the Borrower shall not have reimbursed (or caused any applicable Letter of
Credit Obligor shall not have reimbursed) such amount in full to such Letter of
Credit Issuer pursuant to Section 3.7, such Letter of Credit Issuer shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Letter of Credit Participant of such failure, and each
Letter of Credit Participant shall promptly and unconditionally pay to the
Administrative Agent for the account of such Letter of Credit Issuer, the amount
of such Letter of Credit Participant’s Revolving Facility Percentage of such
payment in Dollars and in same-day funds; provided, however, that no Letter of
Credit Participant shall be obligated to pay to the Administrative Agent its
Revolving Facility Percentage of such unreimbursed amount for any wrongful
payment made by such Letter of Credit Issuer under a Letter of Credit as a
result

 

41



--------------------------------------------------------------------------------

of acts or omissions constituting willful misconduct or gross negligence on the
part of such Letter of Credit Issuer. If the Administrative Agent so notifies
any Letter of Credit Participant required to fund a payment under a Letter of
Credit prior to 11:00 A.M. (local time at its Notice Office) on any Business
Day, such Letter of Credit Participant shall make available to the
Administrative Agent for the account of the relevant Letter of Credit Issuer
such Letter of Credit Participant’s Revolving Facility Percentage of the amount
of such payment on such Business Day in same-day funds. If and to the extent
such Letter of Credit Participant shall not have so made its Revolving Facility
Percentage of the amount of such payment available to the Administrative Agent
for the account of the relevant Letter of Credit Issuer, such Letter of Credit
Participant agrees to pay to the Administrative Agent for the account of such
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Letter of Credit Issuer at
the Federal Funds Effective Rate. The failure of any Letter of Credit
Participant to make available to the Administrative Agent for the account of the
relevant Letter of Credit Issuer its Revolving Facility Percentage of any
payment under any Letter of Credit shall not relieve any other Letter of Credit
Participant of its obligation hereunder to make available to the Administrative
Agent for the account of such Letter of Credit Issuer its Revolving Facility
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Letter of Credit Participant shall be responsible for
the failure of any other Letter of Credit Participant to make available to the
Administrative Agent for the account of such Letter of Credit Issuer such other
Letter of Credit Participant’s Revolving Facility Percentage of any such
payment.

(d) Whenever a Letter of Credit Issuer receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such Letter of Credit Issuer any payments from the Letter of Credit Participants
pursuant to subpart (c) above, such Letter of Credit Issuer shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Letter of Credit Participant that has paid its Revolving Facility Percentage
thereof, in same-day funds, an amount equal to such Letter of Credit
Participant’s Revolving Facility Percentage of the principal amount thereof and
interest thereon accruing after the purchase of the respective Letter of Credit
Participations, as and to the extent so received.

(e) The obligations of the Letter of Credit Participants to make payments to the
Administrative Agent for the account of each Letter of Credit Issuer with
respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off defense or other right that the
Borrower (or any other Letter of Credit Obligor) may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any person for whom any such transferee may be acting), the Administrative
Agent, any Letter of Credit Issuer, any Lender, or other person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower (or any other Letter of Credit Obligor) and the
beneficiary named in any such Letter of Credit), other than any claim that the
Borrower (or any other Letter of Credit Obligor) may have against any applicable
Letter of Credit Issuer for gross negligence or willful misconduct of such
Letter of Credit Issuer in making payment under any applicable Letter of Credit;

 

42



--------------------------------------------------------------------------------

(iii) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

(f) To the extent any Letter of Credit Issuer is not indemnified by the Borrower
or any Letter of Credit Obligor, the Letter of Credit Participants will
reimburse and indemnify such Letter of Credit Issuer, in proportion to their
respective Revolving Facility Percentages, for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against or incurred by such Letter of Credit Issuer
in performing its respective duties in any way related to or arising out of
Letter of Credit Issuances by it; provided, however, that no Letter of Credit
Participants shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements resulting from such Letter of Credit Issuer’s gross negligence or
willful misconduct.

Section 3.9. Increased Costs to Letter of Credit Issuers. If after the Closing
Date, the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Letter of Credit
Issuer or any Lender with any request or directive (whether or not having the
force of law) by any such authority, central bank or comparable agency (in each
case made subsequent to the Closing Date) shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued (or deemed issued) by such Letter of Credit
Issuer or such Lender’s participation therein, or (ii) impose on such Letter of
Credit Issuer or any Lender any other conditions affecting this Agreement, any
Letter of Credit or such Lender’s participation therein; and the result of any
of the foregoing is to increase the cost to such Letter of Credit Issuer or such
Lender of issuing, maintaining or participating in any Letter of Credit, or to
reduce the amount of any sum received or receivable by such Letter of Credit
Issuer or such Lender hereunder (other than any increased cost or reduction in
the amount received or receivable resulting from the imposition of or a change
in the rate of taxes or similar charges), then, upon demand to the Borrower by
such Letter of Credit Issuer or such Lender (a copy of which notice shall be
sent by such Letter of Credit Issuer or such Lender to the Administrative
Agent), the Borrower shall pay to such Letter of Credit Issuer or such Lender
such additional amount or amounts as will compensate any such Letter of Credit
Issuer or such Lender for such increased cost or reduction. A certificate
submitted to the Borrower by any Letter of Credit Issuer or any Lender, as the
case may be (a copy of which certificate shall be sent by such Letter of Credit
Issuer or such Lender to the Administrative Agent), setting forth, in reasonable
detail, the basis for the determination of such additional amount or amounts
necessary to compensate any Letter of Credit Issuer or such Lender as aforesaid
shall be conclusive and binding on the Borrower absent manifest error, although
the failure to deliver any such certificate shall not release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this Section 3.9.

 

43



--------------------------------------------------------------------------------

ARTICLE IV.

FEES AND COMMITMENTS

Section 4.1. Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent, for
the ratable benefit of each Non-Defaulting Lender based upon each such Lender’s
Revolving Facility Percentage, as consideration for the Revolving Commitments of
the Lenders, commitment fees (the “Commitment Fees”) for the period from the
Closing Date to, but not including, the Revolving Facility Termination Date,
computed for each day at a rate per annum equal to (i) the Applicable Commitment
Fee Rate in effect on such day times (ii) the Unused Total Revolving Commitment
in effect on such day. Accrued Commitment Fees shall be due and payable in
arrears on the last Business Day of each March, June, September and December and
on the Revolving Facility Termination Date.

(b) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent, for the ratable benefit of each Non-Defaulting Lender with a Revolving
Commitment based upon each such Non-Defaulting Lender’s Revolving Facility
Percentage, a fee in respect of each Letter of Credit issued (or deemed issued)
hereunder that is a Standby Letter of Credit payable on the date of issuance (or
deemed issuance) (or on the date of any increase in the amount, or renewal or
extension of the expiry date thereof), for the period from the date of issuance
of such Letter of Credit until the expiration date thereof (including any
extensions of such expiration date that may be made at the election of the
account party or the beneficiary), computed for each day at a rate per annum
equal to (A) the Applicable Margin for Revolving Loans that are Eurodollar Loans
in effect on such day times (B) the Stated Amount of such Letter of Credit on
such day. The foregoing accrued fees shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the Revolving Facility Termination Date.

(c) Fronting Fees. The Borrower agrees to pay directly to each Letter of Credit
Issuer, for its own account, any fronting fees agreed to in writing between the
Borrower and such Letter of Credit Issuer in respect of each Letter of Credit
issued (or deemed issued) by it, such fronting fees to be payable on the date of
issuance (or any increase in the amount, or renewal or extension) thereof,
computed at the rate of 1/8 of 1% per annum on the Stated Amount thereof for the
period from the date of issuance (or increase, renewal or extension) to the
expiration date thereof (including any extensions of such expiration date that
may be made at the election of the beneficiary thereof). Accrued fronting fees
shall be due and payable on the date or dates agreed to in writing between the
Borrower and such Letter of Credit Issuer.

(d) Additional Charges of Letter of Credit Issuer. The Borrower agrees to pay
directly to each Letter of Credit Issuer upon each Letter of Credit Issuance,
drawing under, or amendment, extension, renewal or transfer of, a Letter of
Credit issued (or deemed issued) by it such amount as shall at the time of such
Letter of Credit Issuance, drawing under, amendment, extension, renewal or
transfer be the processing charge that such Letter of Credit Issuer is
customarily charging for issuances of, drawings under or amendments, extensions,
renewals or transfers of, letters of credit issued (or deemed issued) by it.

(e) Fees. The Borrower shall pay to the Administrative Agent, on the Closing
Date and thereafter, as applicable, the fees set forth in the Fee Letter.

(f) Computations and Determination of Fees. Any changes in the Applicable
Commitment Fee Rate shall be determined by the Administrative Agent in
accordance with the provisions set forth in the definition of “Applicable
Commitment Fee Rate” and the Administrative Agent will promptly provide

 

44



--------------------------------------------------------------------------------

notice of such determination to the Borrower and the Lenders. Any such
determination by the Administrative Agent shall be conclusive and binding absent
manifest error. All computations of Commitment Fees, Letter of Credit Fees and
other Fees hereunder shall be made on the actual number of days elapsed over a
year of 360 days.

Section 4.2. Termination and Reduction of Revolving Commitments.

(a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.

(b) Mandatory Reduction of Revolving Commitments. On the date that any
prepayment is to be made pursuant to Sections 5.1(c) (iv), (v), (vi), (vii) or
(viii) is required to be applied to prepay the outstanding principal amount of
Revolving Loans, then on such date the Total Revolving Commitment shall be
permanently reduced on such date in an amount equal to the amount of such
required prepayment and any such reduction shall apply to proportionately (based
on each Lender’s Revolving Facility Percentage) and permanently reduce the
Revolving Commitment of each Lender.

(c) Voluntary Termination of the Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unpaid
Drawings are contemporaneously prepaid in accordance with Section 5.1 and
(ii) either (A) there are no outstanding Letters of Credit or (B) the Borrower
shall contemporaneously either (x) cause all outstanding Letters of Credit to be
surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions acceptable to each
Letter of Credit Issuer and the Revolving Lenders), or (y) the Borrower shall
pay to the Administrative Agent an amount in cash and/or Cash Equivalents equal
to 103% of the Letter of Credit Outstandings, and the Administrative Agent shall
hold such payment as security for the reimbursement obligations of the Borrower
hereunder in respect of Letters of Credit pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Administrative Agent, each Letter of Credit Issuer and the Borrower (which
shall permit certain investments in Cash Equivalents satisfactory to the
Administrative Agent, each Letter of Credit Issuer and the Borrower until the
proceeds are applied to the secured obligations).

(d) Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment; provided, however, that (i) any such reduction shall
apply to proportionately (based on each Lender’s Revolving Facility Percentage)
and permanently reduce the Revolving Commitment of each Lender, (ii) such
reduction shall apply to proportionately and permanently reduce the Letter of
Credit Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below any such limits, (iii) no such reduction shall
be permitted if the Borrower would be required to make a mandatory prepayment of
Loans or cash collateralize Letters of Credit pursuant to Section 5.1, and
(iv) any partial reduction shall be in the amount of at least $5,000,000 (or, if
greater, in integral multiples of $1,000,000).

 

45



--------------------------------------------------------------------------------

ARTICLE V.

PAYMENTS

Section 5.1. Voluntary, Scheduled and Mandatory Prepayments of Loans.

(a) Voluntary Prepayments. The Borrower shall have the right to prepay any of
the Loans, in whole or in part, without premium or penalty, except as specified
in subparts (e) and (f) below, from time to time. The Borrower shall give the
Administrative Agent at the Notice Office written or telephonic notice (in the
case of telephonic notice, promptly confirmed in writing if so requested by the
Administrative Agent) of its intent to prepay the Loans, the amount of such
prepayment and (in the case of Eurodollar Loans) the specific Borrowing(s)
pursuant to which the prepayment is to be made, which notice shall be received
by the Administrative Agent by (y) 12:00 noon (local time at the Notice Office)
three Business Days prior to the date of such prepayment, in the case of any
prepayment of Eurodollar Loans, or (z) 12:00 noon (local time at the Notice
Office) one Business Day prior to the date of such prepayment, in the case of
any prepayment of Base Rate Loans, and which notice shall promptly be
transmitted by the Administrative Agent to each of the affected Lenders,
provided that:

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $5,000,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $1,000,000
in excess thereof, (B) in the case of any prepayment of a Base Rate Loan,
$1,000,000 (or, if less, the full amount of such Borrowing), or an integral
multiple of $100,000 in excess thereof, and (C) in the case of any prepayment of
a Swing Loan, in the full amount thereof;

(ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, provided that the foregoing limitation shall not apply if such Loans
are being prepaid in full; and

(iii) in the case of any prepayment of Term Loans, such prepayment shall be
applied to the Scheduled Repayments in respect of the Term Loans in the inverse
order of maturity; provided, however, such prepayment shall apply first, to Term
Loans that do not constitute the Hedged Portion and second, to the Hedged
Portion.

(b) Scheduled Repayments of Term Loans. On each of the dates set forth below,
the Borrower shall repay the principal amount of the Term Loans (with amounts
being deemed applied to the non-Hedged Portion of the Term Loan first) in the
amount set forth opposite such date, except that the payment due on the Term
Loan Maturity Date shall in any event be in the amount of the entire remaining
principal amount of the outstanding Term Loans (each such repayment, as the same
may be reduced by reason of the application of prepayments pursuant to
Section 5.1(c), a “Scheduled Repayment”):

 

Date

   Amount of Payment

December 31, 2009

   $ 2,000,000

March 31, 2010

   $ 2,000,000

June 30, 2010

   $ 2,000,000

September 30, 2010

   $ 2,000,000

December 31, 2010

   $ 2,500,000

March 31, 2011

   $ 2,500,000

 

46



--------------------------------------------------------------------------------

Date

   Amount of Payment

June 30, 2011

   $ 2,500,000

September 30, 2011

   $ 2,500,000

December 31, 2011

   $ 3,000,000

March 31, 2012

   $ 3,000,000

June 30, 2012

   $ 3,000,000

Term Loan Maturity Date

   $ 53,000,000

(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 5.1(a) above), and
the Letter of Credit Outstandings shall be subject to cash collateralization
requirements, in accordance with the following provisions:

(i) Revolving Facility Termination Date. The Borrower shall repay the entire
principal amount of all outstanding Revolving Loans on the Revolving Facility
Termination Date and, if any Letter of Credit Outstandings exist, then on such
date the Borrower shall cause each Letter of Credit to be replaced or cash
collateralized in accordance with the provisions of Section 5.1(c)(iii).

(ii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Aggregate Credit Facility Exposure exceeds
the Total Credit Facility Amount, (B) the Revolving Facility Exposure of any
Lender exceeds such Lender’s Revolving Commitment, (C) the Aggregate Revolving
Facility Exposure plus the principal amount of Swing Loans exceeds the Total
Revolving Commitment, or (D) the aggregate principal amount of Swing Loans
outstanding exceeds the Swing Line Commitment, then, in the case of each of the
foregoing, the Borrower shall, on such day, prepay on such date the principal
amount of Loans and, after Loans have been paid in full, Unpaid Drawings, in an
aggregate amount at least equal to such excess.

(iii) Letter of Credit Outstandings Exceed Letter of Credit Commitment If on any
date the Letter of Credit Outstandings exceed the Letter of Credit Commitment
Amount, then the applicable Letter of Credit Obligor or the Borrower shall, on
such day, pay to the Administrative Agent an amount in cash equal to such excess
and the Administrative Agent shall hold such payment as security for the
reimbursement obligations of the applicable Letter of Credit Obligors hereunder
in respect of Letters of Credit pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to the Administrative
Agent, each Letter of Credit Issuer and the Borrower (which shall permit certain
investments in Cash Equivalents satisfactory to the Administrative Agent, each
Letter of Credit Issuer and the Borrower until the proceeds are applied to any
Unpaid Drawings or to any other Obligations in accordance with any such cash
collateral agreement).

(iv) Excess Cash Flow. Within 90 days after each fiscal year of the Borrower,
commencing with the fiscal year ended December 31, 2010, if the Borrower’s
Leverage Ratio for any such fiscal year is equal to or greater than 2.0 to 1.0,
the Borrower shall prepay the principal of the Loans in an aggregate amount (an
“Excess Cash Flow Prepayment Amount”) at least equal to 50% of Excess Cash Flow
for such fiscal year with such amount, if any, to be applied as set forth in
Section 5.1(d) below.

 

47



--------------------------------------------------------------------------------

(v) Certain Proceeds of Asset Sales. If during any fiscal year of the Borrower,
the Borrower and its Subsidiaries have received cumulative Cash Proceeds during
such fiscal year from one or more Asset Sales of at least $500,000, not later
than the third Business Day following the date of receipt of any Cash Proceeds
in excess of such amount, an amount equal to 100% of the Net Cash Proceeds then
received in excess of such amount from any Asset Sale shall be applied as a
mandatory prepayment of the Loans in accordance with Section 5.1(d) below;
provided, that (A) if no Default or Event of Default shall have occurred and be
continuing, (B) the Borrower and its Subsidiaries have scheduled Consolidated
Capital Expenditures to be made during the following 270 days, and (iii) the
Borrower notifies the Administrative Agent of the amount and nature thereof and
of its intention to reinvest all or a portion of such Net Cash Proceeds in such
Consolidated Capital Expenditures during such 270 day period, then no such
prepayment shall be required to the extent of the amount of such Net Cash
Proceeds as to which the Borrower so indicates such reinvestment will take
place. If at the end of any such 270 day period any portion of such Net Cash
Proceeds has not been so reinvested, the Borrower will immediately make a
prepayment of the Loans, as provided above.

(vi) Certain Proceeds of Equity Sales. Not later than the Business Day following
the date of the receipt by any Credit Party or any of its Subsidiaries of the
cash proceeds (net of underwriting discounts and commissions, placement agent
fees and other customary fees and costs associated therewith) from any sale or
issuance by the Borrower or any of its Subsidiaries of its own Equity Interests
as the case may be, after the Closing Date (other than (A) any sale or issuance
to management, employees (or key employees) or directors pursuant to stock
option or similar plans for the benefit of management, employees (or key
employees) or directors generally or (B) any sale or issuance to management or
employees pursuant to stock purchase plans or similar plans for the benefit of
management or employees (or key employees) generally, up to an aggregate amount
of $550,000 per fiscal year), (C) the issuance or sale of any Equity Interests
by any Subsidiary of the Borrower to the Borrower or any other Subsidiary of the
Borrower or (D) the issuance or sale of any Equity Interests by the Borrower on
or before the 30th day following the Closing Date pursuant to the Equity
Financing Documents or (E) the issuance or sale by a Care For Kids Subsidiary to
a Minority Holder of any Equity Interests in such Care For Kids Subsidiary to
the extent permitted by Section 9.15), the Borrower will make a prepayment of
the Loans in an amount equal to 100% of such net proceeds in accordance with
Section 5.1(d) below.

(vii) Certain Proceeds of Indebtedness. Not later than the Business Day
following the date of the receipt by any Credit Party of the cash proceeds (net
of underwriting discounts and commissions, placement agent fees and other
customary fees and costs associated therewith) from any sale or issuance of any
Indebtedness (other than any Indebtedness incurred pursuant to Section 9.4 after
the Closing Date, the Borrower will make a prepayment of the Loans in an amount
equal to 100% of such net proceeds in accordance with Section 5.1(d) below.

(viii) Certain Proceeds of an Event of Loss. If during any fiscal year of the
Borrower, any Credit Party has received cumulative Cash Proceeds during such
fiscal year from one or more Events of Loss of at least $500,000, not later than
the third Business Day following the date of receipt of any Cash Proceeds in
excess of such amount, the Borrower will make a prepayment of the Loans with an
amount equal to 100% of the Net Cash Proceeds then received in excess of such
amount from any Event of Loss in accordance with Section 5.1(d) below.
Notwithstanding the foregoing, in the event any property suffers an Event of
Loss and (A) the Cash Proceeds received in any fiscal year as a result of such
Event of Loss are less than $500,000, (B) no Default or Event of Default has
occurred and is continuing, and (C) the Borrower notifies the Administrative
Agent and the Lenders in writing that it intends to rebuild or restore the
affected property, that such rebuilding or restoration can be accomplished
within 270 days out of such Cash Proceeds and other funds available to the
Borrower, then no such prepayment of the Loans

 

48



--------------------------------------------------------------------------------

shall be required if the Borrower immediately deposits such Cash Proceeds in a
cash collateral deposit account over which the Administrative Agent shall have
sole dominion and control, and which shall constitute part of the Collateral
under the Security Documents and may be applied as provided in Section 10.3 if
an Event of Default occurs and is continuing. So long as no Default or Event of
Default has occurred and is continuing, the Administrative Agent is authorized
to disburse amounts from such cash collateral deposit account to or at the
direction of the Borrower for application to the costs of rebuilding or
restoration of the affected property. Any amounts not so applied to the costs of
rebuilding or restoration or as provided in Section 10.3 shall be applied to the
prepayment of the Loans as provided above.

(d) Applications of Certain Prepayment Proceeds. Each prepayment required to be
made pursuant to Sections 5.1(c)(iv), (v), (vi), (vii) or (viii) above shall be
applied as a mandatory prepayment of principal of first, the outstanding Term
Loans, with such amounts being applied to the Scheduled Repayments thereof in
the inverse order of their maturity; provided, however, such prepayment shall
first apply to Term Loans that do not constitute the Hedged Portion and
secondly, to the Hedged Portion, second, after no Term Loans are outstanding,
the outstanding Swing Loans, and third, the outstanding Revolving Loans, and the
Total Revolving Commitment shall be permanently reduced on the date of any such
prepayment of the Swing Loans or the Revolving Loans, as applicable, by an
amount equal to such prepayment in accordance with Section 4.2(b).

(e) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section, the Borrower shall designate the
Types of Loans that are to be repaid or prepaid and the specific Borrowing(s)
pursuant to which such repayment or prepayment is to be made; provided, however,
that (i) the Borrower shall first so designate all Loans that are Base Rate
Loans and Eurodollar Loans with Interest Periods ending on the date of repayment
or prepayment prior to designating any other Eurodollar Loans for repayment or
prepayment, and (ii) if the outstanding principal amount of Eurodollar Loans
made pursuant to a Borrowing is reduced below the applicable Minimum Borrowing
Amount as a result of any such repayment or prepayment, then all the Loans
outstanding pursuant to such Borrowing shall be Converted into Base Rate Loans.
In the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its sole discretion with a view, but no obligation, to minimize
breakage costs owing under Section 2.10.

(f) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 5.1 shall be accompanied by any amounts payable in respect thereof under
Section 2.9, Section 2.10, Section 3.9 and Section 5.3.

Section 5.2. Method and Place of Payment.

(a) Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under Article
XII) under any Note or any other Credit Document, shall be made without setoff,
counterclaim or other defense.

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 10.3, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each Lender’s
Revolving Facility Percentage of the amount of such prepayment, (ii) all
payments and prepayments of Term Loans shall be applied by the Administrative
Agent to reduce the principal amount of the Term Loans made by each Lender with
a Term Commitment, pro rata on the basis of their respective Term Commitments,
and (iii) all payments or prepayments of Swing Loans shall be applied by the
Administrative Agent to pay or prepay such Swing Loans.

 

49



--------------------------------------------------------------------------------

(c) Payment of Obligations. Except as otherwise specifically provided herein,
all payments under this Agreement shall be made to the Administrative Agent on
the date when due and shall be made at the Payment Office in immediately
available funds and shall be made in Dollars.

(d) Timing of Payments. Any payments under this Agreement that are made by a
Credit Party later than 12:00 noon (local time at the Payment Office) shall be
deemed to have been made on the next succeeding Business Day. Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall promptly distribute to each Lender or
the applicable Letter of Credit Issuer, as the case may be, its ratable share,
if any, of the amount of principal, interest, and Fees received by it for the
account of such Lender. Payments received by the Administrative Agent in Dollars
shall be delivered to the Lenders or the applicable Letter of Credit Issuer, as
the case may be, in Dollars in immediately available funds; provided, however,
that if at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Unpaid Drawings,
interest and Fees then due hereunder then, except as specifically set forth
elsewhere in this Agreement and subject to Section 10.3, such funds shall be
applied, first, towards payment of interest and Fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and Fees then due to such parties, and second, towards payment of principal and
Unpaid Drawings then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal and Unpaid Drawings then due to such
parties.

Section 5.3. Net Payments.

(a) Except as provided for in Section 5.3(b), all payments made by the Borrower
hereunder, under any Note or any other Credit Document, including all payments
made by the Borrower pursuant to its guaranty obligations under Article XII,
will be made free and clear of, and without deduction or withholding for, any
present or future taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding, except as provided in this Section 5.3(a), any tax
imposed on or measured by the net income or net profits of a Lender pursuant to
the laws of the jurisdiction under which such Lender is organized or the
jurisdiction in which the principal office or Applicable Lending Office of such
Lender, as applicable, is located or any subdivision thereof or therein) and all
interest, penalties or similar liabilities with respect to such non-excluded
taxes, levies imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes and such
additional amounts (including additional amounts to compensate for withholding
on amounts paid pursuant to this Section 5.3) as may be necessary so that every
payment by it of all amounts due hereunder, under any Note or under any other
Credit Document, after withholding or deduction for or on account of any Taxes
will not be less than the amount provided for herein or in such Note or in such
other Credit Document. If any amounts are payable in respect of Taxes pursuant
to this Section 5.3(a), the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income or profits of such Lender pursuant to the laws of the jurisdiction in
which such Lender is organized or in which the principal office or Applicable
Lending Office of such Lender is located, as the case may be, or under the laws
of any political subdivision or taxing authority therein, and for any
withholding of income or similar taxes as such Lender shall determine are
payable by, or withheld from, such Lender in respect of such amounts so paid to
or on behalf of such Lender pursuant to the preceding

 

50



--------------------------------------------------------------------------------

sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence, which request shall be accompanied by a statement
from such Lender setting forth, in reasonable detail, the computations used in
determining such amounts. The Borrower will furnish to the Administrative Agent
within 45 days after the date the payment of any Taxes, or any withholding or
deduction on account thereof, is due pursuant to applicable law certified copies
of tax receipts, or other evidence satisfactory to the respective Lender,
evidencing such payment by the Borrower. The Borrower will indemnify and hold
harmless the Administrative Agent and each Lender, and reimburse the
Administrative Agent or such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid or withheld by such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes and that is
entitled to claim an exemption from or reduction in United States withholding
tax with respect to a payment by Borrower agrees to provide to the Borrower and
the Administrative Agent on or prior to the Closing Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 13.5 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer and such Lender is in
compliance with the provisions of this Section), on the date of such assignment
or transfer to such Lender, and from time to time thereafter if required by the
Borrower or the Administrative Agent: (i) two accurate and complete original
signed copies of Internal Revenue Service Forms W-8BEN, W-8ECI, W-8EXP or W-8IMY
(or successor, substitute or other appropriate forms and, in the case of Form
W-8IMY, complete with accompanying Forms W-8BEN with respect to beneficial
owners of the payment) certifying to such Lender’s entitlement to exemption from
or a reduced rate of withholding of United States withholding tax with respect
to payments to be made under this Agreement, any Note or any other Credit
Document, or (ii) if the Lender cannot deliver the appropriate Internal Revenue
Service Forms referred to in clause (i) above, (x) a certificate in form and
substance satisfactory to the Administrative Agent (any such certificate, an
“Exemption Certificate”) and (y) other appropriate documentation certifying to
such Lender’s entitlement to a complete exemption from, or reduced rate of
withholding from, United States withholding tax with respect to payments of
interest to be made under this Agreement, any Note or any other Credit Document.
In addition, each Lender agrees that from time to time after the Closing Date,
when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Borrower and the Administrative Agent two new accurate and complete original
signed copies of the applicable Internal Revenue Service Form, or an Exemption
Certificate and related documentation, as the case may be, and such other forms
as may be required in order to confirm or establish the entitlement of such
Lender to a continued exemption from or reduction in United States withholding
tax with respect to payments under this Agreement, any Note or any other Credit
Document, or it shall immediately notify the Borrower and the Administrative
Agent of its inability to deliver any such Form or Exemption Certificate and
related documentation, in which case such Lender shall not be required to
deliver any such Form or Exemption Certificate and related documentation
pursuant to this Section 5.3(b). Notwithstanding anything to the contrary
contained in Section 5.3(a), but subject to Section 13.5(c) and the immediately
succeeding sentence, (x) the Borrower shall be entitled, to the extent it is
required to do so by law, to deduct or withhold income or other similar taxes
imposed by the United States (or any political subdivision or taxing authority
thereof or therein) from interest, fees or other amounts payable hereunder for
the account of any Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for United States federal income tax
purposes and that has not provided to the Borrower such Forms or such Exemption
Certificate and related documentation that establish a complete exemption from
or reduction in the rate of such deduction or withholding and (y) the Borrower
shall not be obligated pursuant to Section 5.3(a) hereof to gross-up payments to
be made to a Lender in respect of income or similar taxes imposed by the United
States or any additional amounts with respect thereto (i) if such Lender has not
provided to the Borrower the Internal Revenue Service forms required to be
provided to the Borrower pursuant to this Section 5.3(b) or (ii) in the case of
a payment other than interest, to a

 

51



--------------------------------------------------------------------------------

Lender described in clause (ii) above, to the extent that such forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in Section 5.3(a), but subject to
Section 13.5(c) and the immediately succeeding sentence, (x) the Borrower shall
be entitled, to the extent it is required to do so by law, to deduct or withhold
income or other similar taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, fees or other
amounts payable hereunder for the account of any Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
United States federal income tax purposes and that has not provided to the
Borrower such forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to
Section 5.3(a) hereof to gross-up payments to be made to a Lender in respect of
income or similar taxes imposed by the United States or any additional amounts
with respect thereto (i) if such Lender has not provided to the Borrower the
Internal Revenue Service forms required to be provided to the Borrower pursuant
to this Section 5.3(b) or (ii) in the case of a payment other than interest, to
a Lender described in clause (ii) above, to the extent that such forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 5.3 and except as specifically provided for in Section 13.5(c), the
Borrower agrees to pay additional amounts and indemnify each Lender in the
manner set forth in Section 5.3(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any Taxes
deducted or withheld by it as described in the previous sentence as a result of
any changes after the Closing Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deducting or withholding of income or similar Taxes.

(c) If any Lender, in its sole opinion, determines that it has finally and
irrevocably received or been granted a refund in respect of any Taxes as to
which indemnification has been paid by the Borrower pursuant to this
Section 5.3, it shall promptly remit such refund (including any interest
received in respect thereof), net of all actual out-of-pocket costs and expenses
to the Borrower; provided, however, that the Borrower agrees to promptly return
any such refund (plus interest) to such Lender in the event such Lender is
required to repay such refund to the relevant taxing authority. Any such Lender
shall provide the Borrower with a copy of any notice of assessment from the
relevant taxing authority (redacting any unrelated confidential information
contained therein) requiring repayment of such refund. Nothing contained herein
shall impose an obligation on any Lender to apply for any such refund.

ARTICLE VI.

CONDITIONS PRECEDENT

Section 6.1. Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, and of any Letter of Credit Issuer to issue Letters of Credit, is
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date:

(a) Credit Agreement. This Agreement shall have been executed by the Borrower,
the Administrative Agent, each Letter of Credit Issuer and each of the Lenders.

(b) Notes. The Borrower shall have executed and delivered to the Administrative
Agent the appropriate Note or Notes for the account of each Lender that has
requested the same.

(c) Fees, etc. The Borrower shall have paid or caused to be paid all fees
required to be paid by it on the Closing Date pursuant to Section 4.1 hereof and
all reasonable fees and expenses of the Administrative Agent and of special
counsel to the Administrative Agent that have been invoiced on or prior to such
date in connection with the preparation, negotiation, execution and delivery of
this Agreement and the other Credit Documents and the consummation of the
transactions contemplated hereby and thereby.

 

52



--------------------------------------------------------------------------------

(d) Subsidiary Guaranty. The Subsidiary Guarantors shall have duly executed and
delivered a Guaranty of Payment (the “Subsidiary Guaranty”), substantially in
the form attached hereto as Exhibit C-1.

(e) Security Agreement. The Borrower and each Subsidiary Guarantor shall have
duly executed and delivered a Pledge and Security Agreement (the “Security
Agreement”), substantially in the form attached hereto as Exhibit C-2, and shall
have executed and delivered all of the following in connection therewith, each
of which shall be in form and substance satisfactory to the Administrative
Agent: (A) the Control Agreements required pursuant to the terms of the Security
Agreement, duly executed by the appropriate depositary institution, securities
intermediary or issuer as the case may be; (B) a Perfection Certificate; (C) the
Collateral Assignment Agreements (as defined in the Security Agreement) required
pursuant to the terms of the Security Agreement; and (D) the Collateral
Assignment of Contracts (as defined in the Security Agreement).

(f) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors of the
Borrower approving the Equity Financing Documents and of the Board of Directors
of the Borrower and each other Credit Party approving the Credit Documents to
which the Borrower or any such other Credit Party, as the case may be, is or may
become a party, and of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to the execution, delivery and
performance by the Borrower or any such other Credit Party of the Equity
Financing Documents and the Credit Documents to which it is or may become a
party.

(g) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower and of
each other Credit Party, certifying the names and true signatures of the
officers of the Borrower or such other Credit Party, as the case may be,
authorized to sign the Credit Documents to which the Borrower or such other
Credit Party is a party and any other documents to which the Borrower or any
such other Credit Party is a party that may be executed and delivered in
connection herewith.

(h) Opinions of Counsel. The Administrative Agent and the Co-Lead Arrangers
shall have received such opinions of counsel from counsel to the Borrower and
the other Credit Parties as the Administrative Agent and the Co-Lead Arrangers
shall request, each of which shall be addressed to the Administrative Agent and
the Co-Lead Arrangers and each of the Lenders and dated the Closing Date and
shall be in form and substance satisfactory to the Administrative Agent and the
Co-Lead Arrangers.

(i) Recordation of Security Documents, Delivery of Collateral, Taxes, etc. The
Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights, Liens and security interests of the parties thereto and their
respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance and delivery of the Notes shall have been paid in full.

 

53



--------------------------------------------------------------------------------

(j) Evidence of Insurance. The Administrative Agent shall have received
certificates of insurance and other evidence, satisfactory to it, of compliance
with the insurance requirements of this Agreement and the Security Documents.

(k) Search Reports. The Administrative Agent and the Co-Lead Arrangers shall
have received the results of UCC and other search reports from one or more
commercial search firms acceptable to the Administrative Agent and the Co-Lead
Arrangers, listing all of the effective financing statements and other Liens
filed against any Credit Party (i) in the jurisdiction in which each such Credit
Party is organized or formed, (ii) in any jurisdiction in which such Credit
Party maintains an office or (iii) in any jurisdiction in which any Collateral
of such Credit Party is located, together with copies of such financing
statements.

(l) Organizational Documents and Good Standing Certificates. The Administrative
Agent shall have received: (i) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of each Credit Party,
and any and all amendments and restatements thereof, certified as of a recent
date by the relevant Secretary of State; (ii) a copy of each Credit Party’s
by-laws, agreement of limited partnership or other similar document, as
applicable, certified by the Secretary or Assistant Secretary of such Credit
Party as being true, complete and correct and in full force and effect; (iii) an
original good standing certificate from the Secretary of State of the state of
incorporation or formation, as applicable, dated as of a recent date, listing
all charter documents affecting such Credit Party and certifying as to the good
standing of such Credit Party; and (iv) original certificates of good standing
from each other jurisdiction in which each Credit Party is authorized or
qualified to do business.

(m) Solvency Certificate. The Administrative Agent and the Co-Lead Arrangers
shall have received a duly executed solvency certificate, in form and substance
reasonably satisfactory to the Administrative Agent, dated as of the Closing
Date, and executed by an Authorized Officer of the Borrower.

(n) Borrower’s Closing Certificate. The Administrative Agent shall have received
a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, dated the Closing Date, of an Authorized Officer of the
Borrower to the effect that, at and as of the Closing Date and both before and
after giving effect to the initial Borrowings hereunder and the application of
the proceeds thereof: (w) no Default or Event of Default has occurred and is
continuing; (x) all representations and warranties of the Credit Parties
contained herein and in the other Credit Documents are true and correct as of
the Closing Date; (y) all written information and projections provided to the
Administrative Agent and the Co-Lead Arrangers is complete and correct in all
material respects; and (z) there exist no undisclosed contingencies relating to
the Borrower and its Subsidiaries as of the Closing Date.

(o) Management Service Agreements. The Administrative Agent and the Co-Lead
Arrangers shall have received a copy of each Management Service Agreement to
which the Borrower or any of its Subsidiaries is a party as of the Closing Date
certified by an Authorized Officer as being true, correct and complete.

(p) Proceedings and Documents. All corporate and other proceedings and all
documents incidental to the Equity Financing and the transactions contemplated
hereby shall be satisfactory in substance and form to the Administrative Agent
and the Lenders and the Administrative Agent and its special counsel and the
Lenders shall have received all such counterpart originals or certified or other
copies of such documents as the Administrative Agent or its special counsel, the
Co-Lead Arrangers or any Lender may reasonably request.

 

54



--------------------------------------------------------------------------------

(q) Financial Statements. The Administrative Agent and the Lenders shall have
received (i) the audited financial statements of the Borrower and its
Subsidiaries for the fiscal years ended December 31, 2006, December 31, 2007 and
December 31, 2008, (ii) unaudited quarterly financial statements for the
Borrower and its Subsidiaries for each fiscal quarter ending after December 31,
2008 through and including the fiscal quarter ended at least thirty (30) days
prior to the Closing Date, and (iii) financial projections prepared by
management of the Borrower consisting of balance sheets, income statements and
cash flow statements on a quarterly basis for the first year following the
Closing Date and on an annual basis for each year thereafter through the
Revolving Facility Termination Date, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders.

(r) Payment of Outstanding Indebtedness, etc. The Administrative Agent and the
Co-Lead Arrangers shall have received evidence that immediately after the making
of the Loans on the Closing Date, all Indebtedness under the Existing Credit
Agreements and any other Indebtedness not permitted by Section 9.4, together
with all interest, all payment premiums and all other amounts due and payable
with respect thereto, shall be paid in full from the proceeds of the initial
Credit Event, and the commitments in respect of such Indebtedness shall be
permanently terminated, and all Liens securing payment of any such Indebtedness
shall be released and the Administrative Agent and the Co-Lead Arrangers shall
have received all payoff and release letters, Uniform Commercial Code Form UCC-3
termination statements or other instruments or agreements as may be suitable or
appropriate in connection with the release of any such Liens.

(s) No Material Adverse Effect. As of the Closing Date, no condition or event
shall have occurred since December 31, 2008 that, in the Administrative Agent’s
and Co-Lead Arrangers’ reasonable judgment, could reasonably be expected to have
a Material Adverse Effect.

(t) Equity Financing The Administrative Agent and the Co-Lead Arrangers shall
have received evidence that the Borrower has received Net Cash Proceeds of at
least $18,000,000 from the issuance of the Borrower’s Equity Interests pursuant
to the terms of the Equity Financing Documents (any such issuance, an “Equity
Financing”).

(u) Availability Under Revolving Facility. After giving effect to all Loans made
on the Closing Date, the Total Revolving Commitment shall exceed the sum of the
Aggregate Revolving Facility Exposure plus the principal amount of Swing Loans
by at least $25,000,000.

(v) Minimum Consolidated EBITDA. The Administrative Agent and the Co-Lead
Arrangers shall have received evidence reasonably satisfactory to the
Administrative Agent and the Co-Lead Arrangers that the Consolidated EBITDA for
the Credit Parties for the twelve months ended as of June 30, 2009 (with
adjustments reasonably acceptable to the Administrative Agent and the Co-Lead
Arrangers) is at least $40,000,000.

(w) Leverage Ratio. The Administrative Agent and the Co-Lead Arrangers shall
have received evidence reasonably satisfactory to the Administrative Agent and
the Co-Lead Arrangers that the Leverage Ratio (including any issued and
outstanding letters of credit) as of the Closing Date is not greater than 2.50
to 1.00.

(x) Litigation. The Administrative Agent and the Co-Lead Arrangers shall have
received evidence reasonably satisfactory to them that there exists no material
litigation or material claims that could reasonably be expected to cause a
material adverse change in or affecting the business, operations, property or
condition (financial or otherwise) of the Credit Parties taken as a whole.

 

55



--------------------------------------------------------------------------------

(y) Equity Financing Documents. The Administrative Agent shall have received a
certified copy of the Equity Financing Documents, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Co-Lead
Arrangers. The Administrative Agent and the Co-Lead Arrangers shall have
received evidence reasonably satisfactory to it that the Equity Financing has
been consummated in accordance with the terms of the Equity Financing Documents
(without any amendment thereto or waiver thereunder that is adverse to the
Lenders unless approved in writing by the Administrative Agent) and in
compliance with applicable law and regulatory approvals.

(z) Miscellaneous. The Credit Parties shall have provided to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent, the
Co-Lead Arrangers or the Lenders.

Section 6.2. Conditions Precedent to All Credit Events. The obligations of the
Lenders, the Swing Line Lender and each Letter of Credit Issuer to make or
participate in each Credit Event is subject, at the time thereof, to the
satisfaction of the following conditions:

(a) Notice. The Administrative Agent (and in the case of subpart (iii) below,
the applicable Letter of Credit Issuer) shall have received, as applicable,
(i) a Notice of Borrowing meeting the requirements of Section 2.5(b) with
respect to any Borrowing (other than a Continuation or Conversion), (ii) a
Notice of Continuation or Conversion meeting the requirements of Section 2.12(b)
with respect to a Continuation or Conversion, or (iii) a Letter of Credit
Request meeting the requirements of Section 2.4(b) with respect to each Letter
of Credit Issuance.

(b) No Default; Representations and Warranties. At the time of each Credit Event
and after giving effect thereto, (i) there shall exist no Default or Event of
Default and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Credit Documents shall be true and correct in
all material respects (except to the extent such representations and warranties
are qualified with respect to materiality, in which case such representations
and warranties are true and correct in all respects) with the same effect as
though such representations and warranties had been made on and as of the date
of such Credit Event, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent such representations and warranties are qualified
with respect to materiality, in which case such representations and warranties
are true and correct in all respects) as of the date when made.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent, the
Swing Line Lender, each Letter of Credit Issuer and each of the Lenders that all
of the applicable conditions specified in Sections 6.1 and 6.2 have been
satisfied as of the times referred to in such Sections.

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Co-Lead Arrangers the Lenders
and each Letter of Credit Issuer to enter into this Agreement and to make the
Loans and to issue and to participate in the Letters of Credit provided for
herein, the Borrower makes the following representations and warranties to, and
agreements with, the Administrative Agent, the Co-Lead Arrangers, the Lenders
and each Letter of Credit Issuer, all of which shall survive the execution and
delivery of this Agreement and each Credit Event:

 

56



--------------------------------------------------------------------------------

Section 7.1. Corporate Status, etc. Each of the Borrower and Subsidiaries (i) is
a duly organized or formed and validly existing corporation, partnership or
limited liability company, as the case may be, in good standing or in full force
and effect, as applicable, under the laws of the jurisdiction of its
organization or formation and has the corporate, partnership or limited
liability company power and authority, as applicable, to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage, and (ii) has duly qualified and is authorized to do business
in all jurisdictions where it is required to be so qualified or authorized
except where the failure to be so qualified would not have a Material Adverse
Effect. Schedule 7.1 hereto lists, as of the Closing Date, each Subsidiary (and
the direct and indirect ownership interest of the Borrower therein).

Section 7.2. Corporate Power and Authority, etc. Each Credit Party has the
corporate, partnership or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents and the
Equity Financing Documents to which it is party and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Credit Documents to which it is party. Each Credit Party
has duly executed and delivered each Credit Document and the Equity Financing
Documents to which it is party and each Credit Document and each Equity
Financing Document to which it is party constitutes the legal, valid and binding
agreement and obligation of such Credit Party enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

Section 7.3. No Violation. Neither the execution, delivery and performance by
any Credit Party of the Credit Documents and the Equity Financing Documents to
which it is party nor compliance with the terms and provisions thereof (i) will
contravene any material provision of any law, statute, rule, regulation, order,
writ, injunction or decree of any Governmental Authority applicable to such
Credit Party or its material properties and assets, (ii) will conflict with or
result in any breach of, any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (other than the Liens created
pursuant to the Security Documents) upon any of the property or assets of such
Credit Party pursuant to the terms of any promissory note, bond, debenture,
indenture, mortgage, deed of trust, credit or loan agreement, or any other
material agreement or other instrument, to which such Credit Party is a party or
by which it or any of its property or assets are bound or to which it may be
subject, or (iii) will violate any provision of the Organizational Documents of
such Credit Party.

Section 7.4. Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Credit Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Credit Document to which any Credit Party is a party, except the filing and
recording of financing statements and other documents necessary in order to
perfect the Liens created by the Security Documents.

Section 7.5. Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened with respect to the Borrower or any
of its Subsidiaries (i) that have had, or could reasonably be expected to have,
a Material Adverse Effect, or (ii) that question the validity or enforceability
of any of the Credit Documents or the Equity Financing Documents, or of any
action to be taken by the Borrower or any of the other Credit Parties pursuant
to any of the Credit Documents or the Equity Financing Documents.

 

57



--------------------------------------------------------------------------------

Section 7.6. Use of Proceeds; Margin Regulations.

(a) The proceeds of all Loans and Letter of Credit Issuances shall be utilized
(i) to refinance Existing Facilities, provide funds for Permitted Acquisitions
and provide working capital and funds for general corporate and other lawful
purposes and (ii) the payment of certain fees incurred in connection with the
Credit Documents and the Equity Financing, in each case, not inconsistent with
the terms of this Agreement.

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Borrower or of the Borrower and
its consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.

Section 7.7. Financial Statements, etc.

(a) The Borrower has furnished to the Lenders, the Administrative Agent and the
Co-Lead Arrangers complete and correct copies of (i) the audited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries for the fiscal
year ended December 31, 2008 and the related audited consolidated statements of
income, shareholders’ equity, and cash flows of the Borrower and its
consolidated Subsidiaries for the fiscal year of the Borrower then ended,
accompanied by the report thereon of PricewaterhouseCoopers or another
accounting firm of nationally recognized standing that is reasonably acceptable
to the Administrative Agent; and (ii) the condensed consolidated balance sheets
of the Borrower and its consolidated Subsidiaries for the fiscal quarters ended
as of March 31, 2009 and June 30, 2009 and the related condensed consolidated
statements of income and of cash flows of the Borrower and its consolidated
Subsidiaries for the fiscal period then ended. All such financial statements
have been prepared in accordance with GAAP, consistently applied (except as
stated therein), and fairly present the financial position of the Borrower and
its Subsidiaries as of the respective dates indicated and the consolidated
results of their operations and cash flows for the respective periods indicated,
subject in the case of any such financial statements that are unaudited, to
normal audit adjustments, none of which will involve a Material Adverse Effect.
The Borrower and its Subsidiaries did not have, as of the date of the latest
financial statements referred to above, and will not have as of the Closing Date
after giving effect to the incurrence of Loans or Letter of Credit Issuances
hereunder, any material or significant contingent liability or liability for
taxes, long-term lease or unusual forward or long-term commitment that is not
reflected in the foregoing financial statements or the notes thereto in
accordance with GAAP and that in any such case is material in relation to the
business, operations, properties, assets, financial or other condition or
prospects of the Borrower or any of its Subsidiaries.

(b) The financial projections of the Borrower and its Subsidiaries for the
fiscal years 2009 through 2012 prepared by the Borrower and delivered to the
Administrative Agent, the Co-Lead Arrangers and the Lenders (the “Financial
Projections”) were prepared on behalf of the Borrower in good faith after taking
into account historical levels of business activity of the Borrower and its
Subsidiaries, known trends, including general economic trends, and all other
information, assumptions and estimates considered by management of the Borrower
and its Subsidiaries to be pertinent thereto; provided, however, that no
representation or warranty is made as to the impact of future general economic
conditions or as to whether the Borrower’s projected consolidated results as set
forth in the Financial Projections will actually be realized, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results for the periods covered by the
Financial

 

58



--------------------------------------------------------------------------------

Projections may differ materially from the Financial Projections. No facts are
known to the Borrower as of the Closing Date which, if reflected in the
Financial Projections, would result in a material adverse change in the assets,
liabilities, results of operations or cash flows reflected therein.

Section 7.8. Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent, each Letter of Credit Issuer and the
Lenders under the Credit Documents. The Borrower now has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage and is now solvent and able to pay its debts as they
mature and the Borrower, as of the Closing Date, owns property having a value,
both at fair valuation and at present fair salable value, greater than the
amount required to pay the Borrower’s debts; and the Borrower is not entering
into the Credit Documents with the intent to hinder, delay or defraud its
creditors. For purposes of this Section 7.8, “debt” means any liability on a
claim, and “claim” means (x) right to payment whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.

Section 7.9. No Material Adverse Change. Since December 31, 2008, there has been
no change in the financial or other condition, business, affairs or prospects of
the Borrower and its Subsidiaries taken as a whole, or their properties and
assets considered as an entirety, except for changes none of which, individually
or in the aggregate, has had or could reasonably be expected to have, a Material
Adverse Effect.

Section 7.10. Tax Returns and Payments. Each of the Borrower and each of its
Subsidiaries has filed all federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it that have become due, other than
those not yet delinquent and except for those contested in good faith. The
Borrower and each of its Subsidiaries has established on its books such charges,
accruals and reserves in respect of taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by GAAP. The
Borrower knows of no proposed assessment for additional federal, foreign or
state taxes for any period, or of any basis therefor, which, individually or in
the aggregate, taking into account such charges, accruals and reserves in
respect thereof as the Borrower and its Subsidiaries have made, could reasonably
be expected to have a Material Adverse Effect.

Section 7.11. Title to Properties, etc. The Borrower and each of its
Subsidiaries has good and marketable title, in the case of Real Property, and
good title (or valid Leaseholds, in the case of any leased property), in the
case of all other property, to all of its properties and assets free and clear
of Liens other than Permitted Liens. The interests of the Borrower and each of
its Subsidiaries in the properties reflected in the most recent balance sheet
referred to in Section 7.7, taken as a whole, were sufficient, in the judgment
of the Borrower, as of the date of such balance sheet for purposes of the
ownership and operation of the businesses conducted by the Borrower and such
Subsidiaries.

Section 7.12. Lawful Operations, etc. The Borrower and each of its Subsidiaries:
(i) hold all necessary foreign, federal, state, local and other governmental
licenses, registrations, certifications, permits and authorizations necessary to
conduct its business, except to the extent the failure to so hold could not
reasonably be expected to have a Material Adverse Effect; (ii) is in full
compliance with all requirements imposed by law, regulation or rule, whether
foreign, federal, state or local, that are applicable to it, its operations, or
its properties and assets, including, without limitation, applicable
requirements of Environmental Laws, except for any failure to obtain and
maintain in effect, or noncompliance that, individually or in the aggregate,
could not reasonably be expected to have a Material

 

59



--------------------------------------------------------------------------------

Adverse Effect; (iii) conduct their business in compliance with all provisions
of the Fair Debt Practices Collection Act and all other applicable federal,
state or local laws governing the collection of debts and neither the Borrower
nor any of its Subsidiaries is in material violation of any of such laws; and
(iv) are in compliance with all federal, state and local privacy laws.

Section 7.13. Environmental Matters.

(a) The Borrower and each of its Subsidiaries is in compliance with all
applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrower and each of its Subsidiaries under any Environmental Law have been
secured and the Borrower and each of its Subsidiaries is in substantial
compliance therewith, except for such licenses, permits, registrations or
approvals the failure to secure or to comply therewith is not reasonably likely
to have a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries has received written notice, or otherwise knows, that it is in any
respect in noncompliance with, breach of or default under any applicable writ,
order, judgment, injunction, or decree to which the Borrower or such Subsidiary
is a party or that would affect the ability of the Borrower or such Subsidiary
to operate any Real Property and no event has occurred and is continuing that,
with the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as would not reasonably be expected to, in
the aggregate, have a Material Adverse Effect. There are no Environmental Claims
pending or, to the best knowledge of the Borrower, threatened wherein an
unfavorable decision, ruling or finding would reasonably be expected to have a
Material Adverse Effect. There are no facts, circumstances, conditions or
occurrences on any Real Property now or at any time owned, leased or operated by
the Borrower or any of its Subsidiaries or on any property adjacent to any such
Real Property, that are known by the Borrower or as to which the Borrower or any
such Subsidiary has received written notice, that could reasonably be expected:
(i) to form the basis of an Environmental Claim against the Borrower or any of
its Subsidiaries or any Real Property of the Borrower or any of its
Subsidiaries; or (ii) to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect.

(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on, or transported to or from, any Real Property of the Borrower or
any of its Subsidiaries or (ii) released on any such Real Property, in each case
where such occurrence or event is not in compliance with Environmental Laws and
is reasonably likely to have a Material Adverse Effect.

Section 7.14. Compliance with ERISA. Compliance by the Borrower with the
provisions hereof and Credit Events contemplated hereby will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the Code.
The Borrower and each of its Subsidiaries and each ERISA Affiliate (i) has
fulfilled all obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan that is not a Multiemployer Plan or a Multiple
Employer Plan, (ii) has satisfied all contribution obligations in respect of
each Multiemployer Plan and each Multiple Employer Plan, (iii) is in compliance
in all material respects with all other applicable provisions of ERISA and the
Code with respect to each Plan and each Multiple Employer Plan, and (iv) has not
incurred any liability under Title IV of ERISA to the PBGC with respect to any
Plan, any Multiple Employer Plan, or any trust established thereunder (other
than liabilities for any required premiums). No Plan or trust created thereunder
has been terminated, and there have been no Reportable Events with respect to
any Plan or trust created thereunder or with respect to any Multiple Employer
Plan, which termination or Reportable Event will or could give rise to a
material liability of the Borrower or any ERISA Affiliate in respect

 

60



--------------------------------------------------------------------------------

thereof. Neither the Borrower nor any Subsidiary of the Borrower nor any ERISA
Affiliate is at the date hereof, or has been at any time within the five years
preceding the date hereof, an employer required to contribute to any
Multiemployer Plan or Multiple Employer Plan, or a “contributing sponsor” (as
such term is defined in Section 4001 of ERISA) in any Plan. Neither the Borrower
nor any Subsidiary of the Borrower nor any ERISA Affiliate has any contingent
liability with respect to any post-retirement “employee welfare benefit plan”
(as such term is defined in ERISA) except as has been disclosed to the
Administrative Agent and the Lenders in writing.

Section 7.15. Intellectual Property, etc. The Borrower and each of its
Subsidiaries has obtained or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights with respect
to the foregoing necessary for the present and planned future conduct of its
business, without any known conflict with the rights of others, except for such
patents, trademarks, service marks, trade names, copyrights, licenses and
rights, the loss of which, and such conflicts which, in any such case
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

Section 7.16. Investment Company Act, etc. Neither the Borrower nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Interstate Commerce Act, as amended, the Federal Power Act, as amended, the
Energy Policy Act of 2005, or any applicable state public utility law.

Section 7.17. Insurance. The Borrower and each of its Subsidiaries maintains
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of the Credit Documents.

Section 7.18. Certain Contracts; Labor Relations. Neither the Borrower nor any
of its Subsidiaries (i) is subject to any burdensome contract, agreement,
corporate restriction, judgment, decree or order, (ii) is a party to any labor
dispute affecting any bargaining unit or other group of employees generally,
(iii) is subject to any strike, slowdown, workout or other concerted
interruptions of operations by employees of the Borrower or any Subsidiary,
whether or not relating to any labor contracts, (iv) is subject to any pending
or, to the knowledge of the Borrower, threatened, unfair labor practice
complaint, before the National Labor Relations Board, (v) is subject to any
pending or, to the knowledge of the Borrower, threatened, grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement, (vi) is subject to any pending or, to the knowledge of the Borrower,
threatened, strike, labor dispute, slowdown or stoppage, or (vii) is, to the
knowledge of the Borrower, involved or subject to any union representation
organizing or certification matter with respect to the employees of the Borrower
or any of its Subsidiaries, except (with respect to any matter specified in any
of the above clauses), for such matters as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

Section 7.19. True and Complete Disclosure. All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the Borrower
or any of its Subsidiaries in writing to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated herein, other than the Financial Projections (as to which
representations are made only as provided in Section 7.7), is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of such person in writing to the Administrative Agent or any Lender will be,
true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole) not
misleading at such time in light of the circumstances under which such
information was provided, except that any such future information consisting of
financial projections prepared by the Borrower or any of its Subsidiaries is
only represented herein as being based on good faith estimates and

 

61



--------------------------------------------------------------------------------

assumptions believed by such persons to be reasonable at the time made, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ materially from the projected results.

Section 7.20. Defaults. No Default or Event of Default exists as of the Closing
Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.

Section 7.21. Management Service Agreements.

(a) Schedule 7.21 hereto sets forth each service agreement relating to the
affiliation with a professional corporation or other dental group that the
Borrower or any of its Subsidiaries is a party to as of the Closing Date (each
such service agreement, together with each additional service agreement entered
into by the Borrower or any of its Subsidiaries after the Closing Date, and as
any of the foregoing may be amended from time to time are referred to herein as
a “Management Service Agreement” and collectively, the “Management Service
Agreements”). The Borrower has provided the Administrative Agent a true, correct
and complete copy of each Management Service Agreement in effect as of the
Closing Date.

(b) No Management Service Agreement Termination Event exists under any
Management Service Agreement that individually, or when taken together with all
other existing Management Service Agreement Termination Events, could reasonably
be expected to have a Material Adverse Effect.

(c) Subject to any restrictions under applicable law, except as set forth on
Schedule 7.21, all of the Management Service Agreements are freely assignable to
third parties and collaterally assignable to the Administrative Agent, for the
benefit of the Secured Creditors, without the consent of any party to such
Management Service Agreement.

Section 7.22. Malpractice Insurance. The senior management of the Borrower and
each of its Subsidiaries has concluded, after the exercise of reasonable
business judgment, that such entities are not engaged in the practice of
dentistry and are not required to maintain malpractice insurance and if such
senior management concludes after the Closing Date that such entities are
required to maintain malpractice insurance, the Borrower covenants and agrees
to, and will require each of its Subsidiaries to, obtain and maintain
comprehensive malpractice insurance against bodily injury and death with
financially sound and reputable insurance companies in such amounts and against
such risks as are usually carried by owners of similar businesses and properties
in the same general areas in which the Borrower and its Subsidiaries operate.

Section 7.23. Anti-Terrorism Law Compliance. Neither the Borrower nor any of its
Subsidiaries is subject to or in violation of any law, regulation, or list of
any government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain persons specified therein or
that prohibits or limits any Lender or Letter of Credit Issuer from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Borrower.

 

62



--------------------------------------------------------------------------------

ARTICLE VIII.

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
interest, Fees and all other Obligations incurred hereunder and under the other
Credit Documents, have been paid in full:

Section 8.1. Reporting Requirements. The Borrower will furnish to each Lender
and the Administrative Agent:

(a) Annual Financial Statements. As soon as available and in any event within 90
days after the close of each fiscal year of the Borrower, the consolidated and
consolidating (by region consistent with the Borrower’s past accounting
practices) balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated and consolidating
(by region consistent with the Borrower’s past accounting practices) statements
of income, of stockholders’ equity and of cash flows for such fiscal year, in
each case setting forth comparative figures for the preceding fiscal year, all
in reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by the Borrower, which opinion shall be
unqualified and shall (i) state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Borrower and its consolidated subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with generally accepted accounting principles, or
(ii) contain such statements as are customarily included in unqualified reports
of independent accountants in conformity with the recommendations and
requirements of the American Institute of Certified Public Accountants (or any
successor organization).

(b) Quarterly Financial Statements. As soon as available and in any event within
45 days after the close of each of the quarterly accounting periods in each
fiscal year of the Borrower, the unaudited consolidated and consolidating (by
region consistent with the Borrower’s past accounting practices) balance sheets
of the Borrower and its consolidated Subsidiaries as at the end of such
quarterly period and the related unaudited consolidated and consolidating (by
region consistent with the Borrower’s past accounting practices) statements of
income and of cash flows for such quarterly period and/or for the fiscal year to
date, and setting forth, in the case of such unaudited consolidated statements
of income and of cash flows, comparative figures for the related periods in the
prior fiscal year, and which shall be certified on behalf of the Borrower by an
Authorized Officer of the Borrower, subject to changes resulting from normal
year-end audit adjustments.

(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in Sections 8.1(a) and (b), a certificate (a
“Compliance Certificate”), substantially in the form of Exhibit E, signed by an
Authorized Officer of the Borrower to the effect that (i) no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof and the actions the Borrower has taken or proposes to
take with respect thereto, and (ii) the representations and warranties of the
Credit Parties are true and correct in all material respects, except to the
extent that any relate to an earlier specified date, in which case, such
representations shall be true and correct in all material respects as of the
date made, which certificate shall set forth (i) the calculations required to
establish compliance with the provisions of Section 9.7, (ii) evidence of pro
forma compliance with the financial covenants set forth in Section 9.7 with
respect to each Share Repurchase made during

 

63



--------------------------------------------------------------------------------

the period for which such certificate is being delivered as though such Share
Repurchases had occurred at the beginning of such fiscal quarter and
(iii) evidence of pro forma compliance with the financial covenants set forth in
Section 9.7 with respect to each Capital Distribution made during the period for
which such certificate is being delivered as though such Capital Distributions
had been made at the beginning of such fiscal quarter.

(d) Budgets and Forecasts. Not later than 90 days after the commencement of any
fiscal year of the Borrower and its Subsidiaries, commencing with the fiscal
year ending December 31, 2009, consolidated projections and budget in reasonable
detail for each of the four fiscal quarters of such fiscal year, and (if and to
the extent prepared by management of the Borrower) for any subsequent fiscal
years, as approved by the Borrower’s Board of Directors setting forth, with
appropriate discussion, the forecasted balance sheet, income statement,
operating cash flows and capital expenditures of the Borrower and its
Subsidiaries for the period covered thereby, and the principal assumptions upon
which forecasts and budget are based.

(e) Notice of Default, Litigation, Violation of Material Agreement. Promptly,
and in any event within three Business Days, after the Borrower or any of its
Subsidiaries obtains knowledge thereof, notice of:

(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto;

(ii) the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against the Borrower
or any of its Subsidiaries or the occurrence of any other event, if the same
would be reasonably likely to have a Material Adverse Effect; or

(iii) the occurrence of any Management Service Agreement Termination Event or
the termination of any Management Service Agreement.

(f) ERISA. Promptly, and in any event within 10 days after the Borrower or any
other Credit Party knows of the occurrence of any of the following, the Borrower
will deliver to the Administrative Agent and each of the Lenders a certificate
of an Authorized Officer of the Borrower setting forth the full details as to
such occurrence and the action, if any, that the Borrower, such Subsidiary or
such ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given by the Borrower, the Subsidiary, the ERISA
Affiliate to or filed with the PBGC, a Plan participant or the Plan
administrator with respect thereto: (i) that a Reportable Event has occurred
with respect to any Plan; (ii) the institution of any steps by the Borrower, any
Subsidiary, any ERISA Affiliate, the PBGC or any other person to terminate any
Plan or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan; (iii) the institution of any steps by the
Borrower, any Subsidiary or any ERISA Affiliate to withdraw from any Plan;
(iv) the institution of any steps by the Borrower or any Subsidiary to withdraw
from any Multiemployer Plan or Multiple Employer Plan, if such withdrawal could
result in withdrawal liability (as described in Part 1 of Subtitle E of Title IV
of ERISA or in Section 4063 of ERISA) in excess of $1,000,000; (v) a non-exempt
“prohibited transaction” within the meaning of Section 406 of ERISA in
connection with any Plan; (vi) that a Plan has Unfunded Benefit Liabilities
exceeding $1,000,000; (vii) any material increase in the contingent liability of
the Borrower or any Subsidiary with respect to any post-retirement welfare
liability; (viii) the cessation of operations at a facility of the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (ix) the conditions for imposition of a lien under
Section 303(k)

 

64



--------------------------------------------------------------------------------

of ERISA shall have been met with respect to a Plan; (x) the adoption of an
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 436(f)(i) of the Code; (xi) the insolvency of or commencement of
reorganization proceedings with respect to a Multiemployer Plan; or (xii) the
taking of any action by, or the threatening of the taking of any action by, the
Internal Revenue Service, the Department of Labor or the PBGC with respect to
any of the foregoing.

(g) Environmental Matters. Promptly upon, and in any event within 10 Business
Days after, an officer of the Borrower or any of its Subsidiaries obtains
knowledge thereof, notice of one or more of the following environmental matters:
(i) any pending or threatened material Environmental Claim against the Borrower
or any of its Subsidiaries or any Real Property owned or operated by the
Borrower or any of its Subsidiaries; (ii) any condition or occurrence on or
arising from any Real Property owned or operated by the Borrower or any of its
Subsidiaries that (A) results in material noncompliance by the Borrower or any
of its Subsidiaries with any applicable Environmental Law or (B) would
reasonably be expected to form the basis of a material Environmental Claim
against the Borrower or any of its Subsidiaries or any such Real Property;
(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any material restrictions on the
ownership, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and (iv) the
taking of any material removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency. All such
notices shall describe in reasonable detail the nature of the Environmental
Claim, the Borrower’s or such Subsidiary’s response thereto and, to the extent
reasonably ascertainable, the potential exposure in Dollars of the Borrower and
its Subsidiaries with respect thereto.

(h) SEC Reports and Registration Statements. Promptly after transmission thereof
or other filing with the SEC, copies of all registration statements (other than
the exhibits thereto and any registration statement on Form S-8 or its
equivalent) and all annual, quarterly or current reports that the Borrower or
any of its Subsidiaries files with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms).

(i) Annual and Quarterly Reports, Proxy Statements and other Reports Delivered
to Stockholders Generally. Promptly after transmission thereof to its
stockholders, copies of all annual, quarterly and other reports and all proxy
statements that the Borrower furnishes to its stockholders generally.

(j) Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Borrower and/or any of its Subsidiaries that is submitted to the Borrower by its
independent accountants in connection with any annual or interim audit made by
them of the books of the Borrower or any of its Subsidiaries.

(k) Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in subpart (a) above, a certificate of
an Authorized Officer of the Borrower (i) setting forth any changes to the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the most recently
delivered or updated Perfection Certificate and (ii) certifying that neither the
Borrower nor any of its Subsidiaries has taken any actions (and is not aware of
any actions so taken) to terminate any UCC financing statements or other
appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above to the
extent necessary to protect and perfect the security interests and Liens under
the Security Documents.

 

65



--------------------------------------------------------------------------------

(l) Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all notices received or sent by the Borrower or any
Subsidiary to or from the holders of any Indebtedness having an unpaid principal
amount, or Capitalized Lease Obligations, of $250,000 or greater, or any trustee
with respect thereto.

(m) Notice of Termination of any Key Employee. Promptly, and in any event within
ten Business Days after the occurrence thereof, notice of the termination for
any reason (including, without limitation, by resignation or death) of any Key
Employee; provided, however, that filing a current report on Form 8-K with the
SEC relating to such termination of a Key Employee shall be deemed notice to
each Lender and the Administrative Agent for purposes of this Section 8.1(m).

(n) Other Information. Promptly, but in any event within 10 Business Days upon
request therefor, such other information or documents (financial or otherwise)
relating to the Borrower or any of its Subsidiaries as the Administrative Agent
or any Lender may reasonably request from time to time.

Section 8.2. Books, Records and Inspections. Subject to Section 13.14, the
Borrower will, and will cause each of its Subsidiaries to, (i) keep proper books
of record and account, in which full and correct entries shall be made of all
financial transactions and the assets and business of the Borrower or such
Subsidiaries, as the case may be, in accordance with GAAP; and (ii) permit, upon
at least two Business Days’ notice (or without notice if an Event of Default
exists) to the Borrower, officers and designated representatives of the
Administrative Agent (accompanied by any designated representatives of the
Lenders) to visit and inspect any of the properties or assets of the Borrower
and any of its Subsidiaries in whomsoever’s possession (but only to the extent
the Borrower or such Subsidiary has the right to do so to the extent in the
possession of another person), to examine the books of account of the Borrower
and any of its Subsidiaries, and make copies thereof and take extracts
therefrom, and to discuss the affairs, finances and accounts of the Borrower and
of any of its Subsidiaries with, and be advised as to the same by, its and their
officers and independent accountants and independent actuaries, if any, all at
such reasonable times and intervals (or at any time if an Event of Default
exists) and to such reasonable extent as the Administrative Agent or any of the
Lenders may request. All such visits and inspections shall be at the Borrower’s
cost and expense, provided that so long as no Event of Default is in existence,
the Borrower shall not be required to pay for more than two such visits of the
Administrative Agent (who may be accompanied by any designated representatives
of the Lenders) in any calendar year.

Section 8.3. Insurance.

(a) The Borrower will, and will cause each of its Subsidiaries to, (i) maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with the insurance coverage maintained by
the Borrower and its Subsidiaries as of the Closing Date, and (ii) forthwith
upon the Administrative Agent’s or any Lender’s written request, furnish to the
Administrative Agent or such Lender such information about such insurance as the
Administrative Agent or such Lender may from time to time reasonably request,
which information shall be prepared in form and detail satisfactory to the
Administrative Agent or such Lender and certified by an Authorized Officer of
the Borrower.

(b) The Borrower will, and will cause each other Credit Party to, at all times
keep its and their respective property that is subject to the Lien of any
Security Document insured in favor of the Administrative Agent, for the benefit
of the Secured Creditors and all policies or certificates (or certified copies
thereof) with respect to such insurance (and any other insurance maintained by
the Borrower or any such Credit Party) (i) shall be endorsed to the
Administrative Agent’s satisfaction for the benefit of

 

66



--------------------------------------------------------------------------------

the Administrative Agent (including, without limitation, by naming the
Administrative Agent as an additional loss payee (with respect to Collateral)
or, to the extent permitted by applicable law, as an additional insured as its
interests may appear), (ii) shall state that such insurance policies shall not
be canceled, reduced or expire without 30 days’ prior written notice thereof (or
10 days’ prior written notice in the case of cancellation for the non-payment of
premiums) by the respective insurer to the Administrative Agent, (iii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Administrative Agent and the Lenders, (iv) shall
in the case of any such certificates or endorsements in favor of the
Administrative Agent, be delivered to or deposited with the Administrative
Agent, and (v) shall provide that the interests of the Administrative Agent
shall not be invalidated by an act or negligence of the Borrower or any
Subsidiary or any person having an interest in any facility owned, leased or
used by the Borrower or any of its Subsidiaries nor by occupancy or use of any
facility owned, leased or used by the Borrower or any Subsidiary for purposes
more hazardous than permitted by such policy nor by any foreclosure or other
proceedings relating to any facility owned, leased or used by the Borrower or
any Subsidiary. The Borrower shall deliver to the Administrative Agent
contemporaneously with the expiration or replacement of any policy of insurance
required to be maintained by this Agreement a certificate as to the new or
renewal policy. The Borrower shall advise the Administrative Agent promptly upon
the cancellation, reduction or amendment of any policy. If requested to do so by
the Administrative Agent at any time, the Borrower shall deliver copies of all
insurance policies maintained by it as required by this Agreement. The
Administrative Agent shall deliver copies of any certificates of insurance to a
Lender upon such Lender’s reasonable request.

(c) If the Borrower or any other Credit Party shall fail to maintain any
insurance in accordance with this Section, or if the Borrower or any such Credit
Party shall fail to so endorse and deliver or deposit all endorsements or
certificates with respect thereto, the Administrative Agent shall have the right
(but shall be under no obligation), upon prior written notice to the Borrower,
to procure such insurance and the Borrower agrees to reimburse the
Administrative Agent on demand for all actual costs and expenses of procuring
such insurance.

Section 8.4. Payment of Taxes and Claims. The Borrower will pay and discharge,
and will cause each of its Subsidiaries to pay and discharge, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of the Borrower or any of its
Subsidiaries; provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP. Without limiting
the generality of the foregoing, the Borrower will, and will cause each of its
Subsidiaries to, pay in full all of its wage obligations to its employees in
accordance with the Fair Labor Standards Act (29 U.S.C. Sections 206-207) and
any comparable provisions of applicable law.

Section 8.5. Corporate Franchises. The Borrower will do, and will cause each of
its Subsidiaries to do, or cause to be done, all things necessary to preserve
and keep in full force and effect its corporate existence, rights and authority,
qualification, franchises, licenses and permits; provided that nothing in this
Section 8.5 shall be deemed to prohibit any transaction permitted by
Section 9.2.

Section 8.6. Good Repair. The Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in good
repair, working order and condition, normal wear and tear excepted, and that
from time to time there are made in such properties and equipment all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements thereto, to the extent and in the manner customary for
companies in similar businesses.

 

67



--------------------------------------------------------------------------------

Section 8.7. Compliance with Statutes, etc. The Borrower will comply, and will
cause each of its Subsidiaries to comply, with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not have, and that would not be reasonably expected to have, a Material Adverse
Effect.

Section 8.8. Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 8.7 hereof,

(a) The Borrower will comply, and will cause each of its Subsidiaries to comply,
with all Environmental Laws applicable to the ownership, lease or use of all
Real Property now or hereafter owned, leased or operated by the Borrower or any
of its Subsidiaries, and will promptly pay or cause to be paid all costs and
expenses incurred in connection with such compliance, except to the extent that
such compliance with Environmental Laws is being contested in good faith and by
appropriate proceedings and for which adequate reserves have been established to
the extent required by GAAP, and an adverse outcome in such proceedings is not
reasonably expected to have a Material Adverse Effect.

(b) The Borrower will keep or cause to be kept, and will cause each of its
Subsidiaries to keep or cause to be kept, all such Real Property free and clear
of any Liens imposed pursuant to such Environmental Laws other than Permitted
Liens.

(c) Neither the Borrower nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property other than in compliance with applicable Environmental Laws
and in the ordinary course of business, except for such noncompliance as would
not have, and that would not be reasonably expected to have, a Material Adverse
Effect.

(d) If required to do so under any applicable order of any Governmental
Authority, the Borrower will undertake, and cause each of its Subsidiaries to
undertake, any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries in accordance with, in all
material respects, the requirements of all applicable Environmental Laws and in
accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that the Borrower or such Subsidiary is
contesting such order in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP or the
outcome of such proceeding would not reasonably be expected to have a Material
Adverse Effect.

(e) At the written request of the Administrative Agent or the Required Lenders,
which request shall specify in reasonable detail the basis therefor, at any time
and from time to time after the Lenders receive notice under Section 8.1(g) for
any Environmental Claim involving potential expenditures by the Borrower or any
of its Subsidiaries in excess of $500,000 in the aggregate for any Real
Property, the Borrower will provide, at its sole cost and expense, an
environmental site assessment report concerning any such Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the potential cost of any removal or a remedial action in connection with
any Hazardous Materials on such Real Property. If the Borrower fails to provide
the same within 90 days after such request was made, the Administrative Agent
may order the same, and the Borrower shall grant and hereby grants, to the
Administrative Agent and the Lenders and their agents, access to such Real
Property and specifically grants the Administrative Agent and the Lenders an
irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment, all at the Borrower’s expense.

 

68



--------------------------------------------------------------------------------

Section 8.9. Fiscal Years, Fiscal Quarters. The Borrower shall not change its or
any of its Subsidiaries’ fiscal years or fiscal quarters (other than the fiscal
year or fiscal quarters of a person that becomes a Subsidiary, made at the time
such person becomes a Subsidiary to conform to the Borrower’s fiscal year and
fiscal quarters).

Section 8.10. Certain Subsidiaries to Join in Subsidiary Guaranty.

(a) In the event that at any time after the Closing Date (x) the Borrower
creates, holds, acquires or at any time has any Subsidiary (other than the
Excluded Subsidiary or the Insurance Subsidiary and other than a Foreign
Subsidiary as to which Section 8.10(b) applies) that is not a party to the
Subsidiary Guaranty, or (y) an Event of Default shall have occurred and be
continuing and the Borrower has any Subsidiary (other than the Insurance
Subsidiary) that is not a party to the Subsidiary Guaranty, the Borrower will
promptly, but in any event within 5 Business Days, notify the Administrative
Agent in writing of such event, identifying the Subsidiary in question and
referring specifically to the rights of the Administrative Agent and the Lenders
under this Section. The Borrower will, within 15 days following request therefor
from the Administrative Agent (who may give such request on its own initiative
or upon request by the Required Lenders), cause such Subsidiary to deliver to
the Administrative Agent, in sufficient quantities for the Lenders, (i) a
Guaranty Supplement (as defined in the Subsidiary Guaranty), duly executed by
such Subsidiary, pursuant to which such Subsidiary joins in the Subsidiary
Guaranty as a guarantor thereunder, and (ii) resolutions of the Board of
Directors or equivalent governing body of such Subsidiary, certified by the
Secretary or an Assistant Secretary of such Subsidiary, as duly adopted and in
full force and effect, authorizing the execution and delivery of such joinder
supplement and the other Credit Documents to which such Subsidiary is or will be
a party, together with such other corporate documentation and an opinion of
counsel as the Administrative Agent may reasonably request, in each case, in
form and substance reasonably satisfactory to the Administrative Agent.
Notwithstanding the foregoing, in the event the Excluded Subsidiary shall cease
to be an inactive Subsidiary or shall acquire any material assets or
liabilities, the Borrower will promptly, and in any event within 5 Business
Days, notify the Administrative Agent in writing of such event, referring
specifically to the rights of the Administrative Agent and the Lenders under
this Section. The Borrower will, within 15 days following request therefor from
the Administrative Agent (who may give such request on its own initiative or
upon request by the Required Lenders), cause the Excluded Subsidiary to deliver
to the Administrative Agent, in sufficient quantities for the Lenders, (i) a
Guaranty Supplement (as defined in the Subsidiary Guaranty), duly executed by
the Excluded Subsidiary, pursuant to which the Excluded Subsidiary joins in the
Subsidiary Guaranty as a guarantor thereunder, and (ii) resolutions of the Board
of Directors or equivalent governing body of such Subsidiary, certified by the
Secretary or an Assistant Secretary of such Subsidiary, as duly adopted and in
full force and effect, authorizing the execution and delivery of such joinder
supplement and the other Credit Documents to which such Subsidiary is or will be
a party, together with such other corporate documentation and an opinion of
counsel as the Administrative Agent may reasonably request, in each case, in
form and substance reasonably satisfactory to the Administrative Agent.

(b) Notwithstanding the foregoing, (i) the Borrower shall not, unless the
Administrative Agent otherwise notifies the Borrower in writing (who may give
such notification on its own initiative and shall give such notification upon
the request of the Required Lenders), be required to pledge its Equity Interests
in the Insurance Subsidiary, and (ii) the Borrower shall not, unless an Event of
Default shall have occurred and be continuing, be required to pledge (or cause
to be pledged) more than 65% of the Equity Interests in any first tier Foreign
Subsidiary, or any of the Equity Interests in any other Foreign Subsidiary, or
to cause a Foreign Subsidiary to join in the Subsidiary Guaranty or to become a
party to the

 

69



--------------------------------------------------------------------------------

Security Agreement or any other Security Document, if (x) to do so would subject
the Borrower to liability for additional United States income taxes by virtue of
Section 956 of the Code in an amount the Borrower considers material, and
(y) the Borrower provides the Administrative Agent with documentation, including
computations prepared by the Borrower’s internal tax officer, its independent
accountants or tax counsel, reasonably acceptable to the Required Lenders, in
support thereof.

Section 8.11. Additional Security; Further Assurances.

(a) Additional Security. Subject to Section 8.10 above, if the Borrower or any
Subsidiary Guarantor acquires, owns or holds an interest in any personal
property that is not at the time included in the Collateral, the Borrower will
promptly notify the Administrative Agent in writing of such event, identifying
the property or interests in question and referring specifically to the rights
of the Administrative Agent and the Lenders under this Section, and the Borrower
will, or will cause such Subsidiary to, within 30 days following request by the
Administrative Agent, grant to the Administrative Agent for the benefit of the
Secured Creditors a Lien on such Real Property or such personal property
pursuant to the terms of such security agreements, assignments, Mortgages or
other documents as the Administrative Agent deems appropriate (collectively, the
“Additional Security Document”) or a joinder in any existing Security Document.
Furthermore, the Borrower shall cause to be delivered to the Administrative
Agent such opinions of local counsel, corporate resolutions, a Perfection
Certificate, Landlord’s Agreements and other related documents as may be
reasonably requested by the Administrative Agent in connection with the
execution, delivery and recording of any such Additional Security Document or
joinder, all of which documents shall be in form and substance reasonably
satisfactory to the Administrative Agent.

(b) Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, at the expense of the Borrower, make, execute, endorse,
acknowledge, file and/or deliver to the Administrative Agent from time to time
such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Administrative Agent may reasonably require. If at any time the
Administrative Agent determines, based on applicable law, that all applicable
taxes (including, without limitation, mortgage recording taxes or similar
charges) were not paid in connection with the recordation of any mortgage or
deed of trust, the Borrower shall promptly pay the same upon demand.

Section 8.12. Casualty and Condemnation.

(a) The Borrower will promptly (and in any event within 10 days) furnish to the
Administrative Agent and the Lenders written notice of any Event of Loss
involving any property included in the Collateral that is reasonably believed to
be in excess of $250,000.

(b) If any Event of Loss results in Net Cash Proceeds (whether in the form of
insurance proceeds, a condemnation award or otherwise), a portion or all of
which is required to be applied as a prepayment of the Loans or to the
rebuilding or restoration of any affected property pursuant to Section 5.1, the
Administrative Agent is authorized to collect such Net Cash Proceeds and, if
received by any Credit Party, the Borrower will, or will cause any applicable
Credit Party, to pay over such Net Cash Proceeds to the Administrative Agent.

Section 8.13. Most Favored Covenant Status. If any Credit Party at any time
after the Closing Date, issues or guarantees any Indebtedness in an aggregate
amount exceeding $5,000,000 (to the extent, if any, that any such Credit Party
is permitted to do so under Section 9.4 hereof) pursuant to a loan agreement,
credit agreement, note purchase agreement, indenture, guaranty or other similar
instrument,

 

70



--------------------------------------------------------------------------------

which agreement, indenture, guaranty or instrument, includes affirmative or
negative business or financial covenants (or any events of default or other type
of restriction that would have the practical effect of any affirmative or
negative business or financial covenant, including, without limitation, any
“put” or mandatory prepayment of such Indebtedness upon the occurrence of a
“change of control”) that are applicable to any Credit Party, other than those
set forth herein or in any of the other Credit Documents, the Borrower shall
promptly so notify the Administrative Agent and the Lenders and, if the
Administrative Agent shall so request by written notice to the Borrower (after a
determination has been made by the Required Lenders that any of the
above-referenced documents or instruments contain any such provisions, that
either individually or in the aggregate, are more favorable to the holders of
such unsecured Indebtedness than any of the provisions set forth herein), the
Borrower, the Administrative Agent and the Lenders shall promptly amend this
Agreement to incorporate some or all of such provisions, in the discretion of
the Administrative Agent and the Required Lenders, into this Agreement and, to
the extent necessary and reasonably desirable to the Administrative Agent and
the Required Lenders, into any of the other Credit Documents, all at the
election of the Administrative Agent and the Required Lenders.

Section 8.14. Senior Debt. The Obligations shall, and the Borrower shall take
all necessary action to ensure that the Obligations shall, at all times rank at
least pari passu in right of payment (to the fullest extent permitted by law)
with all other senior secured Indebtedness of the Borrower and each Subsidiary
Guarantor.

Section 8.15. Management Service Agreements.

(a) The Borrower and each of its Subsidiaries shall comply in all respects with
all of their material obligations under each Management Service Agreement and
shall promptly enforce and diligently pursue all of their material rights under
each Management Service Agreement.

(b) At the time of the delivery of the financial statements provided for in
Sections 8.1(a) and (b), the Borrower shall provide to the Administrative Agent,
who shall promptly deliver a copy of the same to the Lenders, (i) a copy of any
Management Service Agreement entered into by the Borrower or any of its
Subsidiaries during such period covered by the financial statements to the
extent not previously delivered to the Administrative Agent, and (ii) a copy of
any amendment or other modification to the terms or provisions of any Management
Service Agreement, other than immaterial amendments or modifications, such as
amendments or modifications relating to address changes, correcting scrivener’s
errors and the like, entered into during such period covered by the financial
statements to the extent not previously delivered to the Administrative Agent.
The Borrower shall, and shall cause each of its Subsidiaries to, ensure that
each Management Service Agreement entered into on or after the Closing Date is
in substantially the same form as previously delivered to the Administrative
Agent and shall not enter into, or permit any of its Subsidiaries to enter into,
any amendment or other modification to any Management Service Agreement that
results in such Management Service Agreement not being in substantially the same
form as the form of Management Service Agreement previously delivered to the
Administrative Agent; provided, however, that the Borrower and its Subsidiaries
shall be permitted to make non-material amendments or other modifications to any
Management Service Agreement so long as such amendment or other modification
does not materially adversely affect (i) the Lenders or any of their rights
under the Credit Documents or (ii) any of the Collateral or any of the Lenders’
rights in or to any of the Collateral.

Section 8.16. Landlord/Mortgagee Waivers. The Credit Parties will use their
commercially reasonable efforts to obtain, and to maintain in effect, promptly
following the Closing Date, Landlord’s Agreements on any leased Real Property
(a) on which any items of Collateral owned by a Scheduled Subsidiary are located
as of the Closing Date (as more particularly described on Schedule 4), and on
which any items of Collateral owned by a Scheduled Subsidiary are located from
time to time (but solely to the extent relating to a Schedule 4 Affiliation)
from and after the Closing Date, (b) on which any other items of Collateral are
located such that

 

71



--------------------------------------------------------------------------------

the aggregate value of Collateral covered by Landlord’s Agreements is at least
equal to 75% of the aggregate value of Collateral located at all such locations
at any time (excluding for purposes of this clause (b) the value of the
Collateral at the locations covered by clause (a) of this Section 8.16),
(c) that functions as the chief executive office of the Borrower and (d) at
which material books and records of any Credit Party are located.

Section 8.17. Mortgages. If at any time any Credit Party acquires, owns or holds
an interest in any Real Property with a fair market value in excess of
$2,000,000 for any Real Property and $4,000,000 in the aggregate for all Real
Properties not covered by Mortgages (in each case, with a fair market value
determined at the time of acquisition and agreed to by the Borrower and the
Administrative Agent), upon the request of the Administrative Agent, the
Borrower shall deliver to the Administrative Agent, (i) if no Event of Default
is in existence at the time of such request, within 60 days of the request
therefor by the Administrative Agent, and (ii) if an Event of Default is in
existence at the time of such request, within 45 days of the request therefor by
the Administrative Agent, in each case with respect to each parcel of Real
Property owned by the Borrower or any Subsidiary Guarantor, each of the
following (in the case of each item below, to the extent requested by the
Administrative Agent):

(a) an American Land Title Association ( ALTA) mortgagee title insurance policy
or policies, or unconditional commitments therefor (a “Title Policy”) issued by
a title insurance company reasonably satisfactory to the Administrative Agent (a
“Title Company”), in an amount not less than the amount reasonably required
therefor by the Administrative Agent (taking into account the estimated value of
the property involved), insuring fee simple title to, or a valid leasehold
interest in, such Real Property vested in the applicable Credit Party and
assuring the Administrative Agent that the applicable Mortgage creates a valid
and enforceable first priority mortgage lien on the respective Real Property
encumbered thereby, subject only to Permitted Liens and a standard survey
exception, which Title Policy (1) shall include an endorsement for mechanics’
liens, for revolving, “variable rate” and future advances under this Agreement
and for any other matters reasonably requested by the Administrative Agent and
(2) shall provide for affirmative insurance and such reinsurance as the
Administrative Agent may reasonably request, all of the foregoing in form and
substance reasonably satisfactory to the Administrative Agent;

(b) copies of all recorded documents listed as exceptions to title or otherwise
referred to in the Title Policy or in such title report relating to such Real
Property;

(c) evidence, which may be in the form of a letter or other certification from
the Title Company or from an insurance broker, surveyor, engineer or other
provider, as to whether (1) such Real Property is a Flood Hazard Property, and
(2) the community in which such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and if such Closing Date
Mortgaged Property is a Flood Hazard Property, evidence that the applicable
Credit Party has obtained flood insurance in respect of such Flood Hazard
Property to the extent required under the applicable regulations of the Board of
Governors of the Federal Reserve System;

(d) a survey, in form and substance reasonably satisfactory to the
Administrative Agent, of such Real Property, certified in a manner reasonably
satisfactory to the Administrative Agent by a licensed professional surveyor
reasonably satisfactory to the Administrative Agent;

(e) a certificate of the Borrower identifying any Phase I, Phase II or other
environmental report received in draft or final form by any Credit Party during
the five-year period prior to the date of execution of the Mortgage relating to
such Real Property and/or the operations conducted therefrom, or stating that no
such draft or final form reports have been requested or received by any Credit
Party (or its counsel), together with true and correct copies of all such
environmental reports so listed (in draft form, if not finalized); and all such
environmental reports shall be satisfactory in form and substance to the
Administrative Agent;

 

72



--------------------------------------------------------------------------------

(f) an opinion of local counsel admitted to practice in the jurisdiction in
which such Real Property is located, satisfactory in form and substance to the
Administrative Agent, as to the validity and effectiveness of such Mortgage as a
lien on such Real Property encumbered thereby, and covering such other matters
of law in connection with the execution, delivery, recording and enforcement of
such Mortgage as the Administrative Agent may reasonably request;

(g) the Administrative Agent and the Lenders shall have received appraisals,
satisfactory in form and substance to the Administrative Agent and each Lender,
dated not more than 60 days prior to the date of execution of each Mortgage and
addressed to the Administrative Agent and the Lenders or accompanied by a
separate letter indicating that the Administrative Agent and the Lenders may
rely thereon, from one or more nationally recognized appraisal firms,
satisfactory to the Administrative Agent, covering (i) the Real Properties, and
(ii) all other tangible property, plant and equipment owned by the Borrower or
any of its Subsidiaries, that is to be subjected to the Lien of the Security
Agreement and is located at any plant or facility owned or leased by the
Borrower or any of its Subsidiaries in the United States of America, which
appraisals shall set forth (A) the “fair market value” of such property (i.e.,
the amount at which such property would equitably exchange between a willing
buyer and a willing seller, neither being under a compulsion and both having
reasonable knowledge of all relevant facts on the premise that such property
will continue in its present use as part of an ongoing business enterprise),
(B) the “orderly disposal value” of such property (i.e., the amount which may be
realized through a forced sale disposal of such property when a reasonable time
to find a buyer is allowed), and (C) the “forced liquidation value” of such
property (i.e., the amount which may be realized through an immediate forced
sale disposal of such property), in each case as determined in accordance with
sound appraisal standards; and

(h) the Borrower shall have paid or caused to be paid all costs and expenses
payable in connection with all of the actions set forth in this Section 8.17,
including but not limited to (A) all mortgage, intangibles or similar taxes or
fees, however characterized, payable in respect of this Agreement, the execution
and delivery of the Notes, any of the Mortgages or any of the other Credit
Documents or the recording of any of the same or any other documents related
thereto; and (B) all expenses and premiums of the Title Company in connection
with the issuance of such policy or policies of title insurance and to all costs
and expenses required for the recording of the Mortgages or any other Credit
Documents or any other related documents in the appropriate public records.

Section 8.18. Compass Bank Account. No later than the date that is 45 days after
the Closing Date, the Borrower shall cause Care for Kids of Arizona, LLC to
close its deposit account currently maintained at Compass Bank d/b/a BBVA
Compass and shall provide evidence of the same to the Administrative Agent.

ARTICLE IX.

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Credit Documents, have been paid in full:

Section 9.1. Changes in Business. Neither the Borrower nor any of its
Subsidiaries will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Borrower and its Subsidiaries, would be substantially changed from the
general nature of the business engaged in by the Borrower and its Subsidiaries
on the Closing Date.

 

73



--------------------------------------------------------------------------------

Section 9.2. Consolidation, Merger, Acquisitions, Asset Sales, etc. The Borrower
will not, and will not permit any Subsidiary to, (1) wind up, liquidate or
dissolve its affairs, (2) enter into any transaction of merger or consolidation,
(3) make or otherwise effect any Acquisition, (4) sell or otherwise dispose of
any of its property or assets outside the ordinary course of business, or
otherwise make or otherwise effect any Asset Sale, or (5) agree to do any of the
foregoing at any future time, except that the following shall be permitted:

(a) Certain Intercompany Mergers, etc. If no Default or Event of Default shall
have occurred and be continuing or would result therefrom, each of the following
shall be permitted: (i) the merger, consolidation or amalgamation of any
Domestic Subsidiary with or into the Borrower, provided the Borrower is the
surviving or continuing or resulting corporation; (ii) the merger, consolidation
or amalgamation of any Domestic Subsidiary with or into any Subsidiary
Guarantor, provided that the surviving or continuing or resulting corporation is
a Subsidiary Guarantor; and (iii) the transfer or other disposition of any
property by the Borrower to any Subsidiary Guarantor or by any Subsidiary
Guarantor to the Borrower or any other Subsidiary Guarantor;

(b) Acquisitions. The Borrower or any Subsidiary Guarantor may make any
Acquisition that is a Permitted Acquisition, provided that all of the conditions
contained in the definition of the term Permitted Acquisition are satisfied;

(c) Permitted Dispositions. If no Default or Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower or any of its
Subsidiaries may consummate any Asset Sale, provided that (i) the consideration
for such Asset Sale represents fair value (as determined by any Authorized
Officer of the Borrower), and at least 90% of such consideration consists of
cash; (ii) the cumulative aggregate consideration for all such Asset Sales
completed during any fiscal year does not exceed $1,000,000; (iii) in the case
of any such Asset Sale involving consideration in excess of $500,000, at least
five Business Days prior to the date of completion of such Asset Sale, the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed on behalf of the Borrower by an Authorized Officer of the
Borrower, which certificate shall contain (1) a description of the proposed
transaction, the date such transaction is scheduled to be consummated, the
estimated sale price or other consideration for such transaction, and (2) a
certification that no Default or Event of Default has occurred and is
continuing, or would result from consummation of such transaction, and
(iv) contemporaneously with the completion of such transaction the Borrower
prepays its Loans as and to the extent required by Section 5.1 hereof;

(d) Leases. The Borrower or any of its Subsidiaries may enter into leases of
property or assets not constituting Acquisitions in the ordinary course of
business, provided such leases are not otherwise in violation of this Agreement;
and

(e) Permitted Investments. The Borrower and it Subsidiaries shall be permitted
to make the Investments permitted pursuant to Section 9.5.

Section 9.3. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any such Subsidiary whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with or without
recourse to the Borrower or any of its Subsidiaries, other than for purposes of
collection of delinquent accounts in the ordinary course of business) or assign
any right to receive income, or file or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute, except that the foregoing shall not apply to:

(a) Standard Permitted Liens. Standard Permitted Liens;

 

74



--------------------------------------------------------------------------------

(b) Existing Liens, etc. Liens (i) in existence on the Closing Date that are
listed, and the Indebtedness secured thereby and the property subject thereto on
the Closing Date described, in Schedule 9.3, and (ii) arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets; and

(c) Purchase Money Liens. Liens (i) that are placed upon fixed or capital
assets, acquired, constructed or improved by the Borrower or any Subsidiary,
provided that (A) such Liens only secure Indebtedness permitted by
Section 9.4(c), (B) such Liens and the Indebtedness secured thereby are incurred
prior to or within 120 days after such acquisition or the completion of such
construction or improvement, (C) the Indebtedness secured thereby does not
exceed 90% of the cost of acquiring, constructing or improving such fixed or
capital assets, and (D) such Liens shall not apply to any other property or
assets of the Borrower or any Subsidiary; or (ii) arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets.

(d) Liens on Acquired Properties. Any Lien (i) existing on any fixed assets
prior to the acquisition thereof by the Borrower or any Subsidiary, or existing
on any property or asset of any person that becomes a Subsidiary after the date
hereof prior to the time such person becomes a Subsidiary; provided that
(A) such Lien secures Indebtedness permitted by Section 9.4(c), (B) such Lien is
not created in contemplation of or in connection with such acquisition or such
person becoming a Subsidiary, as the case may be, (C) such Lien shall not attach
or apply to any other property or assets of the Borrower or any Subsidiary, and
(D) such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such person becomes a Subsidiary, as the case may
be; or (ii) arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any such Liens, provided that the principal amount
of such Indebtedness is not increased and such Indebtedness is not secured by
any additional assets.

Section 9.4. Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of the Borrower or any of its Subsidiaries, except:

(a) Credit Documents: Indebtedness incurred under this Agreement and the other
Credit Documents;

(b) Existing Indebtedness: The Indebtedness set forth on Schedule 9.4 hereto,
and any refinancing, extension, renewal or refunding of any such Indebtedness
not involving an increase in the principal amount thereof or a reduction of more
than 10% in the remaining weighted average life to maturity thereof (computed in
accordance with standard financial practice);

(c) Certain Priority Debt: To the extent not permitted by the foregoing clauses,
(i) Indebtedness consisting of Capital Lease Obligations of the Borrower and its
Subsidiaries, (ii) Indebtedness consisting of obligations under Synthetic Leases
of the Borrower and its Subsidiaries, (iii) Indebtedness secured by a Lien
referred to in Section 9.3(c) or 9.3(d), and (iv) any refinancing, extension,
renewal or refunding of any such Indebtedness not involving an increase in the
principal amount thereof or a reduction of more than 10% in the remaining
weighted average life to maturity thereof (computed in accordance with standard
financial practice), provided that (A) at the time of any incurrence thereof
after the date hereof, and after giving effect thereto, the Borrower would be in
compliance with Section 9.7 hereof and no Default or Event of Default shall have
occurred and be

 

75



--------------------------------------------------------------------------------

continuing or would result therefrom; and (B) the aggregate outstanding
principal amount (using Capitalized Lease Obligations in lieu of principal
amount, in the case of any Capital Lease, and using the present value, based on
the implicit interest rate, in lieu of principal amount, in the case of any
Synthetic Lease) of Indebtedness permitted by this clause (c), when taken
together with any outstanding Indebtedness permitted by clause (b) above that is
represented by a Capital Lease or a Synthetic Lease or that is secured by any
Lien, shall not exceed $5,000,000 at any time;

(d) Intercompany Debt: (i) unsecured Indebtedness of the Borrower owed to any
Subsidiary Guarantor, provided such Indebtedness constitutes Subordinated
Indebtedness; (ii) unsecured Indebtedness of any Subsidiary Guarantor to the
Borrower; and (iii) unsecured Indebtedness of any Subsidiary Guarantor owed to
any other Subsidiary Guarantor, provided such Indebtedness constitutes
Subordinated Indebtedness;

(e) Hedge Agreements: Indebtedness of the Borrower and its Subsidiaries under
Hedge Agreements, provided that such Hedge Agreements have been entered into in
the ordinary course of business and not for speculative purposes;

(f) Guaranty Obligations: any Guaranty Obligations permitted by Section 9.5;

(g) Certain Subordinated Debt. Subordinated Indebtedness incurred in connection
with a Permitted Acquisition in an aggregate amount not to exceed $8,000,000 at
any time after the Closing Date; and

(h) Other Unsecured Debt: other unsecured Indebtedness of the Borrower or any of
its Subsidiaries to the extent not permitted by any of the foregoing clauses
provided that: (i) at the time of any incurrence thereof after the date hereof,
and after giving effect thereto, the Borrower would be in compliance with
Section 9.7 hereof and no Default or Event of Default shall have occurred and be
continuing or would result therefrom; (ii) the aggregate outstanding principal
amount of Indebtedness permitted by this clause (h) shall not exceed $5,000,000
at any time; and (iii) contemporaneously with the receipt of any proceeds from
the issuance of such Indebtedness, the Borrower prepays the Loans as and to the
extent required by Section 5.1 hereof.

Section 9.5. Investments and Guaranty Obligations. The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, (1) make or
commit to make any Investment or (2) be or become obligated under any Guaranty
Obligations, except:

(a) Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents;

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(c) the Borrower and its Subsidiaries may acquire and hold receivables owing to
them in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

(d) investments acquired by the Borrower or any of its Subsidiaries (i) in
exchange for any other investment held by the Borrower or any such Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other investment, or (ii) as a result of
a foreclosure by the Borrower or any of its Subsidiaries with respect to any
secured investment or other transfer of title with respect to any secured
investment in default;

 

76



--------------------------------------------------------------------------------

(e) loans and advances to employees for business-related travel expenses, moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business, provided that the aggregate outstanding amount of all such loans and
advances shall not exceed $1,000,000 at any time;

(f) to the extent not permitted by the foregoing clauses, Investments existing
as of the Closing Date and described on Schedule 9.5 hereto;

(g) any Guaranty Obligations of the Borrower or any Subsidiary in favor of the
Administrative Agent, the Lenders and each Letter of Credit Issuer and any other
Benefited Creditors under any Designated Hedge Agreements or any Bank Product
Document pursuant to the Credit Documents;

(h) Investments of the Borrower and its Subsidiaries in Hedge Agreements
permitted to be entered into pursuant to this Agreement;

(i) (i) Investments existing as of the Closing Date of the Borrower or any of
its Subsidiaries in any other Subsidiary, (ii) any additional Investments of the
Borrower or any of its Subsidiaries in any Subsidiary Guarantor, and
(iii) Investments made after the Closing Date in the Insurance Subsidiary in an
aggregate amount for all such Investments made after the Closing Date not to
exceed $250,000, provided further that insurance premiums paid by the Borrower
or any Subsidiary to the Insurance Subsidiary in the ordinary course of business
shall not constitute investments under this Section 9.5;

(j) intercompany loans and advances permitted by Section 9.4(d);

(k) the Acquisitions permitted by Section 9.2;

(l) any unsecured Guaranty Obligation incurred by any Credit Party with respect
to Indebtedness of another Credit Party which Indebtedness is permitted under
Section 9.4;

(m) loans and advances made in the ordinary course of business by any Credit
Party to any Provider, and reimbursable by such Provider, pursuant to the terms
of the applicable Management Service Agreement; and

(n) other Investments made after the Closing Date and not permitted pursuant to
the foregoing clauses, provided that (i) at the time of making any such
Investment no Default or Event of Default shall have occurred and be continuing,
or would result therefrom, and (ii) the maximum cumulative amount of all such
Investments that are so made pursuant to this clause (m) and outstanding at any
time shall not exceed an aggregate of $1,000,000, taking into account the
repayment of any loans or advances comprising such Investments.

Section 9.6. Dividends and Other Restricted Payments. The Borrower will not, and
will not permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

(a) the Borrower or any of its Subsidiaries may declare and pay or make Capital
Distributions that are payable solely in additional shares of its common stock
(or warrants, options or other rights to acquire additional shares of its common
stock);

 

77



--------------------------------------------------------------------------------

(b) any Subsidiary may declare and pay or make Capital Distributions (i) to the
Borrower or any Subsidiary Guarantor and (ii) to any Minority Holder, but solely
to the extent a corresponding Capital Distribution is paid or made to the
Borrower or a Subsidiary Guarantor;

(c) the Borrower may declare and pay or make any other Capital Distributions,
provided that (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) the Borrower is in compliance with
the financial covenants set forth in Section 9.7 hereof after giving pro forma
effect to each such Capital Distribution, and (iii) the aggregate amount of all
Capital Distributions made by the Borrower pursuant to this clause shall not
exceed (A) during any fiscal year of the Borrower an amount equal to 50% of the
Consolidated Net Income for the most recently completed fiscal year of the
Borrower, to the extent positive and (B) $10,000,000 in the aggregate on and
after the Closing Date;

(d) the Borrower may make Share Repurchases, provided that (i) prior to or
contemporaneously with any such Share Repurchase, the Borrower shall provide
written evidence to the Administrative Agent and the Lenders of compliance on a
pro forma basis with the covenants contained in Section 9.7, (ii) no Default or
Event of Default shall have occurred and be continuing or shall result therefrom
and (iii) the aggregate amount of all such Share Repurchases made on or after
the Closing Date shall not exceed $10,000,000.

Section 9.7. Financial Covenants.

(a) Consolidated Net Worth. The Borrower will not permit its Consolidated Net
Worth at any time to be less than the sum of (i) 85% of the Consolidated Net
Worth reflected on the Form 10-Q of the Borrower filed with the SEC for the
fiscal quarter ended June 30, 2009 plus 100% of the proceeds of the Equity
Financing, plus (iii) 50% of Consolidated Net Income (to the extent a positive
number) for each fiscal quarter ending after June 30, 2009 plus (iv) 100% of the
proceeds of any equity offering (or any debt offering to the extent converted
into equity) by the Borrower occurring after the Closing Date.

(b) Leverage Ratio. The Borrower will not permit the Leverage Ratio for any
Testing Period ending during the periods set forth below to exceed the maximum
ratio for such Testing Period opposite such maximum ratio:

 

Period

   Maximum Ratio

Closing Date through December 31, 2009

   2.75 to 1.00

From January 1, 2010 through December 31, 2010

   2.50 to 1.00

On January 1, 2011 and thereafter

   2.25 to 1.00

(c) Fixed Charge Coverage Ratio. The Borrower will not at any time permit the
Fixed Charge Coverage Ratio to be less than 1.10 to 1.00.

(d) Minimum Consolidated EBITDA. The Borrower will not permit the Consolidated
EBITDA for any Testing Period ending during the periods set forth below to be
less than the amount specified below for such Testing Period opposite such
amount:

 

Period

   Consolidated EBITDA

Closing Date through December 31, 2009

   $ 35,000,000

From January 1, 2010 through December 31, 2010

   $ 37,500,000

On January 1, 2011 and thereafter

   $ 40,000,000

 

78



--------------------------------------------------------------------------------

Section 9.8. Limitation on Certain Restrictive Agreements. The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist or become effective, any “negative pledge”
covenant or other agreement, restriction or arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or suffer to exist any Lien upon any of its property
or assets as security for Indebtedness, (b) the ability of any such Subsidiary
to make Capital Distributions or any other interest or participation in its
profits owned by the Borrower or any Subsidiary, or pay any Indebtedness owed to
the Borrower or a Subsidiary, or to make loans or advances to the Borrower or
any of the Borrower’s other Subsidiaries, or transfer any of its property or
assets to the Borrower or any of the Borrower’s other Subsidiaries, or (c) make
any Share Repurchases, except for such restrictions existing under or by reason
of (i) applicable law, (ii) this Agreement and the other Credit Documents,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (iv) customary provisions restricting assignment
of any licensing agreement entered into in the ordinary course of business,
(v) customary provisions restricting the transfer or further encumbering of
assets subject to Liens permitted under Section 9.3(b) or 9.3(c),
(vi) restrictions contained in the agreements relating to the Indebtedness set
forth on Schedule 9.4 hereto as in effect on the Closing Date (and any similar
restrictions contained in any agreement governing any refinancing or refunding
thereof not prohibited by this Agreement), (vii) customary restrictions
affecting only a Subsidiary under any agreement or instrument governing any of
the Indebtedness of a Subsidiary permitted pursuant to Section 9.4,
(viii) restrictions affecting any Foreign Subsidiary under any agreement or
instrument governing any Indebtedness of such Foreign Subsidiary permitted
pursuant to Section 9.4, and customary restrictions contained in “comfort”
letters and guarantees of any such Indebtedness, (ix) any document relating to
Indebtedness secured by a Lien permitted by Section 9.3, insofar as the
provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, and (x) any Operating Lease or Capital Lease, insofar as the
provisions thereof limit grants of a security interest in, or other assignments
of, the related leasehold interest to any other person.

Section 9.9. Prepayments and Refinancings of Other Debt, etc. The Borrower will
not, and will not permit any of its Subsidiaries to, make (or give any notice in
respect thereof) any voluntary or optional payment or prepayment or redemption
or acquisition for value of (including, without limitation, by way of depositing
with the trustee with respect thereto money or securities before due for the
purpose of paying when due) or exchange of, or refinance or refund, any
Indebtedness of the Borrower or its Subsidiaries that has an outstanding
principal balance (or Capitalized Lease Obligation, in the case of a Capital
Lease, or present value, based on the implicit interest rate, in the case of a
Synthetic Lease) greater than $1,000,000 (other than the Obligations and
intercompany loans and advances among the Borrower and its Subsidiaries);
provided that the Borrower or any Subsidiary may refinance or refund any such
Indebtedness (other than any Subordinated Indebtedness) if the aggregate
principal amount thereof (or Capitalized Lease Obligation, in the case of a
Capital Lease, or present value, based on the implicit interest rate, in the
case of a Synthetic Lease) is not increased and the weighted average life to
maturity thereof (computed in accordance with standard financial practice) is
not reduced by more than 10%.

Section 9.10. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction or series of transactions
with any Affiliate (other than, in the case of the Borrower, any Subsidiary, and
in the case of a Subsidiary, the Borrower or another Subsidiary) other than in
the ordinary course of business of and pursuant to the reasonable requirements
of the Borrower’s or such Subsidiary’s business and upon fair and reasonable
terms no less favorable to the Borrower or such Subsidiary than would be
obtained in a comparable arm’s-length transaction with a person other than an
Affiliate, except agreements and transactions with and payments to officers,
directors and shareholders that are either (i) entered into in the ordinary
course of business and not prohibited by any of the provisions of this
Agreement, or (ii) entered into outside the ordinary course of business,

 

79



--------------------------------------------------------------------------------

approved by the directors or shareholders of the Borrower, and not prohibited by
any of the provisions of this Agreement or in violation of any law, rule or
regulation. Nothing in this Section 9.10 shall be construed to prohibit any
action otherwise permitted by Section 9.6.

Section 9.11. Plan Terminations, Minimum Funding, etc. The Borrower will not,
and will not permit any Subsidiary or any ERISA Affiliate to, (i) terminate any
Plan or Plans so as to result in liability of the Borrower or any ERISA
Affiliate to the PBGC in excess of, in the aggregate, the amount that is equal
to the greater of (x) $250,000, or (y) 5% of the Borrower’s Consolidated Net
Worth as of the date of the then most recent financial statements furnished to
the Lenders pursuant to the provisions of this Agreement, (ii) permit to exist
one or more events or conditions that reasonably present a material risk of the
termination by the PBGC of any Plan or Plans with respect to which the Borrower,
any Subsidiary or any ERISA Affiliate would, in the event of such termination,
incur liability to the PBGC in excess of such amount in the aggregate,
(iii) fail to comply with the minimum funding standards of ERISA and the Code
with respect to any Plan, or (iv) incur an obligation to contribute to, or
become a contributing sponsor (as such term is defined in Section 4001 of ERISA)
in, any Multiemployer Plan or Multiple Employer Plan.

Section 9.12. Anti-Terrorism Laws. Neither the Borrower nor any of its
Subsidiaries shall be subject to or in violation of any law, regulation, or list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain persons specified therein or
that prohibits or limits any Lender or Letter of Credit Issuer from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Borrower.

Section 9.13. Use of Proceeds. No Credit Party will use any part of the proceeds
of any Loan directly or indirectly, and whether immediately, incidentally or
ultimately except as permitted by Section 7.6 hereof.

Section 9.14. Sale and Lease-Back Transaction. Except as approved in writing by
the Administrative Agent and the Required Lenders, no Credit Party will enter
into any Sale and Lease-Back Transaction.

Section 9.15. Care For Kids Subsidiaries. Unless agreed to in writing by the
Administrative Agent, no Care For Kids Subsidiary shall issue Equity Interests
to Minority Holders that would, in the aggregate, exceed 15% of the issued and
outstanding Equity Interests of such Care For Kids Subsidiary.

Section 9.16. Charter Amendments. Each Credit Party will not, and will not
permit any of its Subsidiaries to, amend its Organizational Documents in any
way, except as would not reasonably be expected to materially adversely affect
the rights and remedies of the Administrative Agent or the Lenders or the Lien
of the Administrative Agent and the Lenders on the Collateral.

Section 9.17. Issuance of Disqualified Equity Interests. On and after the
Closing Date, no Credit Party shall, nor shall it permit any of its Subsidiaries
to, issue or sell any Disqualified Equity Interests.

 

80



--------------------------------------------------------------------------------

ARTICLE X.

EVENTS OF DEFAULT

Section 10.1. Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

(a) Payments: the Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing; or (ii) default, and such default shall continue for five or more
Business Days, in the payment when due of any interest on the Loans, any Fees or
any other Obligations; or

(b) Representations, etc.: any representation, warranty or statement made by the
Borrower or any other Credit Party herein or in any other Credit Document or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect (except to
the extent such representations and warranties are qualified by materiality, in
which case any such representation or warranty proves to be untrue in any
respect) on the date as of which made or deemed made; or

(c) Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 8.1,
8.2(ii), 8.10, 8.11, 8.12, 8.13, 8.14, 8.15 or 8.17 or Article IX of this
Agreement; or

(d) Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Credit Document, other than those referred to in Section 10.1(a) or
(b) or (c) above, and such default is not remedied within 30 days after the
earlier of (i) an officer of any Credit Party obtaining knowledge of such
default or (ii) the Borrower receiving written notice of such default from the
Administrative Agent or the Required Lenders (any such notice to be identified
as a “notice of default” and to refer specifically to this paragraph); or

(e) Cross Default Under Other Agreements: the Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) having an unpaid principal amount or Capitalized
Lease Obligation of $250,000 or greater, and such default shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness, or (ii) default in the observance or performance
of any agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto (and all
grace periods applicable to such observance, performance or condition shall have
expired), or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause any such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of the Borrower or any of its Subsidiaries
shall be declared to be due and payable, or shall be required to be prepaid
(other than by a regularly scheduled required prepayment or redemption, prior to
the stated maturity thereof); or (iii) without limitation of the foregoing
clauses, the Borrower or any of its Subsidiaries shall default in any payment
obligation under a Designated Hedge Agreement, and such default shall continue
after the applicable grace period, if any, specified in such Designated Hedge
Agreement or any other agreement or instrument relating thereto; or

(f) Invalidity of Credit Documents or Liens: any material provision of any
Credit Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or under such Credit Document or
satisfaction in full of all the Obligations, ceases to

 

81



--------------------------------------------------------------------------------

be in full force and effect; or any Credit Party or any other person contests in
any manner the validity or enforceability of any provision of any Credit
Document; or any Credit Party denies that it has any or further liability or
obligation under any Credit Document, or purports to revoke, terminate or
rescind any Credit Document; or

(g) Judgments: (i) one or more judgments, orders or decrees shall be entered
against the Borrower and/or any of its Subsidiaries involving a liability (other
than a liability covered by insurance, as to which the carrier has adequate
claims paying ability and has not effectively reserved its rights) of $500,000
or more in the aggregate for all such judgments, orders and decrees for the
Borrower and its Subsidiaries, and any such judgments or orders or decrees shall
not have been vacated, discharged or stayed or bonded pending appeal within 30
days (or such longer period, not in excess of 60 days, during which enforcement
thereof, and the filing of any judgment lien, is effectively stayed or
prohibited) from the entry thereof; or (ii) one or more judgments, orders or
decrees shall be entered against the Borrower and/or any of its Subsidiaries
involving a required divestiture of any material properties, assets or business
reasonably estimated to have a fair value in excess of $500,000, and any such
judgments, orders or decrees shall not have been vacated, discharged or stayed
or bonded pending appeal within 30 days (or such longer period, not in excess of
60 days, during which enforcement thereof, and the filing of any judgment lien,
is effectively stayed or prohibited) from the entry thereof; or

(h) Bankruptcy, etc.: any of the following shall occur:

(i) the Borrower or any of its Subsidiaries (the Borrower and each of such other
Subsidiaries, each a “Principal Party”) shall commence a voluntary case
concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or

(ii) an involuntary case is commenced against any Principal Party under the
Bankruptcy Code and the petition is not controverted within 10 days, or is not
dismissed within 60 days, after commencement of the case; or

(iii) a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of any Principal Party; or

(iv) any Principal Party commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of itself or all or any substantial portion of
its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Principal Party; or

(v) any such proceeding of the type set forth in clause (iv) above is commenced
against any Principal Party to the extent such proceeding is consented by such
person or remains undismissed for a period of 60 days; or

(vi) any Principal Party is adjudicated insolvent or bankrupt; or

(vii) any order of relief or other order approving any such case or proceeding
is entered; or

 

82



--------------------------------------------------------------------------------

(viii) any Principal Party suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of 60 days; or

(ix) any Principal Party makes a general assignment for the benefit of creditors
or generally does not pay its debts as such debts become due; or

(x) any corporate (or similar organizational) action is taken by any Principal
Party for the purpose of effecting any of the foregoing; or

(i) ERISA: (i) any of the events described in clauses (i) through (xii) of
Section 8.1(f) shall have occurred; and (ii) there shall result from any such
event or events the imposition of a Lien, the granting of a security interest,
or a liability or a material risk of incurring a liability in excess of
$500,000; or

(j) Material Adverse Effect: a Material Adverse Effect shall occur; or

(k) Exclusion from Reimbursement Programs: the Borrower or any Subsidiary
becomes excluded from any material healthcare reimbursement program; or

(l) Change of Control: there occurs a Change of Control; or

(m) Management Service Agreement Termination Event: one or more Management
Service Agreement Termination Events occur that relate to one or more Management
Service Agreements that generated at least three percent (3.00%) of the
Consolidated Revenue for the Testing Period most recently ended and that are not
cured within thirty (30) days after the receipt of notice of the termination of
the applicable Management Service Agreements.

Section 10.2. Acceleration, etc. Upon the occurrence of any Event of Default,
and at any time thereafter, if any Event of Default shall then be continuing,
the Administrative Agent shall, upon the written request of the Required
Lenders, by written notice to the Borrower, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent, or any
Lender to enforce its claims against the Borrower or any other Credit Party in
any manner permitted under applicable law:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Designated Hedge Agreement) owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower;

(c) terminate any Letter of Credit that may be terminated in accordance with its
terms;

(d) direct the Borrower to pay (and the Borrower hereby agrees that on receipt
of such notice or upon the occurrence of an Event of Default with respect to the
Borrower under Section 10.1(h), it will pay) to the Administrative Agent an
amount of cash equal to the aggregate Stated Amount of all Letters of Credit
then outstanding (such amount to be held as security for the Borrower’s (and any
Subsidiary that is an account party) reimbursement obligations in respect
thereof; and/or

 

83



--------------------------------------------------------------------------------

(e) exercise any other right or remedy available under any of the Credit
Documents or applicable law;

provided that, if an Event of Default specified in Section 10.1(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a) and/or (b) above shall occur
automatically without the giving of any such notice.

Section 10.3. Application of Liquidation Proceeds. All payments and other
amounts received by the Administrative Agent or any Lender through the exercise
of remedies hereunder or under the other Credit Documents or under any other
documents relating to this Agreement shall, unless otherwise required by the
terms of the other Credit Documents or by applicable law, be applied as follows:

(a) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Section 2.9, Section 2.10, Section 3.9 and Section 5.3)
payable to the Administrative Agent in its capacity as such;

(b) second, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses (including attorneys’ fees and amounts due under
Section 2.9, Section 2.10, Section 3.9 and Section 5.3) payable to each Lender
or each Letter of Credit Issuer, ratably among them in proportion to the
aggregate of all such amounts;

(c) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

(d) fourth, pro rata to the payment of that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each Letter of Credit Issuer in proportion to the aggregate of
all such amounts;

(e) fifth, pro rata to the payment of (A) the amounts due to Designated Hedge
Creditors under Designated Hedge Agreements subject to confirmation by the
Administrative Agent that any calculations of termination or other payment
obligations are being made in accordance with normal industry practice, and
(B) the amounts due to Bank Product Creditors under the Bank Product Documents;

(f) sixth, to the Administrative Agent for the benefit of each Letter of Credit
Issuer to cash collateralize the Stated Amount of outstanding Letters of Credit;

(g) seventh, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Credit Documents that are then due and payable to the
Administrative Agent, each Letter of Credit Issuer, the Swing Line Lender, the
Lenders, the Designated Hedge Creditors and the Bank Product Creditors, ratably
based upon the respective aggregate amounts of all such Obligations owing to
them on such date; and

(h) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Borrower or to whomsoever shall be lawfully entitled thereto.

 

84



--------------------------------------------------------------------------------

ARTICLE XI.

THE ADMINISTRATIVE AGENT

Section 11.1. Appointment. Each Lender hereby irrevocably designates and
appoints KeyBank as Administrative Agent to act as specified herein and in the
other Credit Documents, and each such Lender hereby irrevocably authorizes
KeyBank as the Administrative Agent for such Lender, to take such action on its
behalf under the provisions of this Agreement and the other Credit Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Article. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Credit Documents, nor any fiduciary relationship with any Lender or Letter of
Credit Issuer, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and no Credit Party
shall have any rights as a third-party beneficiary of any of the provisions
hereof. In performing its functions and duties under this Agreement, the
Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Borrower or any of its Subsidiaries.

Section 11.2. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Credit Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 11.3.

Section 11.3. Exculpatory Provisions. Neither the Administrative Agent nor any
of its Related Parties shall be (i) liable for any action lawfully taken or
omitted to be taken by it or such person under or in connection with this
Agreement or any other Credit Document (except for its or such Related Party’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by the Borrower or any of its Subsidiaries or any of their respective
officers contained in this Agreement, any other Credit Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document or for any failure of the Borrower or any
Subsidiary or any of their respective officers to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of the Borrower or any of its Subsidiaries. The Administrative Agent
shall not be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.

 

85



--------------------------------------------------------------------------------

Section 11.4. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper person or persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrower or any of its
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders or all of the Lenders (other
than any Defaulting Lender), as applicable, as to any matter that, pursuant to
Section 13.11, can only be effectuated with the consent of the Required Lenders
or all Lenders (other than any Defaulting Lender), as the case may be, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

Section 11.5. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

Section 11.6. Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to it and that no act by the Administrative Agent hereinafter
taken, including, without limitation, any review of the affairs of the Borrower
or any of its Subsidiaries, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent, or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower and its Subsidiaries. The Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
conditions, prospects or creditworthiness of the Borrower or any of its
Subsidiaries that may come into the possession of the Administrative Agent or
any of its Related Parties.

Section 11.7. Indemnification. The Lenders agree to indemnify the Administrative
Agent and its Related Parties, ratably according to their pro rata share of the
Aggregate Credit Facility Exposure

 

86



--------------------------------------------------------------------------------

(excluding Swing Loans), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, reasonable
expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent or such Related Party in any way relating to or arising out of this
Agreement or any other Credit Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by the Administrative Agent or such Related Party under
or in connection with any of the foregoing, but only to the extent that any of
the foregoing is not paid by the Borrower; provided, however, that no Lender
shall be liable to the Administrative Agent or any of its Related Party for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting solely from the Administrative Agent’s or such Related Party’s
gross negligence or willful misconduct. If any indemnity furnished to the
Administrative Agent or any such Related Party for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section shall survive the payment of all
Obligations.

Section 11.8. The Administrative Agent in Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, its Subsidiaries
and their Affiliates as though not acting as Administrative Agent hereunder.
With respect to the Loans made by it and all Obligations owing to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

Section 11.9. Successor Administrative Agent. The Administrative Agent may
resign at any time upon not less than 30 days notice to the Lenders, each Letter
of Credit Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and each Letter of Credit Issuer, appoint a successor Administrative Agent,
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no such successor is willing to accept such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders or any Letter of Credit Issuer under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and Letter of Credit Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 13.1 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

87



--------------------------------------------------------------------------------

Section 11.10. Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Managing Agent, Manager, Lead Arranger,
Co-Lead Arranger, Arranger or any other corresponding title, other than
“Administrative Agent,” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Credit Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.

Section 11.11. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on Administrative Agent
to carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereinafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower or any of its Subsidiaries, any of its respective Affiliates or agents,
the Credit Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.

Section 11.12. USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank), shall deliver to Administrative Agent
the certification, or, if applicable, re-certification, certifying that such
Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations, (i) within 10
days after the Closing Date, and (ii) at such other times as are required under
the USA Patriot Act.

ARTICLE XII.

GUARANTY

Section 12.1. Guaranty by the Borrower. The Borrower hereby unconditionally
guarantees, for the benefit of the Benefited Creditors, all of the following
(collectively, the “Borrower Guaranteed Obligations”): (a) all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit issued (or
deemed issued) for the benefit of any Letter of Credit Obligor (other than the
Borrower) under this Agreement, (b) all amounts, indemnities and reimbursement
obligations, direct or indirect, contingent or absolute, of every type or
description, and at any time existing owing by any Credit Party (other than the
Borrower) under any Designated Hedge Agreement or any other document or
agreement executed and delivered in connection therewith to any Designated Hedge
Creditor, and (c) all amounts, indemnities and reimbursement obligations, direct
or indirect, contingent or absolute, of every type or description, and at any
time existing owing by any Credit Party (other than the Borrower) under any Bank
Product Document or any other document or agreement executed and delivered in
connection therewith to any Bank Product Creditor in all cases under subparts
(a), (b) or (c) above, whether now existing, or hereafter incurred or arising,
including any such interest or other amounts incurred or arising during the
pendency

 

88



--------------------------------------------------------------------------------

of any bankruptcy, insolvency, reorganization, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code). Upon
failure by any Credit Party to pay punctually any of the Borrower Guaranteed
Obligations, the Borrower shall forthwith on demand by the Administrative Agent
pay the amount not so paid at the place and in the currency and otherwise in the
manner specified in this Agreement or any other applicable agreement or
instrument.

Section 12.2. Additional Undertaking. As a separate, additional and continuing
obligation, the Borrower unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any Borrower Guaranteed
Obligations not be recoverable from the Borrower under Section 12.1 for any
reason whatsoever (including, without limitation, by reason of any provision of
any Credit Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other person, at any time, the Borrower as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Credit Documents or any other
applicable agreement or instrument.

Section 12.3. Guaranty Unconditional. The obligations of the Borrower under this
Article shall be unconditional and absolute and, without limiting the generality
of the foregoing shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any of the following:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
to the Borrower Guaranteed Obligations under any agreement or instrument, by
operation of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement, any Note,
any other Credit Document, or any agreement or instrument evidencing or relating
to any Company Guaranteed Obligation;

(c) any release, non-perfection or invalidity of any direct or indirect security
for the Borrower Guaranteed Obligations under any agreement or instrument
evidencing or relating to any Borrower Guaranteed Obligations;

(d) any change in the corporate existence, structure or ownership of any Credit
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Credit Party or other Subsidiary or its assets
or any resulting release or discharge of any obligation of any Credit Party or
other Subsidiary contained in any agreement or instrument evidencing or relating
to any of the Borrower Guaranteed Obligations;

(e) the existence of any claim, set-off or other rights which the Borrower may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other person, whether in connection
herewith or any unrelated transactions;

(f) any invalidity or unenforceability relating to or against any other Credit
Party for any reason of any agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, or any provision of applicable law
or regulation purporting to prohibit the payment by any Credit Party of any of
the Borrower Guaranteed Obligations; or

 

89



--------------------------------------------------------------------------------

(g) any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other person or any other circumstance
whatsoever which might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.

Section 12.4. Borrower Obligations to Remain in Effect; Restoration. The
Borrower’s obligations under this Article shall remain in full force and effect
until the Commitments shall have terminated, and the principal of and interest
on the Notes and other Borrower Guaranteed Obligations, and all other amounts
payable by the Borrower, any other Credit Party or other Subsidiary, under the
Credit Documents or any other agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, shall have been paid in full. If at
any time any payment of any of the Borrower Guaranteed Obligations is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Credit Party, the Borrower’s obligations under this
Article with respect to such payment shall be reinstated at such time as though
such payment had been due but not made at such time.

Section 12.5. Waiver of Acceptance, etc. The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other person, or against any
collateral or guaranty of any other person.

Section 12.6. Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Borrower shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section to be subrogated to the rights of the payee against any other
Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.

Section 12.7. Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party, all such amounts otherwise subject to acceleration under
the terms of any applicable agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations shall nonetheless be payable by the
Borrower under this Article forthwith on demand by the Administrative Agent.

ARTICLE XIII.

MISCELLANEOUS

Section 13.1. Payment of Expenses etc.

(a) Whether or not the transactions contemplated hereby are consummated, the
Borrower agrees to pay (or reimburse the Administrative Agent for) all
reasonable costs and expenses of the Administrative Agent in connection with the
negotiation, preparation, syndication, administration and execution and delivery
of the Credit Documents and the documents and instruments referred to therein
and the syndication of the Commitments, including, without limitation, all
out-of-pocket expenses and reasonable legal fees and disbursements of counsel to
the Administrative Agent.

(b) The Borrower agrees to pay (or reimburse the Administrative Agent, the
Lenders and their Affiliates for) all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with any amendment, waiver, consent or other modification of or
relating to any of the Credit Documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.

 

90



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay (or reimburse the Administrative Agent, the
Lenders and their Affiliates for) all out-of-pocket costs and expenses of the
Administrative Agent, the Lenders and their Affiliates in connection with the
enforcement of any of the Credit Documents or the other documents and
instruments referred to therein, including, without limitation, (i) the
reasonable fees and disbursements of counsel to the Administrative Agent, and
(ii) the reasonable fees and disbursements of any individual counsel to any
Lender (including, without limitation, allocated costs of internal counsel),
including all such out-of-pocket costs and expenses incurred during any workout,
restructuring or similar negotiations in respect of the Loans or Letters of
Credit.

(d) Without limitation of the preceding Section 13.1(c), in the event of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
the Borrower or any of its Subsidiaries, the Borrower agrees to pay all costs of
collection and defense, including reasonable attorneys’ fees in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, which shall be due and payable together with all
required service or use taxes.

(e) The Borrower agrees to pay and hold the Administrative Agent and each of the
Lenders harmless from and against any and all present and future stamp and other
similar taxes with respect to the foregoing matters and save the Administrative
Agent and each of the Lenders harmless from and against any and all liabilities
with respect to or resulting from any delay or omission (other than to the
extent attributable to any such indemnified person) to pay such taxes.

(f) The Borrower agrees to indemnify the Administrative Agent, each Lender, and
their respective Related Party’s and Affiliates (collectively, the
“Indemnitees”) from and hold each of them harmless against any and all losses,
liabilities, claims, damages or expenses reasonably incurred by any of them as a
result of, or arising out of, or in any way related to, or by reason of

(i) any investigation, litigation or other proceeding (whether or not any Lender
is a party thereto) related to the entering into and/or performance of any
Credit Document or the use of the proceeds of any Loans hereunder or the
consummation of any transactions contemplated in any Credit Document, other than
any such investigation, litigation or proceeding arising out of transactions
solely between any of the Lenders or the Administrative Agent, transactions
solely involving the assignment by a Lender of all or a portion of its Loans and
Commitments, or the granting of participations therein, as provided in this
Agreement, or arising solely out of any examination of a Lender by any
regulatory or other Governmental Authority having jurisdiction over it, or

(ii) the actual or alleged presence of Hazardous Materials in the air, surface
water or groundwater or on the surface or subsurface of any Real Property owned,
leased or at any time operated by the Borrower or any of its Subsidiaries, the
release, generation, storage, transportation, handling or disposal of Hazardous
Materials at any location, whether or not owned or operated by the Borrower or
any of its Subsidiaries, if the Borrower or any such Subsidiary could have or is
alleged to have any responsibility in respect thereof, the non-compliance of any
such Real Property with foreign, federal, state and local laws, regulations and
ordinances (including applicable permits thereunder) applicable thereto, or any
Environmental Claim asserted against the Borrower or any of its Subsidiaries, in
respect of any such Real Property,

including, in each case, without limitation, the reasonable documented fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such

 

91



--------------------------------------------------------------------------------

losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the person to be
indemnified or of any other Indemnitee who is such person or an Affiliate of
such person). To the extent that the undertaking to indemnify, pay or hold
harmless any person set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities that is permissible under applicable law.

Section 13.2. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each Letter of Credit Issuer is hereby authorized at
any time or from time to time, without presentment, demand, protest or other
notice of any kind to the Borrower or to any other person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by such Lender or such Letter of Credit Issuer (including, without
limitation, by branches, agencies and Affiliates of such Lender or Letter of
Credit Issuer wherever located) to or for the credit or the account of the
Borrower against and on account of the Obligations and liabilities of the
Borrower to such Lender or Letter of Credit Issuer under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obligations the Borrower purchased by such Lender or Letter of Credit Issuer
pursuant to Section 13.5(c), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not such Lender or Letter of Credit Issuer shall have
made any demand hereunder and although said Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured. Each Lender and Letter of
Credit Issuer agrees to promptly notify the Borrower after any such set off and
application, provided, however, that the failure to give such notice shall not
affect the validity of such set off and application.

Section 13.3. Equalization.

(a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), Letter of Credit Participations, Swing Loan Participations or
Fees (other than Fees that are intended to be paid solely to the Administrative
Agent or a Letter of Credit Issuer and amounts payable to a Lender under Article
III), of a sum that with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations to such Lenders
in such amount as shall result in a proportional participation by all of the
Lenders in such amount.

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.

(c) Consent of Borrower. The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

92



--------------------------------------------------------------------------------

Section 13.4. Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subparagraph
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to the Borrower, to it at 401 Edgewater Place, Suite 430, Wakefield,
Massachusetts 01880, Attention: Chief Financial Officer (Telecopier No.
(781) 224-4216; Telephone No. (781) 224-0880), with a courtesy copy to Gary A.
Wadman, Esq., Baker & Hostetler LLP, 65 East State Street, Suite 2100, Columbus,
Ohio 43215 (Telecopier No. (614) 462-2616; Telephone No. (614) 462-2678);

(ii) if to any other Credit Party other than the Borrower, to it c/o of American
Dental Partners, Inc., 401 Edgewater Place, Suite 430, Wakefield, Massachusetts
01880, Attention: Chief Financial Officer (Telecopier No. (781) 224-4216;
Telephone No. (781) 224-0880);

(iii) if to the Administrative Agent, to KeyBank at KeyCenter, 127 Public
Square, Cleveland, Ohio 44114, Attention: J.T. Taylor (Telecopier No.
(216) 689-4814; Telephone No. (216) 689-4490); and

(iv) if to a Lender, to it at its address (or telecopier number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 13.5 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in
subparagraph (c) below, shall be effective as provided in said subparagraph (c).

(c) Electronic Communications. Notices and other communications to the
Administrative Agent, a Letter of Credit Issuer or any Lender hereunder and
required to be delivered pursuant to Sections 8.1(a), (b), (c), (d), (h),
(i) and (k) may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

93



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with subpart (a) above.

Section 13.5. Benefit of Agreement.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns, provided that the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of all the Lenders (other than any Defaulting Lender), and, provided,
further, that any assignment or participation by a Lender of any of its rights
and obligations hereunder shall be effected in accordance with this Section.

(b) Participations. Each Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, grant participations in any
of its rights hereunder or under any of the Notes to any person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries), provided that in the case of any such participation,

(i) the participant shall not have any rights under this Agreement or any of the
other Credit Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment hereunder) shall remain unchanged,

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement, and

(v) the Borrower, the Administrative Agent, and the other Lenders shall continue
to deal solely and directly with the selling Lender in connection with such
Lender’s rights and obligations under this Agreement, and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that the participant shall be entitled to the benefits of
Section 2.9, Section 2.10, Section 3.9 and Section 5.3 of this Agreement to the
extent that such Lender would be entitled to such benefits if the participation
had not been entered into or sold,

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (w) extend the final scheduled
maturity of the date of any Scheduled Repayment of any of the Loans in which
such participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment), (x) release all or any substantial portion
of the Collateral, or release any guarantor from its guaranty of any of the
Obligations, except strictly in accordance with the terms of the Credit
Documents, or (y) consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement.

 

94



--------------------------------------------------------------------------------

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, Letter of Credit Participations, Swing Loan Participations and
Commitments and its rights and obligations hereunder to one or more Eligible
Assignees, each of which shall become a party to this Agreement as a Lender by
execution of an Assignment Agreement, provided that,

(A) except in the case (x) of an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender, the Administrative Agent or an Approved
Fund with respect to such Lender, the aggregate amount of the Commitment so
assigned (which for this purpose includes the Loans outstanding thereunder),
shall not be less than $1,000,000;

(B) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrower’s expense, to such new Lender and to the
assigning Lender, to the extent needed to reflect the revised Commitments; and

(D) unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500,

and, provided further, that such transfer or assignment will not be effective
until the Assignment Agreement in respect thereof is recorded by the
Administrative Agent on the Lender Register maintained by it as provided herein.

(ii) To the extent of any assignment pursuant to this Section 13.5(c) the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments.

(iii) At the time of each assignment pursuant to this Section 13.5(c) to a
person that is not already a Lender hereunder and that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for Federal
income tax purposes, the respective assignee Lender shall provide to the
Borrower and the Administrative Agent the applicable Internal Revenue Service
Forms (and, if applicable, an Exemption Certificate and any necessary additional
documentation) described in Section 5.3(b).

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall not be effective until such transfer is recorded on the
Lender Register maintained by the Administrative Agent with respect to ownership
of such Commitment and Loans and prior to such recordation all amounts owing to
the transferor with respect to such Commitment and Loans shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subpart
(c).

 

95



--------------------------------------------------------------------------------

(v) Nothing in this Section 13.5(c) shall prevent or prohibit (i) any Lender
that is a bank, trust company or other financial institution from pledging its
Notes or Loans to a Federal Reserve Bank in support of borrowings made by such
Lender from such Federal Reserve Bank, or (ii) any Lender that is a trust,
limited liability company, partnership or other investment company from pledging
its Notes or Loans to a trustee or agent for the benefit of holders of
certificates or debt securities issued by it. No such pledge, or any assignment
pursuant to or in lieu of an enforcement of such a pledge, shall relieve the
transferor Lender from its obligations hereunder.

(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section 13.5, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each person that becomes a Lender pursuant to an
assignment permitted by this Section 13.5 will, upon its becoming party to this
Agreement, represent that it is a commercial lender, other financial institution
or other “accredited” investor (as defined in SEC Regulation D) that makes or
acquires loans in the ordinary course of its business and that it will make or
acquire Loans for its own account in the ordinary course of such business,
provided that subject to the preceding Sections 13.5(b) and (c), the disposition
of any promissory notes or other evidences of or interests in Indebtedness held
by such Lender shall at all times be within its exclusive control.

Section 13.6. No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any Letter of Credit Issuance shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or any Letter of Credit Issuer may have had
notice or knowledge of such Default or Event of Default at the time. The rights
and remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

Section 13.7. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF OHIO. TO THE FULLEST EXTENT PERMITTED
BY LAW, THE BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF OHIO GOVERNS
THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS. Any legal action or
proceeding with respect to this Agreement or any other Credit Document may be
brought in the Court of Common

 

96



--------------------------------------------------------------------------------

Pleas of Cuyahoga County, Ohio, or of the United States for the Northern
District of Ohio, and, by execution and delivery of this Agreement, the Borrower
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The Borrower
hereby further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Borrower at its
address for notices pursuant to Section 13.4, such service to become effective
30 days after such mailing or at such earlier time as may be provided under
applicable law. Nothing herein shall affect the right of the Administrative
Agent or any Lender to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower in any
other jurisdiction.

(b) The Borrower hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in Section 13.7(a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO
ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

Section 13.8. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

Section 13.9. Integration. This Agreement, the other Credit Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof.

Section 13.10. Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 13.11. Amendment or Waiver.

(a) Neither this Agreement nor any other Credit Document, nor any terms hereof
or thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrower and the Required Lenders, or by the Administrative Agent acting at the
written direction of the Required Lenders, provided that

 

97



--------------------------------------------------------------------------------

(i) no change, waiver or other modification shall:

(A) increase the Commitment of any Lender hereunder, without the written consent
of such Lender;

(B) extend or postpone the Revolving Facility Termination Date, the Term Loan
Maturity Date or the maturity date provided for herein that is applicable to any
Loan of any Lender, extend or postpone the expiration date of any Letter of
Credit as to which such Lender is a Letter of Credit Participant beyond the
latest expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to a Commitment of any Lender, without the written consent of such
Lender;

(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend the time of payment of, or excuse the payment of, interest
thereon (other than as a result of (x) waiving the applicability of any
post-default increase in interest rates and (y) any amendment or modification of
defined terms used in financial covenants) without the written consent of such
Lender;

(D) reduce the amount of any Unpaid Drawing as to which any Lender is a Letter
of Credit Participant, or reduce the rate or extend the time of payment of, or
excuse the payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender; and

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender (other than a Defaulting Lender) affected
thereby,

(A) release the Borrower from any of its obligations hereunder;

(B) release the Borrower from its guaranty obligations under Article XII or
release any Credit Party from the Subsidiary Guaranty, except in connection with
a transaction permitted under this Agreement;

(C) release all or any substantial portion of the Collateral, except in
accordance with a transaction permitted under this Agreement;

(D) amend, modify or waive any provision of this Section 13.11 or Section 10.3,
or any other provision of any of the Credit Documents pursuant to which the
consent or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision explicitly required;

(E) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders;

 

98



--------------------------------------------------------------------------------

(F) amend, modify or waive any provision of Section 2.2, Section 2.6(b),
Section 5.2(b), Section 5.2(e), Section 10.3 or Section 11.7, in each case
solely to the extent any such section addresses the pro rata treatment of
Lenders or the pro rata sharing of payments amongst the Lenders; or

(G) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement.

Any waiver, consent, amendment or other modification with respect to this
Agreement given or made in accordance with this Section 13.11 shall be effective
only in the specific instance and for the specific purpose for which it was
given or made.

(b) No provision of Article III or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
(x) any Letter of Credit Issuer adversely affected thereby or (y) the
Administrative Agent, respectively.

(c) No provision of Article XI may be amended without the consent of the
Administrative Agent and no provision of Section 2.4 may be amended without the
consent of the Swing Line Lender.

(d) No change in, or waiver or other modification otherwise affecting, the
amount or time of payment of the Scheduled Repayments provided for in
Section 5.1(b) to which a Lender shall be entitled shall be made without the
written consent of each Lender with a Term Commitment and the Required Lenders.

(e) To the extent the Required Lenders (or all of the Lenders, or all of the
Lenders (other than any Defaulting Lender), as applicable, as shall be required
by this Section 13.11) waive the provisions of Section 9.2 hereof with respect
to the sale, transfer or other disposition of any Collateral, or any Collateral
is sold, transferred or disposed of as permitted by Section 9.2 hereof, (i) such
Collateral shall be sold, transferred or disposed of free and clear of the Liens
created by the respective Security Documents; (ii) if such Collateral includes
all of the capital stock of a Subsidiary that is a party to the Subsidiary
Guaranty or whose stock is pledged pursuant to the Security Agreement, such
capital stock shall be released from the Security Agreement and such Subsidiary
shall be released from the Subsidiary Guaranty; and (iii) the Administrative
Agent shall be authorized to take actions deemed appropriate by it in order to
effectuate the foregoing.

Section 13.12. Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Section 2.9, Section 2.10, Section 3.9 and
Section 5.3 (subject to the limitations set forth Section 2.9(d)), Section 11.7
or Section 13.1(f) shall survive the execution and delivery of this Agreement
and the making and repayment of the Obligations.

Section 13.13. Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender, provided that the Borrower shall not be responsible for costs arising
under Section 2.9 resulting from any such transfer (other than a transfer
pursuant to Section 2.11) to the extent not otherwise applicable to such Lender
prior to such transfer.

Section 13.14. Confidentiality.

(a) Each of the Administrative Agent, each Letter of Credit Issuer and the
Lenders agrees to maintain the confidentiality of all Confidential Information
(as defined below), except that Confidential Information may be disclosed (1) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
persons to whom

 

99



--------------------------------------------------------------------------------

such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (2) to any direct or indirect contractual counterparty in any
Hedge Agreement (or to any such contractual counterparty’s professional
advisor), so long as such contractual counterparty (or such professional
advisor) agrees to be bound by the provisions of this Section 13.14, (3) to the
extent requested by any regulatory authority, (4) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(5) to any other party to this Agreement, (6) to any other creditor of the
Borrower or any other Credit Party that is a direct or intended beneficiary of
any of the Credit Documents, (7) in connection with the exercise of any remedies
hereunder or under any of the other Credit Documents, or any suit, action or
proceeding relating to this Agreement or any of the other Credit Documents or
the enforcement of rights hereunder or thereunder, (8) subject to an agreement
containing provisions substantially the same as those of this Section 13.14, to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement, (9) with the consent
of the Borrower, or (10) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section 13.14, or
(ii) becomes available to the Administrative Agent, any Letter of Credit Issuer
or any Lender on a non-confidential basis from a source other than the Borrower.

(b) As used in this Section, “Confidential Information” shall mean all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Letter of Credit Issuer or any Lender on a non-confidential basis prior to
disclosure by the Borrower, provided that in the case of information received
from the Borrower after the Closing Date, such information is clearly identified
at the time of delivery as confidential. Notwithstanding anything herein to the
contrary, “Confidential Information” shall not include, and the Administrative
Agent and each Lender may disclose to any and all persons, without limitation of
any kind, any information with respect to the U.S. federal income tax treatment
and U.S. federal income tax structure of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure.

(c) Any person required to maintain the confidentiality of Confidential
Information as provided in this Section 13.14 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such person would accord to its own confidential information. The Borrower
hereby agrees that the failure of the Administrative Agent, any Letter of Credit
Issuer or any Lender to comply with the provisions of this Section 13.14 shall
not relieve the Borrower, or any other Credit Party, of any of its obligations
under this Agreement or any of the other Credit Documents.

Section 13.15. Limitations on Liability of the Letter of Credit Issuers. The
Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letters of
Credit. Neither any Letter of Credit Issuer nor any of its officers or directors
shall be liable or responsible for: (a) the use that may be made of any Letter
of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; (b) the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by a
Letter of Credit Issuer against presentation of documents that do not comply
with the terms of a Letter of Credit, including failure of any documents to bear
any reference or adequate reference to such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the Letter of Credit Obligor shall have a claim against a
Letter of Credit Issuer, and a Letter of Credit Issuer shall be liable to such
Letter of Credit Obligor, to the extent of any direct, but not consequential,
damages suffered by such Letter of Credit Obligor that such Letter of Credit
Obligor proves were caused by (i) such Letter of Credit Issuer’s willful
misconduct or gross negligence in determining whether

 

100



--------------------------------------------------------------------------------

documents presented under a Letter of Credit comply with the terms of such
Letter of Credit or (ii) such Letter of Credit Issuer’s willful failure to make
lawful payment under any Letter of Credit after the presentation to it of
documentation strictly complying with the terms and conditions of such Letter of
Credit. In furtherance and not in limitation of the foregoing, a Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation.

Section 13.16. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any Letter of Credit Issuer
or any other person against the Administrative Agent, any Letter of Credit
Issuer, or any other Lender or the Affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Credit Documents, or any act, omission or
event occurring in connection therewith; and each of the Borrower, each Lender,
the Administrative Agent and each Letter of Credit Issuer hereby, to the fullest
extent permitted under applicable law, waives, releases and agrees not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

Section 13.17. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Credit Documents
shall have the right to act exclusively in the interest of the Administrative
Agent or such Lender, as the case may be, and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, to any of its Subsidiaries, or to any other person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. The Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 13.18. Lenders and Agent Not Fiduciary to Borrower, etc. The
relationship among the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent, each Letter of Credit Issuer and the Lenders, on the other
hand, is solely that of debtor and creditor, and the Administrative Agent, each
Letter of Credit Issuer and the Lenders have no fiduciary or other special
relationship with the Borrower and its Subsidiaries, and no term or provision of
any Credit Document, no course of dealing, no written or oral communication, or
other action, shall be construed so as to deem such relationship to be other
than that of debtor and creditor.

Section 13.19. Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all Letter of Credit
Issuances hereunder, the execution and delivery of this Agreement, the Notes and
the other documents the forms of which are attached as Exhibits hereto, the
issue and delivery of the Notes, any disposition thereof by any holder thereof,
and any investigation made by the Administrative Agent or any Lender or any
other holder of any of the Notes or on its behalf. All statements contained in
any certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrower hereunder, made as of the respective dates specified
therein or, if no date is specified, as of the respective dates furnished to the
Administrative Agent or any Lender.

Section 13.20. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such

 

101



--------------------------------------------------------------------------------

invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 13.21. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 13.22. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 13.23. USA Patriot Act. Each Lender subject to the USA Patriot Act
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA Patriot Act.

Section 13.24. Press Releases and Related Matters. The Borrower and the other
Credit Parties each hereby agree that the Administrative Agent, the Co-Lead
Arrangers or any Lender may use the name, logo or other identifying information
or trademark of the Borrower or any other Credit Party solely in connection with
a press release, “tombstone” or similar advertisements, or in connection with
other disclosure to the “gold sheets” or similar bank trade publications with
respect to this Agreement.

[Remainder of page intentionally left blank]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

THE BORROWER: AMERICAN DENTAL PARTNERS, INC. By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President, Planning and Investment

THE SUBSIDIARY GUARANTORS: ADP OF NEW YORK, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF ALABAMA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF CALIFORNIA, INC., a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF LOUISIANA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF MARYLAND, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF MICHIGAN, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF MISSOURI, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF NORTH CAROLINA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

 

2



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF OKLAHOMA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF PENNSYLVANIA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF TENNESSEE, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF VIRGINIA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PROFESSIONAL SERVICES, LLC, a Subsidiary Guarantor By:  

/s/ Breht T. Feigh

Name:  

Breht T. Feigh

Title:  

Vice President

 

3



--------------------------------------------------------------------------------

APPLE PARK ASSOCIATES, INC., a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF ARIZONA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF WISCONSIN, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

PDHC, LTD., a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF TEXAS, LLC, (as successor by merger to Texas Dental
Management, Inc. and Texas Dental Partners, L.P.), a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

VOSS DENTAL LAB, INC., a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

 

4



--------------------------------------------------------------------------------

ADP-CFK, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

CARE FOR KIDS — USA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

CARE FOR KIDS OF ARIZONA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

AMERICAN DENTAL PARTNERS OF MINNESOTA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

METROPOLITAN DENTAL HOLDINGS, INC., a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

METROPOLITAN DENTAL MANAGEMENT, INC., a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

 

5



--------------------------------------------------------------------------------

ZETASYS, LLC (formerly known as Integrated Solutions, LLC), a Subsidiary
Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

CFK OF TEXAS, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

FOCUS PRACTICE CONSULTANTS, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:  

Ian H. Brock

Title:  

Vice President

[OTHER SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT AND THE LENDERS: KEYBANK NATIONAL ASSOCIATION, as a
Letter of Credit Issuer, a Co-Lead Arranger and Administrative Agent By:  

/s/ J.T. Taylor

Name:   J.T. Taylor Title:   Senior Vice President KBCM BRIDGE LLC, as a Lender
and the Swing Line Lender By:  

/s/ Laurie Muller-Girard

Name:  

Laurie Muller-Girard

Title:  

Vice President

 

7



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Syndication Agent and a Lender By:  

/s/ Michael Clayborne

Name:  

Michael Clayborne

Title:  

Vice President

 

8



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Documentation Agent and a Lender By:  

/s/ Lynette M. Songy

Name:  

Lynette M. Songy

Title:  

Senior Vice President

 

9



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC,
as a Lender

By:  

/s/ Debbi L. Brito

Name:  

Debbi L. Brito

Title:  

Authorized Signatory

CAPITALSOURCE BANK, as a Lender By:   /s/ Kenneth Elias Name:   Kenneth Elias
Title:   Banking Officer REGIONS BANK, as a Lender By:   /s/ Kap Yarbrough Name:
  Kap Yarbrough Title:   Vice President

 

10



--------------------------------------------------------------------------------

Schedule 1

Lenders and Commitments

 

Lender

   Revolving
Commitment    Revolving Facility
Percentage as of
the Closing Date     Term
Commitment

KBCM Bridge LLC

   $ 14,000,000    28.00 %    $ 22,000,000

RBS Citizens, N.A.

   $ 11,500,000    23.00 %    $ 18,500,000

Bank of America, N.A.

   $ 11,500,000    23.00 %    $ 18,500,000

Toronto Dominion (New York) LLC

   $ 5,000,000    10.00 %    $ 8,000,000

Regions Bank

   $ 5,000,000    10.00 %    $ 7,000,000

CapitalSource Bank

   $ 3,000,000    6.00 %    $ 6,000,000

Total:

   $ 50,000,000    100.00 %    $ 80,000,000

 

11



--------------------------------------------------------------------------------

Schedule 2

Subsidiary Guarantors

 

12



--------------------------------------------------------------------------------

Schedule 3

Existing Letters of Credit

 

Applicant

   Letter of Credit No.    Issuance Date    Expiry Date    Beneficiary    Amount

American Dental Partners, Inc.

   S308052000    12/23/03    12/23/09    Safety National
Casualty Corporation    $ 650,000

American Dental Partners, Inc.

   S312214000A    1/2/07    1/4/10    Commissioner of
Insurance—State of
Vermont    $ 250,000

American Dental Partners, Inc.

   S312254000A    1/18/07    1/15/10    TD BankNorth N.A.    $ 769,200

 

13



--------------------------------------------------------------------------------

Schedule 4

Scheduled Subsidiaries

 

14



--------------------------------------------------------------------------------

 

 

AMERICAN DENTAL PARTNERS, INC.

AND

ITS SUBSIDIARIES WHICH ARE OR BECOME A PARTY HERETO,

AS GRANTORS

WITH

KEYBANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

 

 

PLEDGE AND SECURITY AGREEMENT

DATED AS OF

AUGUST 21, 2009

 

 

 

 

 



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT, dated as of August 21, 2009 (as the same may
be amended, restated modified, or supplemented from time to time, this
“Agreement”), among:

(i) AMERICAN DENTAL PARTNERS, INC., a Delaware corporation (the “Borrower”);

(ii) each of the Subsidiaries (as defined in the Credit Agreement referred to
below) of the Borrower that is a signatory hereto (each such Subsidiary,
together with each Additional Grantor (defined below) that becomes a party
hereto pursuant to Section 9.14 hereof and together with the Borrower,
collectively, the “Grantors” and individually, each a “Grantor”); and

(ii) KEYBANK NATIONAL ASSOCIATION, as administrative agent (in such capacity as
administrative agent, the “Administrative Agent”), for the benefit of the
Secured Creditors (as defined below):

PRELIMINARY STATEMENTS:

(1) Except as otherwise defined herein, terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
Certain terms used herein are defined in Section 1.1 hereof.

(2) This Agreement is made pursuant to the Credit Agreement, dated as of the
date hereof (as amended, restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the financial institutions named as
lenders therein (together with their successors and assigns, the “Lenders”), and
the Administrative Agent.

(3) It is a condition precedent to the making of Loans and the Letter of Credit
Issuances (each as defined in the Credit Agreement), under the Credit Agreement
that each Grantor shall have executed and delivered to the Administrative Agent
this Agreement.

(4) Each Subsidiary Grantor is a direct or indirect Subsidiary of the Borrower.

(5) Each Grantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Agreement in order to satisfy the condition
described above and to induce the Secured Creditors to extend credit pursuant to
the Credit Agreement and other Credit Documents, the Designated Hedge Documents
and the Bank Product Documents.

NOW, THEREFORE, in consideration of the benefits accruing to each Grantor, the
receipt and sufficiency of which are hereby acknowledged, each Grantor hereby
makes the following representations and warranties to the Administrative Agent
and to the other Secured Creditors and hereby covenants and agrees with the
Administrative Agent and to the other Secured Creditors as follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.1. Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined in this Agreement shall have the meanings given to such terms
in the Credit Agreement. Unless otherwise defined herein, all terms used herein
and defined in the UCC shall have the same definitions herein as specified
therein; provided, however, that if a term is defined in Article 9 of the UCC
differently than in another Article of the UCC, the term shall have the meaning
specified in Article 9 of the UCC.



--------------------------------------------------------------------------------

Section 1.2. Additional Defined Terms. The following terms shall have the
meanings herein specified unless the context otherwise requires:

“Account” shall mean any “account,” as such term is now or hereafter defined in
the UCC.

“Account Debtor” shall mean any “account debtor,” as such term is now or
hereafter defined in the UCC.

“Accounts Receivable” shall mean (i) all Accounts, now existing or hereafter
arising; and (ii) without limitation of the foregoing, in any event shall
include, but shall not be limited to, (1) all right to a payment, whether or not
earned by performance, for Goods or other property (other than Money) that has
been or is to be sold, consigned, leased, licensed, assigned or otherwise
disposed of, for services rendered or to be rendered, for a policy of insurance
issued or to be issued, for a suretyship obligation incurred or to be incurred,
for energy provided or to be provided, or for the use or hire of a vessel under
a charter or other contract whether due or to become due, whether or not it has
been earned by performance, and whether now existing or hereafter acquired or
arising in the future, including Accounts Receivable from employees and
Affiliates of any Grantor, (2) all rights evidenced by an Account, invoice,
purchase order, requisition, bill of exchange, note, contract, security
agreement, lease, chattel paper, or any evidence of indebtedness or security
related to the foregoing, (3) all security pledged, assigned, hypothecated or
granted to or held by a Grantor to secure the foregoing, including all
supporting obligations, (4) all guarantees, letters of credit, banker’s
acceptances, drafts, endorsements, credit insurance and indemnifications on, for
or of, any of the foregoing, including all rights to make drawings, claims or
demands for payment thereunder, and (5) all powers of attorney for the execution
of any evidence of indebtedness, guaranty, letter of credit or security or other
writing in connection therewith.

“Additional Grantor” shall have the meaning specified in Section 9.14.

“Administrative Agent” shall have the meaning specified in the first paragraph
of this Agreement.

“Agreement” shall have the meaning specified in the first paragraph of this
Agreement.

“As-Extracted Collateral” shall mean any “as-extracted collateral,” as such term
is now or hereafter defined in the UCC.

“Bank Products” means treasury management, cash management, deposit,
disbursement or other bank account services, credit card or purchase card
programs or other similar banking products.

“Bank Product Creditor” means each Lender or Affiliate of a Lender that is a
provider of Bank Products to a Grantor pursuant to any Bank Product Document.

“Bank Product Document” means any document, instrument or agreement executed and
delivered in connection with any Bank Product Obligations provided by a Bank
Product Creditor to any Grantor.

“Bank Product Obligations” means all obligations and liabilities owing by the
Borrower or any other Grantor under all existing and future Bank Product
Documents, in all cases whether now existing, or hereafter incurred or arising,
including any such amounts incurred or arising during the pendency of any
bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code.

 

- 2 -



--------------------------------------------------------------------------------

“Borrower” shall have the meaning specified in the first paragraph of this
Agreement.

“Chattel Paper” shall mean any “chattel paper,” as such term is now or hereafter
defined in the UCC.

“Collateral” shall have the meaning provided in Section 2.1.

“Collateral Account” shall mean any Controlled Deposit Account or Controlled
Securities Account.

“Collateral Assignment Agreement” shall mean a Collateral Assignment of Patents,
a Collateral Assignment of Trademarks or a Collateral Assignment of Copyrights.

“Collateral Assignment of Copyrights” means a Collateral Assignment of
Copyrights in the form of Exhibit G hereto, or otherwise in form and substance
reasonably acceptable to the Administrative Agent.

“Collateral Assignment of Patents” shall mean a Collateral Assignment of Patents
in the form of Exhibit D hereto, or otherwise in form and substance reasonably
acceptable to the Administrative Agent.

“Collateral Assignment of Trademarks” shall mean a Collateral Assignment of
Trademarks in the form of Exhibit E hereto, or otherwise in form and substance
reasonably acceptable to the Administrative Agent.

“Collateral Concentration Account” shall mean a cash collateral Deposit Account
established in the name of the Administrative Agent, and under the sole dominion
and control of the Administrative Agent, for the benefit of the Secured
Creditors, at an office of the Administrative Agent.

“Commercial Tort Claim” shall mean any “commercial tort claim,” as such term is
now or hereafter defined in the UCC.

“Contract Rights” shall mean all rights of a Grantor under or in respect of a
Contract, including, without limitation, all rights to payment, damages,
liquidated damages, and enforcement.

“Contract” shall mean any contract, agreement or other writing between a Grantor
and one or more additional parties.

“Control” or “control” shall mean (i) when used with respect to any Security or
Security Entitlement, the meaning specified in Section 8-106 of the UCC; and
(ii) when used with respect to any Deposit Account, the meaning specified in
Section 9-104 of the UCC.

“Control Agreement” shall mean any Deposit Account Control Agreement or
Securities Account Control Agreement or any other control agreement delivered in
connection with this Agreement.

“Controlled Deposit Account” means a Deposit Account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Administrative Agent
is the Depositary Bank’s “customer” (as defined in Section 4-104 of the UCC).

 

- 3 -



--------------------------------------------------------------------------------

“Controlled Securities Account” shall mean a Securities Account that (i) is
maintained in the name of a Grantor at an office of a Securities Intermediary
located in the United States of America and (ii) together with all Financial
Assets credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement.

“Copyrights” shall mean any U.S. copyright to which a Grantor now or hereafter
has title, as well as any application for a U.S. copyright hereafter made by
such Grantor.

“Credit Agreement” shall have the meaning provided in the Preliminary Statements
of this Agreement.

“Credit Document Obligations” shall mean all Obligations, including without
limitation, (i) the principal of and interest on the Notes issued by, and the
Loans made to, the Borrower under the Credit Agreement, (ii) all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit issued under
the Credit Agreement, (iii) all indebtedness and other obligations of each
Subsidiary Guarantor under the Subsidiary Guaranty and (iv) all of other
indebtedness, obligations and liabilities owing by the Borrower and the other
Credit Parties to the Administrative Agent, any Letter of Credit Issuer, the
Swing Line Lender or any of the Lenders under the Credit Agreement and the other
Credit Documents to which the Borrower or any other Credit Party is now or may
hereafter become a party (including, without limitation, indemnities, Fees and
other amounts payable thereunder), whether primary, secondary, direct,
contingent, fixed or otherwise, in all cases whether now existing, or hereafter
incurred or arising, including any such interest or other amounts incurred or
arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.

“Deposit Account” shall mean any “deposit account,” as such term is now or
hereafter defined in the UCC.

“Deposit Account Control Agreement” shall mean, with respect to a Deposit
Account of a Grantor, a Deposit Account Control Agreement substantially in the
form of Exhibit B hereto (or in such other form as may have been agreed to by
the Administrative Agent) among such Grantor, the Administrative Agent and the
relevant Depositary Bank.

“Depositary Bank” shall mean a bank at which a Deposit Account is maintained.

“Designated Hedge Creditor” shall mean each Lender or Affiliate of a Lender that
participates as a counterparty to a Grantor pursuant to any Designated Hedge
Document.

“Designated Hedge Document” shall mean (i) each Designated Hedge Agreement to
which the Borrower or any other Grantor is now or may hereafter become a party,
and (ii) each confirmation, transaction statement or other document executed and
delivered in connection therewith to which the Borrower or any other Grantor is
now or may hereafter become a party.

“Designated Hedge Document Obligations” shall mean all obligations and
liabilities owing by the Borrower or any other Grantor under all existing and
future Designated Hedge Documents, in all cases whether now existing, or
hereafter incurred or arising, including any such amounts incurred or arising
during the pendency of any bankruptcy, insolvency, reorganization, receivership
or similar proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.

 

- 4 -



--------------------------------------------------------------------------------

“Document” shall mean any “document,” as such term is now or hereafter defined
in the UCC.

“Entitlement Holder” shall mean an “entitlement holder,” as such term is now or
hereafter defined in the UCC.

“Entitlement Order” shall mean an “entitlement order,” as such term is now or
hereafter defined in the UCC.

“Equipment” shall mean any “equipment,” as such term is now or hereafter defined
in the UCC.

“Equity Interests” shall mean (i) all of the issued and outstanding shares of
all classes of capital stock of any corporation at any time directly owned by
any Grantor and the certificates representing such capital stock, (ii) all of
the membership interests in a limited liability company at any time owned or
held by any Grantor, and (iii) all of the equity interests in any other form of
organization at any time owned or held by any Grantor.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.

“Excluded Deposit Account” shall have the meaning given to such term in
Section 5.1(a) hereof.

“Financial Assets” shall mean any “financial asset,” as such term is now or
hereafter defined in the UCC.

“Fixtures” shall mean any “fixtures,” as such term is now or hereafter defined
in the UCC.

“General Intangibles” shall mean any “general intangibles,” as such term is now
or hereafter defined in the UCC.

“Goods” shall mean any “goods,” as such term is now or hereafter defined in the
UCC.

“Governing Documents” shall mean all agreements and instruments evidencing or
relating to investments in or ownership, voting or disposition of, any of the
Pledged Collateral.

“Grantor” shall have the meaning specified in the first paragraph of this
Agreement.

“Instrument” shall mean any “instrument,” as such term is now or hereafter
defined in the UCC.

“Intercompany and Third Party Notes” shall mean all Promissory Notes,
Instruments, debentures, bonds, evidences of indebtedness and similar securities
from time to time issued to, or held by, any Grantor.

“Issuer” shall mean the issuer of any Pledged Collateral.

“Intellectual Property” shall mean (i) all Trademarks, together with the
registrations and right to all renewals thereof, and the goodwill of the
business of any Grantor symbolized by the Trademarks; (ii) all Patents;
(iii) all Copyrights; (iv) all computer programs and software applications and
source code of such Grantor and all intellectual property rights therein and all
other Proprietary Information of such Grantor, including, but not limited to,
Trade Secrets; and (v) all Permits.

“Inventory” shall mean (i) any “inventory,” as such term is now or hereafter
defined in the UCC; and (ii) without limitation of the foregoing, and in all
cases shall include, but shall not be limited to, all

 

- 5 -



--------------------------------------------------------------------------------

merchandise and other Goods held for sale or lease, or furnished or to be
furnished under contracts for service, including, without limitation, (1) raw
materials, (2) works in process, (3) finished goods, (4) products made or
processed, (5) intermediates, (6) packing materials, (7) shipping materials,
(8) labels, (9) semi-finished inventory, (10) scrap inventory, (11) spare parts
inventory, (12) manufacturing supplies, (13) consumable supplies, (14) other
substances commingled therewith or added thereto, and (15) all such Goods that
have been returned, reclaimed, repossessed or exchanged.

“Investment Property” shall mean any “investment property,” as such term is now
or hereafter defined in the UCC.

“Lender” shall have the meaning provided in the Preliminary Statements of this
Agreement.

“Letter-of-Credit Rights” shall mean any “letter-of-credit rights,” as such term
is now or hereafter defined in the UCC.

“Minerals” shall mean any “minerals,” as such term is now or hereafter defined
in the UCC.

“Money” shall mean any “money,” as such term is now or hereafter defined in the
UCC.

“Notice of Exclusive Control” shall mean a “Notice of Exclusive Control” as
defined in each of the Deposit Account Control Agreements and Securities Account
Control Agreements.

“Patents” shall mean any U.S. patent to which a Grantor now or hereafter has
title, as well as any application for a U.S. patent now or hereafter made by a
Grantor.

“Payment Intangible” shall mean any “payment intangible,” as such term is now or
hereafter defined in the UCC.

“Perfection Certificate” shall mean a certificate in the form of Exhibit A
hereto, completed and supplemented with the schedules contemplated thereby to
the reasonable satisfaction of the Administrative Agent, and signed by an
Authorized Officer of the applicable Grantor delivering the same.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any Governmental Authority.

“Pledged Collateral” shall mean the Pledged Equity Interests and the Pledged
Debt.

“Pledged Debt” shall mean all of the Intercompany and Third Party Notes
presently owned or hereafter acquired from time to time by any Grantor, and all
interest, cash, instruments and other property hereafter from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.

“Pledged Entity” shall mean the Issuer of any Pledged Equity Interests.

“Pledged Equity Interests” shall mean all of the Equity Interests now owned or
hereafter acquired by each Grantor, and all of such Grantor’s other rights,
title and interests in, or in any way related to, each Pledged Entity to which
any of such Equity Interests relate, including, without limitation: (i) all
additional Equity Interests hereafter from time to time acquired by such Grantor
in any manner, together with all dividends, cash, instruments and other property
hereafter from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Equity Interests and in all
profits,

 

- 6 -



--------------------------------------------------------------------------------

losses and other distributions to which such Grantor shall at any time be
entitled in respect of any such Equity Interest; (ii) all other payments due or
to become due to such Grantor in respect of any such Equity Interest, whether
under any partnership agreement, limited liability company agreement, other
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise; (iii) all of such Grantor’s claims, rights, powers,
privileges, authority, puts, calls, options, security interests, liens and
remedies, if any, under any partnership agreement, limited liability company
agreement, other agreement or at law or otherwise in respect of any such Equity
Interest; (iv) all present and future claims, if any, of such Grantor against
any such Pledged Entity for moneys loaned or advanced, for services rendered or
otherwise; (v) all of such Grantor’s rights under any partnership agreement,
limited liability company agreement, other agreement or at law to exercise and
enforce every right, power, remedy, authority, option and privilege of such
Grantor relating to any such Equity Interest; (vi) all other property hereafter
delivered in substitution for or in addition to any of the foregoing; (vii) all
certificates and instruments representing or evidencing any of the foregoing and
(viii) all cash, securities, interest, distributions, dividends, rights and
other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof.

“Proceeds” shall mean (i) any “proceeds,” as such term is now or hereafter
defined in the UCC; and (ii) without limitation of the foregoing and in all
cases, shall include, but not be limited to, (1) whatever is acquired upon the
sale, lease, license, exchange, or other disposition of any Collateral,
(2) whatever is collected on, or distributed on account of, any Collateral,
(3) rights arising out of any Collateral, (4) claims arising out of the loss or
nonconformity of, defects in, or damage to any Collateral, (5) claims and rights
to any proceeds of any insurance, indemnity, warranty or guaranty payable to a
Grantor (or the Administrative Agent, as assignee, loss payee or an additional
insured) with respect to any of the Collateral, (6) claims and rights to
payments (in any form whatsoever) made or due and payable to a Grantor from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the Collateral by any Governmental Authority
(or any person acting under color of Governmental Authority), (7) all cash,
Money, checks and negotiable instruments received or held on behalf of the
Administrative Agent pursuant to any lockbox or similar arrangement relating to
the payment of Accounts Receivable or other Collateral, and (8) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.

“Products” shall mean any “products,” as such term is now or hereafter defined
in the UCC.

“Promissory Notes” shall mean any “promissory note,” as such term is now or
hereafter defined in the UCC.

“Proprietary Information” means all information and know-how worldwide,
including, without limitation, technical data; manufacturing data; research and
development data; data relating to compositions, processes and formulations,
manufacturing and production know-how and experience; management know-how;
training programs; manufacturing, engineering and other drawings;
specifications; performance criteria; operating instructions; maintenance
manuals; technology; technical information; software; computer programs;
engineering and computer data and databases; design and engineering
specifications; catalogs; promotional literature; financial, business and
marketing plans; and inventions and invention disclosures.

“Secured Creditors” shall mean, collectively, the Administrative Agent, the
Lenders, the Swing Line Lender, each Letter of Credit Issuer, each Designated
Hedge Creditor, each Bank Product Creditor and the respective successors and
assigns of each of the foregoing (but in the case of a successor or assign of a
Designated Hedge Creditor or a Bank Product Creditor, as applicable, solely to
the extent such successor or assign meets the definition of a Designated Hedge
Creditor or a Bank Product Creditor, as applicable).

 

- 7 -



--------------------------------------------------------------------------------

“Secured Obligations” shall mean and include

(i) in the case of the Borrower as one of the Grantors, (A) its primary
obligations in respect of all Credit Document Obligations as to which it is a
primary obligor; (B) its surety obligations as a guarantor in respect of all
Credit Document Obligations as to which any of its Subsidiaries or Affiliates is
a primary obligor; (C) its primary obligations in respect of all Designated
Hedge Document Obligations as to which it is a primary obligor; (D) its surety
obligations as a guarantor in respect of all Designated Hedge Document
Obligations as to which any other Grantor is a primary obligor; (E) its primary
obligations in respect of all Bank Product Obligations as to which it is a
primary obligor; and (F) its surety obligations as a guarantor in respect of all
Bank Product Obligations as to which any other Grantor is a primary obligor;

(ii) in the case of any Subsidiary Guarantor as one of the Grantors, (A) its
primary obligations in respect of all Credit Document Obligations as to which it
is a primary obligor; (B) its surety obligations as a Subsidiary Guarantor under
the Subsidiary Guaranty; (C) its primary obligations in respect of all
Designated Hedge Document Obligations as to which it is a primary obligor; and
(D) its primary obligations in respect of all Bank Product Obligations as to
which it is a primary obligor;

(iii) in the case of any Grantor, any and all sums advanced by the
Administrative Agent in compliance with the provisions of this Agreement or any
of the other Credit Documents in order to preserve the Collateral of such
Grantor or to preserve or protect its Security Interest in such Collateral,
including, without limitation, sums advanced to pay or discharge insurance
premiums, taxes, Liens and claims; and

(iv) in the case of any Grantor, in the event of any proceeding for the
collection or enforcement of any indebtedness, obligations, or liabilities of
such Grantor referred to in clauses (i), (ii) and (iii) above, after an Event of
Default shall have occurred and be continuing, the expenses of re-taking,
holding, preparing for sale or lease, selling or otherwise disposing of or
realizing on the Collateral of such Grantor, or of any exercise by the
Administrative Agent of its rights hereunder in respect of such Grantor or its
Collateral, together with reasonable attorneys’ fees and court costs.

“Securities Account” shall mean any “securities account,” as such term is now or
hereafter defined in the UCC.

“Securities Account Control Agreement” shall mean, with respect to a Securities
Account of a Grantor, a Securities Account Control Agreement substantially in
the form of Exhibit C hereto (or in such other form as may have been agreed to
by the Administrative Agent) among the relevant Securities Intermediary, such
Grantor and the Administrative Agent.

“Securities Intermediary” shall mean a clearing corporation or a person,
including, without limitation, a bank or broker, that in the ordinary course of
its business maintains Securities Accounts for others and is acting in that
capacity.

“Security” shall mean any “security,” as such term is now or hereafter defined
in the UCC.

“Security Agreement Joinder” shall mean a Security Agreement Joinder,
substantially in the form of Exhibit F hereto, or otherwise in form and
substance reasonably acceptable to the Administrative.

 

- 8 -



--------------------------------------------------------------------------------

“Security Entitlement” shall mean any “security entitlement,” as such term is
now or hereafter defined in the UCC.

“Security Interest” shall mean the security interest granted by a Grantor and/or
by all Grantors, as applicable, pursuant to Section 2.1 hereof.

“Significant Intellectual Property” shall have the meaning provided in
Section 7.4 of this Agreement.

“Subsidiary Grantor” means each Grantor other than the Borrower.

“Supporting Obligations” shall mean any “supporting obligation,” as such term is
now or hereafter defined in the UCC.

“Trademarks” shall mean any trademarks and service marks now held or hereafter
acquired by a Grantor, which are registered in the United States Patent and
Trademark Office, as well as any unregistered marks used by a Grantor in the
United States and trade dress including logos and/or designs in connection with
which any of these registered or unregistered marks are used.

“Trade Secrets” shall mean any secretly held existing engineering and other
data, information, production procedures and other know-how relating to the
design, manufacture, assembly, installation, use, operation, marketing, sale and
servicing of any products or business of a Grantor worldwide whether written or
not written.

“UCC” shall mean, unless the context indicates otherwise, the Uniform Commercial
Code, as at any time adopted and in effect in the State of Ohio, specifically
including and taking into account all amendments, supplements, revisions and
other modifications thereto.

Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (d) unless otherwise
specified, all references herein to Sections, Schedules, Annexes and Exhibits
shall be construed to refer to Sections of, and Schedules, Annexes and Exhibits
to, this Agreement.

ARTICLE II.

SECURITY INTERESTS

Section 2.1. Grant of Security Interests. As security for the prompt and
complete payment and performance when due of all of the Secured Obligations,
each Grantor does hereby pledge, sell, assign and transfer unto the
Administrative Agent, and does hereby grant to the Administrative Agent, for the
benefit of the Secured Creditors, a continuing security interest in all of the
right, title and interest of

 

- 9 -



--------------------------------------------------------------------------------

such Grantor in, to and under all of the following of each Grantor, whether now
existing or hereafter from time to time arising or acquired and wherever located
(collectively, the “Collateral”):

(i) all Accounts, including, without limitation, each and every Account
Receivable;

(ii) all Goods;

(iii) all Inventory;

(iv) all Equipment;

(v) all Documents;

(vi) all Instruments;

(vii) all Chattel Paper;

(viii) all Money;

(ix) all Deposit Accounts, including, but not limited to, the Collateral
Concentration Account and all Controlled Deposit Accounts, together with all
monies, securities and instruments at any time deposited in any such Deposit
Account or otherwise held for the credit thereof;

(x) all Securities Accounts, together with all Financial Assets credited therein
from time to time, and all Financial Assets, monies, securities, cash and other
property held therein or credited thereto;

(xi) all Investment Property;

(xii) all Fixtures;

(xiii) all As-Extracted Collateral, including, without limitation, all Minerals;

(xiv) all General Intangibles, including, but not limited to, all Contract
Rights;

(xv) all Commercial Tort Claims;

(xvi) all Intellectual Property;

(xvii) all letters of credit and Letter-of-Credit Rights;

(xviii) all Payment Intangibles;

(xix) all Promissory Notes;

(xx) all Supporting Obligations;

(xxi) all other items, kinds and types of personal property, tangible or
intangible, of whatever nature, and regardless of whether the creation or
perfection or effect of perfection or non-perfection of a security interest
therein is governed by the UCC of any particular jurisdiction or by any other
applicable treaty, convention, statute, law or regulation of any applicable
jurisdiction;

 

- 10 -



--------------------------------------------------------------------------------

(xxii) all additions, modifications, alterations, improvements, upgrades,
accessions, components, parts, appurtenances, substitutions and/or replacements
of, to or for any of the foregoing; and

(xxiii) all Proceeds and Products of any and all of the foregoing.

Section 2.2. Excluded Property. Notwithstanding anything in Section 2.1 hereof
to the contrary, there is specifically excluded from the Security Interest, and
the term Collateral shall not include: (i) any Equipment or Goods that is
subject to a “purchase money security interest,” to the extent that such
purchase money security interest (x) constitutes a Permitted Lien under the
Credit Agreement and (y) prohibits the creation by a Grantor of a junior
security interest therein, unless the holder thereof has consented to the
creation of such a junior security interest; (ii) any Equity Interest in any
Foreign Subsidiary that is not a first tier Subsidiary of the Borrower or any
other Grantor; (iii) any Equity Interest in a Foreign Subsidiary to the extent
the same represents, for all Grantors in the aggregate, more than 65% of the
total combined voting power of all classes of capital stock or similar equity
interests of such Foreign Subsidiary which are entitled to vote; and (iv) upon
the written consent of the Administrative Agent, any Equity Interests in any
Pledged Entity acquired on or after the Closing Date that is not a Subsidiary of
the Borrower, if the terms of the Organizational Documents of such Pledged
Entity do not permit the grant of a security interest in such Equity Interests
by the owner thereof or the applicable Grantor has been unable to obtain any
approval or consent to the creation of a security interest therein which is
required under such Organizational Documents but only for so long as (a) such
restrictions on the granting of a security interest remain in effect or (b) the
applicable Grantor has been unable to obtain any required approval or consent to
the creation of a security interest therein.

Section 2.3. No Assumption of Liability. The Security Interest of any Grantor is
granted as security only and shall not subject the Administrative Agent or any
other Secured Creditor to, or in any way alter or modify, any obligation or
liability of such Grantor with respect to or arising out of any of the
Collateral.

Section 2.4. Power of Attorney. Each Grantor hereby irrevocably constitutes and
appoints the Administrative Agent its true and lawful agent and
attorney-in-fact, and in such capacity the Administrative Agent shall have,
without any further action required by or on behalf of any Grantor, the right,
with full power of substitution, in the name of such Grantor or otherwise, for
the use and benefit of the Administrative Agent and the other Secured Creditors,
after the occurrence of and during the continuance of an Event of Default:
(i) to receive, endorse, present, assign, deliver and/or otherwise deal with any
and all notes, acceptances, letters of credit, checks, drafts, money orders, or
other evidences of payment relating to the Collateral of such Grantor or any
part thereof; (ii) to demand, collect, receive payment of, and give receipt for
and give credits, allowances, discounts, discharges, releases and acquittances
of and for any or all of the Collateral of such Grantor; (iii) to sign the name
of such Grantor on any invoice or bill of lading relating to any of the
Collateral of such Grantor; (iv) to send verifications of any or all of the
Accounts Receivable of such Grantor to its Account Debtors; (v) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in or
before any court or other tribunal (including any arbitration proceedings) to
collect or otherwise realize on all or any of the Collateral of such Grantor, or
to enforce any rights of such Grantor in respect of any of its Collateral;
(vi) to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to any or all of the Collateral of such Grantor; (vii) to
notify, or require such Grantor to notify or cause to be notified, its Account
Debtors to make payment directly to the Administrative Agent or to a Controlled
Deposit Account; or (viii) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise

 

- 11 -



--------------------------------------------------------------------------------

deal with any or all of the Collateral of such Grantor, and to do all other acts
and things necessary or appropriate to carry out the intent and purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral of such Grantor for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent or any other Secured Creditor to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent or any other Secured Creditor, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby, and no action taken or omitted to be
taken by the Administrative Agent or any other Secured Creditor with respect to
the Collateral or any part thereof shall give rise to any defense, counterclaim
or offset in favor of any Grantor or to any claim or action against the
Administrative Agent or any other Secured Creditor. It is understood and agreed
that the appointment of the Administrative Agent as the agent and
attorney-in-fact of each of the Grantors for the purposes set forth above is a
presently effective appointment, is coupled with an interest sufficient at law
and is irrevocable. The provisions of this Section shall in no event relieve any
Grantor of any of its obligations under this Agreement or any of the other
Credit Documents with respect to the Collateral or any part thereof or impose
any obligation on the Administrative Agent or any other Secured Creditor to
proceed in any particular manner with respect to the Collateral or any part
thereof, or in any way limit the exercise by the Administrative Agent or any
other Secured Creditor of any other or further right it may have on the date of
this Agreement or hereafter, whether hereunder, under any other Credit Document,
by law or otherwise.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the other
Secured Creditors, which representations and warranties shall survive the
execution and delivery of this Agreement until the termination of this Agreement
in accordance with Section 9.9, as follows:

Section 3.1. Title and Authority. Such Grantor has (i) good, valid and
unassailable title to all tangible items owned by it and constituting any
portion of the Collateral with respect to which it has purported to grant the
Security Interest, and good, valid and unassailable rights in all other
Collateral with respect to which it has purported to grant the Security
Interest, and (ii) full power and authority to grant to the Administrative Agent
the Security Interest in such Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other person other than any consent or
approval that has been obtained.

Section 3.2. Absence of Other Liens.

(a) There is no financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) covering or purporting to cover
any interest of any kind of such Grantor in the Collateral, except for any
filings or recordings made in connection with any Permitted Liens.

(b) Such Grantor is, and as to any Collateral acquired by it from time to time
after the date hereof such Grantor will be, the owner of all of its Collateral
free and clear of any Lien, and the Security Interest of such Grantor in its
Collateral is and will be superior and prior to any other security interest or
other Lien, except for Permitted Liens.

Section 3.3. Validity of Security Interest. The Security Interest of such
Grantor constitutes a legal, valid and enforceable first priority (except as to
any Permitted Liens) security interest in all of the Collateral of such Grantor,
securing the payment and performance of the Secured Obligations.

 

- 12 -



--------------------------------------------------------------------------------

Section 3.4. Perfection of Security Interest under UCC.

(a) All notifications and other actions, including, without limitation, (i) all
deposits of certificates and instruments evidencing any Collateral (duly
endorsed or accompanied by appropriate instruments of transfer), (ii) all
notices to and acknowledgments of any bailee or other person, (iii) all
acknowledgments and agreements respecting the right of the Administrative Agent
to obtain control with respect to any Collateral, and (v) all filings,
registrations and recordings, which are (x) required by the terms of this
Agreement to have been given, made, obtained, done and accomplished, and
(y) necessary to create, preserve, protect and perfect the Security Interest
granted by such Grantor to the Administrative Agent hereby in respect of its
portion of the Collateral, have been given, made, obtained, done and
accomplished.

(b) After giving effect to all such actions, the Security Interest granted by
such Grantor to the Administrative Agent pursuant to this Agreement in and to
its portion of the Collateral will be perfected to the maximum extent a security
interest in such Grantor’s portion of the Collateral can be perfected under the
UCC of any applicable jurisdiction.

Section 3.5. Perfection Certificates. Each Perfection Certificate delivered by
any Grantor (whether delivered pursuant to Section 4.8(a) of this Agreement or
pursuant to the Credit Agreement), and all information set forth therein, is
true and correct in all material respects in each case as of the Closing Date or
as of the date such Perfection Certificate is delivered pursuant to the terms of
this Agreement, as the case may be.

Section 3.6. Places of Business, Jurisdiction Where Organized, Locations of
Collateral, etc. Each Grantor represents and warrants that (i) the principal
place of business of such Grantor, or its chief executive office, if it has more
than one place of business, is located at the address indicated on the most
recent Perfection Certificate executed and delivered by such Grantor to the
Administrative Agent; (ii) the jurisdiction of formation or organization of such
Grantor is set forth on the most recent Perfection Certificate executed and
delivered by such Grantor to the Administrative Agent; (iii) the U.S. Federal
Tax I.D. Number and, if applicable, the organizational I.D. Number of such
Grantor is set forth on the most recent Perfection Certificate executed and
delivered by such Grantor to the Administrative Agent; and (iv) all Inventory
and Equipment of such Grantor is located at one of the locations set forth on
the most recent Perfection Certificate executed and delivered by such Grantor to
the Administrative Agent. Such Grantor does not, at and as of the date hereof,
conduct business in any jurisdiction, and except as set forth in the most recent
Perfection Certificate delivered to the Administrative Agent, in the preceding
five years, such Grantor and any predecessors in interest have not conducted
business in any jurisdiction, under any trade name, fictitious name or other
name (including, without limitation, any names of divisions or predecessor
entities), except the current legal name of such Grantor and such other trade,
fictitious and other names as are listed on the most recent Perfection
Certificate executed and delivered by such Grantor to the Administrative Agent.

Section 3.7. Pledged Collateral. Schedule 1 hereto sets forth a true and
complete list of all of the Pledged Collateral owned by each Grantor as of the
Closing Date.

Section 3.8. Deposit Accounts. The most recent Perfection Certificate delivered
by each Grantor to the Administrative Agent sets forth a true and complete list
of all Deposit Accounts owned by each Grantor or in which any such Grantor’s
Collateral is held. Except as permitted pursuant to Section 5.1(a) of this
Agreement, all of the Deposit Accounts of each Grantor are, and all cash and
Money of each Grantor is held in, Controlled Deposit Accounts.

 

- 13 -



--------------------------------------------------------------------------------

Section 3.9. Securities Accounts. The most recent Perfection Certificate
delivered by each Grantor to the Administrative Agent sets forth a true and
complete list of all Securities Accounts owned by each Grantor or in which any
such Grantor’s Collateral is held. No Grantor has any Securities Accounts or
otherwise owns or is entitled to any Financial Assets or Securities Entitlements
other than Controlled Securities Accounts and Financial Assets or Securities
Entitlements that are subject to a Controlled Securities Account.

Section 3.10. Status of Pledged Collateral. All of the Pledged Equity Interests
of each Grantor hereunder have been duly and validly issued and are fully paid
and nonassessable. All of the Pledged Debt of each Grantor is the legal, valid
and binding obligation of the Issuer thereof, enforceable in accordance with its
terms. No Grantor has any obligation to make any further or additional loans or
advances to, or purchases of securities from, any Issuer with respect to any of
the Pledged Debt. No Grantor is in default in the payment of any portion of any
mandatory capital contribution, cash call, or other funding, if any, required to
be made under any Governing Document relating to any of the Pledged Equity
Interests of such Grantor. No Grantor is in violation or default of any other
material provisions of any such Governing Document. No Pledged Collateral of any
Grantor is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Grantor by any person.

Section 3.11. No Conflict with Organizational Documents. Each Grantor represents
and warrants that the rights and remedies of the Administrative Agent and the
Secured Creditors granted by such Grantor hereunder do not conflict with the
terms of any Organizational Document of such Grantor.

ARTICLE IV.

GENERAL COVENANTS

Section 4.1. No Other Liens; Defense of Title, etc. No Grantor will make or
grant, or suffer or permit to exist, any Lien on any of its Collateral, other
than the Permitted Liens. Each Grantor, at its sole cost and expense, will take
any and all actions reasonably necessary and appropriate to defend title to its
Collateral against any and all persons and to defend the validity,
enforceability, perfection, effectiveness and priority of the Security Interest
of the Administrative Agent therein against any Lien other than Permitted Liens.

Section 4.2. Further Assurances; Filings and Recordings, etc.

(a) Each Grantor, at its sole cost and expense, will duly execute, acknowledge
and deliver all such agreements, instruments and other documents and take all
such actions (including, without limitation, (i) physically pledging
Instruments, Documents, Promissory Notes, Chattel Paper and certificates
evidencing any Investment Property or any of the Pledged Collateral with the
Administrative Agent, (ii) obtaining Securities Account Control Agreements and
Deposit Account Control Agreements in accordance with this Agreement,
(iii) obtaining from other persons lien waivers and bailee letters as the
Administrative Agent shall reasonably request, (iv) obtaining from other persons
agreements evidencing the exclusive control and dominion of the Administrative
Agent over any of the Collateral, in instances where obtaining control over such
Collateral is the only or best method of perfection, and (v) making filings,
recordings and registrations), as the Administrative Agent may from time to time
instruct to better assure, preserve, protect and perfect the Security Interest
of the Administrative Agent in the Collateral of such Grantor, and the rights
and remedies of the Administrative Agent hereunder, or otherwise to further
effectuate the intent and purposes of this Agreement and to carry out the terms
hereof.

 

- 14 -



--------------------------------------------------------------------------------

(b) Each Grantor, at its sole cost and expense, will (i) at all times cause this
Agreement (and/or proper notices, financing statements or other registrations or
filings in respect hereof, and supplemental collateral assignments or collateral
security agreements in respect of any portion of the Collateral) to be duly
filed, recorded, registered and published, and re-filed, re-recorded,
re-registered and re-published in such manner and in such places as may be
required under the UCC or other applicable law in order to establish, perfect,
preserve and protect the rights, remedies and Security Interest of the
Administrative Agent in or with respect to the Collateral of such Grantor, and
(ii) pay all taxes, fees and charges and comply with all statutes and
regulations applicable to such filing, recording, registration and publishing
and such re-filing, re-recording, re-registration and re-publishing.

Section 4.3. Use and Disposition of the Collateral.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have notified the Grantors thereof in writing
that the rights of any or all of the Grantors under this Section 4.3(a) are
suspended during the continuance of such Event of Default, each Grantor may use
and dispose of its Collateral in any lawful manner not inconsistent with the
provisions of this Agreement, the Credit Agreement or any other Credit Document.

(b) No Grantor will consign any of its Inventory to any person unless all
filings of financing statements under the UCC and other actions and filings,
registrations and recordings required under other applicable laws have been made
in order to perfect the rights and interests of such Grantor in the consigned
Inventory against creditors of and purchasers from the consignee and such
financing statements have been assigned to the Administrative Agent for the
benefit of the Secured Creditors.

(c) No Grantor will permit any of its Inventory or Equipment having a value in
excess of $250,000 (or such larger amount as shall be acceptable to the
Administrative Agent, in its sole discretion) to be in the possession or control
of any single warehouseman, bailee, processor, supplier or agent at any time,
unless such warehouseman, bailee, processor, supplier or agent shall have been
notified of the Security Interest and shall have agreed in writing to hold such
Collateral subject to the Security Interest and the instructions of the
Administrative Agent and to waive and release any Lien held by it with respect
to such Collateral, whether arising by operation of law or otherwise.

Section 4.4. Delivery or Marking of Chattel Paper; Assignment of Security From
Account Debtors and Consignments; etc. Without limitation of any of the
provisions of Section 4.2(a) or Section 4.16 hereof:

(a) If any amount payable to a Grantor under or in connection with any of the
Collateral shall be or become evidenced by any Chattel Paper, Document,
Promissory Note or Instrument, such Grantor will, unless otherwise agreed to in
writing by the Administrative Agent, cause such Chattel Paper, Document,
Promissory Note or Instrument to be delivered to the Administrative Agent and
pledged as part of the Collateral hereunder, accompanied by any appropriate
instruments or endorsements or transfer. In the case of any Chattel Paper, the
Administrative Agent may require, in lieu of the delivery thereof to the
Administrative Agent, that the writings evidencing the Chattel Paper be legended
to reflect the Security Interest of the Administrative Agent therein, all in a
manner acceptable to the Administrative Agent.

(b) If at any time any Grantor shall take and perfect a security interest in any
property of an Account Debtor, as security for the Accounts Receivable owed by
such Account Debtor and/or any of its Affiliates, or take and perfect a security
interest arising out of the consignment to any person of any Inventory or other
Collateral, such Grantor shall, if requested by the Administrative Agent (which
request may be made by the Administrative Agent only upon the written
instructions of the Required Lenders, issued by the Required Lenders, in their
sole respective discretion), promptly execute and deliver to the Administrative
Agent a separate assignment of all financing statements and other filings made
to perfect the same. Such separate assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest of
such Grantor against creditors of any transferees from the Account Debtor or
consignee.

 

- 15 -



--------------------------------------------------------------------------------

Section 4.5. Authorization to File Financing Statements. Each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time to file in any jurisdiction any initial financing statements and all
amendments thereto that (a) indicate the Collateral (i) as “all assets” or “all
personal property” of such Grantor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of the UCC, or (ii) as being of an equal or lesser scope or with greater detail,
and (b) contain any other information required pursuant to the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including, but not limited to, (i) whether such Grantor is an organization, the
type of organization and any organization identification number, and (ii) in the
case of a financing statement that is filed as a fixture filing or indicating
Collateral as As-Extracted Collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates.

Section 4.6. Modification of Terms of Accounts and Contracts, etc. Each Grantor
shall be permitted to modify the terms or provisions of any of its Accounts
Receivable or Contracts so long as such modification is made in the reasonable
business judgment of such Grantor and does not result in a Default or Event of
Default or a Material Adverse Effect.

Section 4.7. Maintenance of Records, etc. Each Grantor will keep and maintain at
its own cost and expense satisfactory and complete records of its Accounts
Receivable, Contracts and other Collateral, including, but not limited to, the
originals of all documentation with respect thereto, records of all payments
received, all credits granted thereon, all merchandise returned and all other
dealings therewith. All billings and invoices issued by a Grantor with respect
to its Accounts Receivable will be in compliance with, and conform to, the
requirements of all applicable federal, state and local laws and any applicable
laws of any relevant foreign jurisdiction. If an Event of Default shall have
occurred and be continuing and the Administrative Agent so directs, each Grantor
shall legend, in form and manner satisfactory to the Administrative Agent, its
Accounts Receivable and Contracts, as well as books, records and documents of
such Grantor evidencing or pertaining thereto with an appropriate reference to
the fact that such Accounts Receivable and Contracts have been assigned to the
Administrative Agent and that the Administrative Agent has a security interest
therein.

Section 4.8. Perfection Certificates; Collateral Reports.

(a) Perfection Certificates. Each Grantor shall provide to the Administrative
Agent a completed Perfection Certificate, duly executed by an Authorized Officer
of such Grantor, together with all schedules required to be delivered in
connection therewith (i) on the Closing Date as required pursuant to the Credit
Agreement, (ii) on each date required pursuant to Section 8.1 of the Credit
Agreement, and (iii) on the date that any additional Grantor becomes a party to
this Agreement pursuant to Section 9.14 hereof. In addition, if any information
contained in any Perfection Certificate previously delivered to the
Administrative Agent shall become untrue or incorrect in any material respect,
or if any Grantor acquires or disposes of any of the Collateral such that any
previously delivered Perfection Certificate is no longer accurate or complete in
all material respects, then within ten Business Days after such information
becoming untrue, incorrect, inaccurate or incomplete, such Grantor shall execute
and deliver a new Perfection Certificate to the Administrative Agent, provided
that the delivery of such new Perfection Certificate shall not serve to cure, or
constitute a waiver of, any Default or Event of Default that may have occurred
as a result of such information becoming untrue, incorrect, inaccurate or
incomplete in any material respect.

 

- 16 -



--------------------------------------------------------------------------------

(b) Collateral Reports. Whenever requested to do so by the Administrative Agent,
each Grantor will promptly, at its own sole cost and expense, deliver to the
Administrative Agent, in written hard copy form or on magnetic tape or other
computer or machine readable form, as specified by the Administrative Agent,
such listings, agings, descriptions, schedules and other reports with respect to
its Accounts Receivable, Inventory, Equipment and other Collateral as the
Administrative Agent may instruct, all of the same to be in such scope,
categories and detail as the Administrative Agent may have instructed and to be
accompanied by copies of invoices and other documentation as and to the extent
instructed by the Administrative Agent.

Section 4.9. Legal Status. Each Grantor agrees that (a) it will not change its
name, place of business or if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, in each
case without providing the Administrative Agent at least thirty days prior
written notice thereof, (b) if such Grantor does not have an organizational
identification number and later obtains one, it will promptly notify the
Administrative Agent of such organizational identification number, and (c) it
will not change its type of organization, jurisdiction of organization or other
legal structure in each case unless (i) it shall have provided the
Administrative Agent at least thirty days prior written notice thereof, and
(ii) such action is permitted pursuant to the Credit Agreement.

Section 4.10. Inspections and Verification. In addition to any rights granted to
the Administrative Agent or the Lenders under the Credit Agreement, the
Administrative Agent and such persons as the Administrative Agent may designate
shall have the right, at any Grantor’s own cost and expense, at any time or from
time to time, on not less than two Business Days’ prior notice to the Borrower
(on behalf of any applicable Grantor) if no Default or Event of Default has
occurred and is continuing, and in the event a Default or Event of Default has
occurred and is continuing, no notice shall be required, to inspect the
Collateral of such Grantor, all books and records related thereto (and to make
extracts and copies thereof) and the premises upon which any of such Collateral
is located, to discuss such Grantor’s affairs with the officers of such Grantor
and its independent accountants, and to verify under reasonable procedures the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, such Collateral, including, in the case of Accounts or
other Collateral in the possession of any third person, by contacting Account
Debtors or the third person possessing such Collateral (after not less than two
days’ prior notice to the applicable Grantor) for the purpose of making such
verification. Any procedures or actions taken, prior to the occurrence and
continuance of an Event of Default, in order to verify Accounts by contacting
Account Debtors, shall be effected by the Borrower’s independent accountants,
acting at the direction of the Administrative Agent, in such manner (consistent
with their normal auditing procedures) so as not to reveal the identity of the
Administrative Agent or the existence of the Security Interest to the Account
Debtors. The Borrower will instruct its independent accountants to undertake any
such verification when and as requested by the Administrative Agent. The results
of any such verification by independent accountants shall be reported by such
independent accountants to both the Administrative Agent and the Borrower. The
Administrative Agent shall have the absolute right to share any information it
gains from any such inspection or verification or from collateral reports
furnished to it by a Grantor with the other Secured Creditors (it being
understood that any such information shall be subject to the confidentiality
provisions of the Credit Agreement).

Section 4.11. Condition of Collateral. Each Grantor will maintain (i) its
Equipment in good condition, ordinary wear and tear excepted, (ii) its finished
goods Inventory in saleable condition, and (iii) all other tangible items of its
Collateral, taken as an entirety, in such condition as is consistent with
generally accepted business practices, ordinary wear and tear excepted.

Section 4.12. Insurance. Each Grantor will at all times keep its business and
its Collateral insured in accordance with Section 8.3 of the Credit Agreement.

 

- 17 -



--------------------------------------------------------------------------------

Section 4.13. Proceeds of Casualty Insurance, Condemnation or Taking.

(a) All amounts recoverable under any policy of casualty insurance or any award
for the condemnation or taking by any governmental authority of any portion of
the Collateral are hereby assigned to the Administrative Agent.

(b) Each Grantor will apply any such proceeds or amounts received by it in the
manner provided in the Credit Agreement, including, if required under the terms
of the Credit Agreement, by paying over the same directly to the Administrative
Agent.

(c) In the event any portion of the Collateral suffers a casualty loss or is
involved in any proceeding for condemnation or taking by any Governmental
Authority, then if an Event of Default has occurred and is continuing, the
Administrative Agent is authorized and empowered, at its option, to participate
in, control, direct, adjust, settle and/or compromise any such loss or
proceeding, to collect and receive the proceeds therefrom and, after deducting
from such proceeds any expenses incurred by it in connection with the collection
or handling thereof, to apply the net proceeds to the Secured Obligations in
accordance with Section 10.3 of the Credit Agreement.

(d) If any proceeds are received by the Administrative Agent as a result of a
casualty, condemnation or taking involving the Collateral and no Event of
Default has occurred and is continuing, then the Administrative Agent will
promptly release such proceeds to the applicable Grantor, unless the Credit
Agreement provides otherwise.

Section 4.14. Protective Advances by the Administrative Agent. At its option,
but without being obligated to do so, the Administrative Agent may, upon prior
notice to any applicable Grantor, after the occurrence and during the
continuance of an Event of Default, (i) pay and discharge past due taxes,
assessments and governmental charges, at any time levied on or with respect to
any of the Collateral of such Grantor which such Grantor has failed to pay and
discharge in accordance with the requirements of this Agreement or any of the
other Credit Documents, (ii) pay and discharge any claims of other creditors of
such Grantor which are secured by any Lien on any Collateral, other than a
Permitted Lien, (iii) pay for the maintenance, repair, restoration and
preservation of the Collateral to the extent such Grantor fails to comply with
its obligations in regard thereto under this Agreement and the other Credit
Documents or the Administrative Agent reasonably believes payment of the same is
necessary or appropriate to avoid a material loss or material diminution in
value of the Collateral, and/or (iv) obtain and pay the premiums on insurance
for the Collateral which such Grantor fails to maintain in accordance with the
requirements of this Agreement and the other Credit Documents, and each Grantor
agrees to reimburse the Administrative Agent, on demand, for all payments and
expenses incurred by the Administrative Agent with respect to such Grantor or
any of its Collateral pursuant to the foregoing authorization, provided,
however, that nothing in this Section shall be construed as excusing any Grantor
from the performance of, or imposing any obligation on the Administrative Agent
or any other Secured Creditor to cure or perform, any covenants or other
agreements of any Grantor with respect to any of the foregoing matters as set
forth herein or in any of the other Credit Documents.

Section 4.15. Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim, the recovery from which could reasonably be
expected to exceed $1,000,000, such Grantor shall promptly notify the
Administrative Agent thereof in a writing signed by such Grantor, which sets
forth the details thereof and grants to the Administrative Agent (for the
benefit of the Secured Parties) a Lien thereon and on the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent.

 

- 18 -



--------------------------------------------------------------------------------

Section 4.16. Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act, or in Section 16 of the Uniform
Electronic Transactions Act, as in effect in any relevant jurisdiction, such
Grantor shall promptly notify the Administrative Agent thereof and, at the
request of the Administrative Agent, shall take such action as the
Administrative Agent may reasonably request to vest in the Administrative Agent
control under the UCC or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Administrative Agent agrees with
such Grantor that the Administrative Agent will arrange, pursuant to procedures
reasonably satisfactory to the Administrative Agent and so long as such
procedures will not result in the Administrative Agent’s loss of control, for
the Grantor to make alterations to the electronic chattel paper or transferable
record permitted under the UCC or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such electronic chattel paper or transferable record.

Section 4.17. Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor, such Grantor shall promptly notify the Administrative Agent thereof
and, at the request of the Administrative Agent, such Grantor shall, pursuant to
an agreement in form and substance satisfactory to the Administrative Agent,
either (i) arrange for the issuer or any confirming bank of such letter of
credit to consent to an assignment to the Administrative Agent of the proceeds
of any drawing under the letter of credit or (ii) arrange for the Administrative
Agent to become the transferee beneficiary of the letter of credit, with the
Administrative Agent agreeing, in each case, that the proceeds of any drawing
under the letter of credit are to be paid to the applicable Grantor unless an
Event of Default has occurred and is continuing.

Section 4.18. Collateral Assignments of Contracts. Each Grantor will, upon the
Administrative Agent’s request, execute from time to time a Collateral
Assignment of Contracts with respect to each Contract that the Administrative
Agent desires. Each such Collateral Assignment of Contracts must be executed and
delivered to the Administrative Agent upon within 10 Business Days of the
Administrative Agent’s request therefore.

ARTICLE V.

SPECIAL PROVISIONS CONCERNING

ACCOUNTS AND COLLECTION OF ACCOUNTS, ETC.

Section 5.1. Deposit Accounts.

(a) The Grantors shall cause all Deposit Accounts to be subject at all times to
a fully effective Deposit Account Control Agreement except (i) any payroll
account used exclusively for funding the payroll obligations of the Grantors in
the ordinary course of business, or (ii) any Deposit Account so long as the
aggregate balance in any such Deposit Account is not in excess of $10,000 and
the aggregate balance of all Deposit Accounts that are not subject to Deposit
Account Control Agreements is not in excess of $100,000 (any Deposit Account
that is not required to be subject to a Deposit Account Control Agreement
pursuant to this Section shall be referred to as an “Excluded Deposit Account”).

(b) Immediately upon the creation or acquisition of any new Deposit Account or
any interest therein by any Grantor, such Grantor shall cause to be in full
force and effect, prior to the deposit of any funds therein, a Deposit Account
Control Agreement duly executed by such Grantor, the Administrative Agent and
the applicable Depositary Bank.

 

- 19 -



--------------------------------------------------------------------------------

Section 5.2. Securities Accounts.

(a) The Grantors shall cause all Securities Accounts to be subject at all times
to a fully effective Securities Account Control Agreement.

(b) Immediately upon the creation or acquisition of any new Securities Account
or any interest therein by any Grantor, such Grantor shall cause to be in full
force and effect, prior to the crediting of any Financial Asset with respect to
which any Grantor is an Entitlement Holder, a Securities Account Control
Agreement duly executed by such Grantor, the Administrative Agent and the
applicable Securities Intermediary.

Section 5.3. Operation of Collateral Accounts. Except as expressly permitted
pursuant to this Agreement or the Credit Agreement, the Grantors shall cause all
cash and Cash Equivalents and all Securities Entitlements to be maintained in
Collateral Accounts. Prior to the occurrence and continuance of an Event of
Default, the Grantors may withdraw, or direct the disposition of, funds and
other investments or Financial Assets held in the Collateral Accounts. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall be permitted to (i) retain, or instruct the relevant Securities
Intermediary or Depositary Bank to retain, all cash and investments held in any
Collateral Account, (ii) liquidate or issue Entitlement Orders with respect to,
or instruct the relevant Securities Intermediary or Depositary Bank to
liquidate, any or all investments or Financial Assets held in any Collateral
Account, (iii) issue a Notice of Exclusive Control or other similar instructions
with respect to any Collateral Account and instruct the Depositary Bank or
Securities Intermediary to follow the instructions of the Administrative Agent,
and (iv) withdraw any amounts held in any Collateral Account and apply such
amounts in accordance with the terms of this Agreement.

Section 5.4. Collection of Accounts.

(a) Each Grantor shall, in a manner consistent with the provisions of this
Article V, endeavor to cause to be collected from the Account Debtor named in
each of its Accounts, as and when due (including, without limitation, amounts
which are delinquent, such amounts to be collected in accordance with generally
accepted lawful collection procedures), any and all amounts owing under or on
account of such Accounts and shall cause such collections to deposited or held
in a Collateral Account.

(b) Each Grantor shall, and the Administrative Agent hereby authorizes each
Grantor to, enforce and collect all amounts owing to it on its Inventory and
Accounts, for the benefit and on behalf of the Administrative Agent and the
other Secured Creditors; provided, however, that such privilege may at the sole
option of the Administrative Agent, by notice to the Borrower (on behalf of all
Grantors), be terminated upon the occurrence and during the continuance of any
Event of Default.

Section 5.5. Collateral Concentration Account.

(a) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right, upon written notice to the Borrower,
to establish the Collateral Concentration Account pursuant to which, among other
things, the Administrative Agent shall have sole dominion and control over all
funds held to the credit of, and all disbursements from, the Collateral
Concentration Account.

 

- 20 -



--------------------------------------------------------------------------------

(b) Upon the establishment of the Collateral Concentration Account, (i) all of
the funds on deposit in or credited to any Controlled Deposit Account (other
than, in the discretion of the Administrative Agent, balances of $1,000 or less)
shall, upon the instruction of the Administrative Agent to the appropriate
Depositary Banks after the issuance of a Notice of Exclusive Control, be
transferred to the Collateral Concentration Account on a daily or other basis
specified by the Administrative Agent, (ii) no Grantor will have the right of
withdrawal from the Collateral Concentration Account or any of the Collateral
Accounts, (iii) the Administrative Agent shall have the right to liquidate any
investments held in any Controlled Securities Account and have the proceeds
thereof deposited in the Collateral Concentration Account, and (iv) all amounts
held in the Collateral Concentration Account or any of the Collateral Accounts
may be applied, in the Administrative Agent’s discretion, towards payment of the
Secured Obligations in accordance with the terms of this Agreement.

(c) Upon the establishment of the Collateral Concentration Account and at all
times thereafter, each Grantor agrees (i) to cause all payments by its Account
Debtors to be immediately deposited in Controlled Deposit Accounts, if such
Account Debtors have not already been instructed to do so, and (ii) to deposit
promptly all payments received by it from any other sale of any of its
Collateral, whether in the form of cash, checks, notes, drafts, bills of
exchange, money orders or otherwise, in a Controlled Deposit Account precisely
in the form received (but with any endorsements of such Grantor necessary for
deposit or collection). Until any such payments are so deposited, such payments
shall be held in trust by such Grantor for and as the property of the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Creditors hereunder.

ARTICLE VI.

SPECIAL PROVISIONS CONCERNING PLEDGED COLLATERAL

Section 6.1. Delivery of Certificates and Instruments for Pledged Collateral.

(a) On or prior to the Closing Date, each Grantor shall pledge and deposit with
the Administrative Agent all certificates or instruments, if any, representing
any of the Pledged Collateral at the time owned by such Grantor and subject to
the Security Interest hereof, duly endorsed in blank in the case of any
instrument, and accompanied by undated stock powers duly executed in blank by
such Grantor or such other instruments of transfer as are acceptable to the
Administrative Agent, in the case of Pledged Equity Interests.

(b) If a Grantor shall acquire (by purchase, conversion, exchange, stock
dividend or otherwise) any additional Pledged Collateral, at any time or from
time to time after the date hereof which is or are intended to be subjected to
the Security Interest hereof and which is or are represented by certificates or
instruments, such Grantor shall (i) forthwith pledge and deposit with the
Administrative Agent all such certificates or instruments, duly endorsed in
blank in the case of Intercompany and Third Party Notes, and accompanied by
undated stock powers duly executed in blank by such Grantor or such other
instruments of transfer as are acceptable to the Administrative Agent, in the
case of Equity Interests, and (ii) promptly thereafter deliver to the
Administrative Agent a certificate executed by an authorized officer of such
Grantor describing such additional Pledged Collateral and certifying that the
same have been duly pledged with the Administrative Agent hereunder.

(c) Without limitation of any other provision of this Agreement, if any of the
Pledged Collateral of a Grantor (whether now owned or hereafter acquired) which
is intended to be subjected to the Security Interest hereof is (i) an
uncertificated security, at the request of the Administrative Agent, each such
Grantor shall cause each such uncertificated security to be certificated in all
respects in accordance with applicable laws, accompanied by undated stock powers
duly executed in blank by each

 

- 21 -



--------------------------------------------------------------------------------

such Grantor or by such other instruments of transfer as are acceptable to the
Administrative Agent, and promptly thereafter deposited with the Administrative
Agent or otherwise provide the Administrative Agent Control with respect to such
uncertificated security, or (ii) held in a Securities Account that is not
already subject to a Securities Account Control Agreement, such Grantor shall
promptly take all actions required to make such Securities Account subject to a
Securities Account Control Agreement. Each Grantor further agrees to take such
actions as the Administrative Agent deems reasonably necessary or desirable to
effect the foregoing and to permit the Administrative Agent to exercise any of
its rights and remedies hereunder in respect thereof, and agrees to provide an
opinion of counsel reasonably satisfactory to the Administrative Agent with
respect to any such pledge of any of the securities described in clauses (i) and
(ii) above, promptly upon the request of the Administrative Agent.

(d) Without limitation of any other provision of this Agreement, if any of the
Equity Interests of a Grantor (whether now owned or hereafter acquired) which
are intended to be subjected to the Security Interest hereof are issued by an
Issuer which is a Foreign Subsidiary or person organized under laws other than
the laws of the United States, any State thereof or the District of Columbia,
such Grantor shall promptly execute and deliver to the Administrative Agent a
separate pledge document covering such Equity Interests, conforming to the
requirements of the law of the jurisdiction in which such Foreign Subsidiary or
other person is organized and satisfactory in form and substance to the
Administrative Agent, together with an opinion of local counsel as to the
perfection of the security interest provided for therein. Each Grantor further
agrees to take such actions as the Administrative Agent deems reasonably
necessary or desirable to effect the foregoing and to permit the Administrative
Agent to exercise any of its rights and remedies hereunder in respect thereof or
under such separate pledge agreement.

Section 6.2. No Assumption of Liability, etc.

(a) The Security Interest of any Grantor is granted as security only and shall
not subject the Administrative Agent or any other Secured Creditor to, or in any
way alter or modify, any obligation or liability of such Grantor with respect to
or arising out of any of the Pledged Collateral.

(b) Nothing herein shall be construed to make the Administrative Agent liable as
a general partner or limited partner of any Pledged Entity or a shareholder of
any corporation, and the Administrative Agent by virtue of this Agreement or any
actions taken as contemplated hereby (except as referred to in the following
sentence) shall not have any of the duties, obligations or liabilities of a
general partner or limited partner of any Pledged Entity or a stockholder of any
corporation. The parties hereto expressly agree that, unless the Administrative
Agent shall become the absolute owner of an Equity Interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Administrative Agent and/or a Grantor or any other person.

(c) Except as provided in the last sentence of Section 6.2(b), the
Administrative Agent, by accepting this Agreement, did not intend to become a
general partner, limited partner or member of any Pledged Entity or a
shareholder of any person be deemed to be a co-venturer with respect to any
Grantor or any Pledged Entity or a shareholder of any corporation either before
or after an Event of Default shall have occurred. The Administrative Agent shall
have only those powers set forth herein and shall assume none of the duties,
obligations or liabilities of a general partner, or limited partner or member of
any Pledged Entity or of a Grantor.

Section 6.3. Registration of Collateral in the Name of the Administrative Agent,
etc. The Administrative Agent shall have the right, at any time in its
discretion and without notice to any Grantor, to transfer to or to register in
the name of the Administrative Agent or any of its nominees any or all of the
Pledged Collateral, subject only to the revocable voting and similar rights
specified in this Article VI.

 

- 22 -



--------------------------------------------------------------------------------

In addition, the Administrative Agent shall have the right at any time to
exchange certificates or instruments representing or evidencing any Pledged
Collateral for certificates or instruments of smaller or larger denominations.

Section 6.4. Appointment of Sub-agents; Endorsements, etc. The Administrative
Agent shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the instruments and certificates evidencing any
of the Pledged Collateral, which may be held (in the sole discretion of the
Administrative Agent) in the name of the relevant Grantor, endorsed or assigned
in blank or in favor of the Administrative Agent or any nominee or nominees of
the Administrative Agent or a sub-agent appointed by the Administrative Agent.

Section 6.5. Voting Rights. Unless and until an Event of Default shall have
occurred and be continuing, each Grantor shall be entitled to exercise all
voting rights attaching to any and all Pledged Collateral owned by it, and to
give consents, waivers or ratifications in respect thereof, provided that no
vote shall be cast or any consent, waiver or ratification given or any action
taken which would violate, result in breach of any covenant contained in or be
inconsistent with any of the terms of this Agreement, any other Credit Document
or any Designated Hedge Document, or which would have the effect of impairing
the position or interests of the Administrative Agent or any Secured Creditor
therein. All such rights of such Grantor to vote and to give consents waivers
and ratifications shall cease in case an Event of Default shall occur and be
continuing.

Section 6.6. Entitlement of Grantors to Cash Dividends and Distributions. A
Grantor shall be entitled to receive all cash dividends or distributions payable
in respect of its Pledged Collateral, except as otherwise provided in this
Article VI.

Section 6.7. Entitlement of Administrative Agent to Dividends and Distributions.
The Administrative Agent shall be entitled to receive and to retain as part of
the Pledged Collateral:

(a) all cash dividends and distributions payable in respect of the Pledged
Collateral at any time when an Event of Default shall have occurred and be
continuing; and

(b) regardless of whether or not an Event of Default shall have occurred and be
continuing at the time of payment or distribution thereof, and except to the
extent any of the following is otherwise permitted by the Credit Agreement:

(i) all cash dividends and distributions in respect of the Pledged Collateral
which are reasonably determined by the Administrative Agent to represent in
whole or in part an extraordinary, liquidating or other distribution in return
of capital;

(ii) all other or additional stock, other securities, partnership interests,
membership interests or property (other than cash to which a Grantor is entitled
under Section 6.6) paid or distributed by way of dividend (including, without
limitation, any payment in kind dividend) or otherwise in respect of the Pledged
Collateral;

(iii) all other or additional stock, other securities, partnership interests,
membership interests or property (including cash) paid or distributed in respect
of the Pledged Collateral by way of stock-split, spin-off, split-up,
reclassification, combination of shares or similar rearrangement; and

(iv) all other or additional stock, other securities, partnership interests,
membership interests or property (including cash) which may be paid in respect
of the Pledged Collateral by reason of any consolidation, merger, exchange of
stock, conveyance of assets, liquidation or similar corporate, partnership or
limited liability company reorganization.

 

- 23 -



--------------------------------------------------------------------------------

Section 6.8. Application of Dividends and Distributions. If no Event of Default
shall have occurred and be continuing at such time, the Administrative Agent
will, at the request of the Borrower (on behalf of any applicable Grantor or
Grantors), pay over to the Administrative Agent, for application to the payment
or prepayment of any of the Credit Document Obligations, any cash held by it as
Pledged Collateral which is attributable to dividends or distributions received
by it and then held as part of the Collateral pursuant to this Article VI. If an
Event of Default shall have occurred and be continuing, all dividends and
distributions received by the Administrative Agent and then held by it pursuant
to this Article VI as part of the Pledged Collateral will be applied as provided
in Section 8.5 hereof.

Section 6.9. Turnover by Grantors. All dividends, distributions or other
payments which are received by any Grantor contrary to the provisions of this
Agreement shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Grantor and
shall be forthwith paid over to the Administrative Agent as Collateral in the
same form as so received (with any necessary endorsement).

Section 6.10. Registration under 1933 Act, etc. If an Event of Default shall
have occurred and be continuing and a Grantor shall have received from the
Administrative Agent a written request or requests that such Grantor cause any
registration, qualification or compliance under any Federal or state securities
law or laws to be effected with respect to all or any part of the Pledged Equity
Interest of its Subsidiaries, such Grantor as soon as practicable and at its
expense will use its best efforts to cause such registration to be effected (and
be kept effective) and will use its best efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or facilitate the sale and distribution of such stock, including,
without limitation, registration under the Securities Act of 1933, as then in
effect (the “Securities Act”) (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with any other governmental requirements,
provided that the Administrative Agent shall furnish to such Grantor such
information regarding the Administrative Agent as such Grantor may request in
writing and as shall be required in connection with any such registration,
qualification or compliance. The relevant Grantor will advise the Administrative
Agent in writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, will furnish to the Administrative
Agent such number of prospectuses, offering circulars and other documents
incident thereto as the Administrative Agent from time to time may reasonably
request, and will indemnify the Administrative Agent and all others
participating in the distribution of such Pledged Equity Interests against all
claims, losses, damages or liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to such Grantor by the Administrative Agent
expressly for use therein.

Section 6.11. Sale of Pledged Equity Interests in Connection with Enforcement.
If at any time when the Administrative Agent shall determine to exercise its
right to sell all or any part of the Pledged Equity Interests pursuant to
Section 8.1, such Pledged Equity Interests or the part thereof to be sold shall
not, for any reason whatsoever, be effectively registered under the Securities
Act of 1933, as then in effect, the Administrative Agent may, in its sole and
absolute discretion and to the fullest extent permitted by applicable law now or
hereafter in effect, sell such Pledged Equity Interests or part thereof by
private sale in such manner and under such circumstances as the Administrative
Agent may deem necessary or

 

- 24 -



--------------------------------------------------------------------------------

advisable in order that such sale may legally be effected without such
registration, provided that at least ten days’ notice of the time and place of
any such sale shall be given to the relevant Grantor. Without limiting the
generality of the foregoing, in any such event the Administrative Agent, in its
sole and absolute discretion, (a) may proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Pledged Equity Interests or part thereof shall have been filed under such
Securities Act, (b) may approach and negotiate with a single possible purchaser
to effect such sale and (c) may restrict such sale to a purchaser who will
represent and agree that such purchaser is purchasing for its own account, for
investment, and not with a view to the distribution or sale of such Pledged
Equity Interests or part thereof. In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability to any Grantor
for selling all or any part of the Pledged Equity Interests at a price which the
Administrative Agent may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as aforesaid.

Section 6.12. Waiver. Each Grantor, to the extent permitted by applicable law,
hereby irrevocably waives any and all provisions of each Organizational Document
of each Subsidiary of such Grantor that (a) prohibit, restrict, condition or
otherwise affect the grant hereunder of any Lien on any of the Collateral (or
any enforcement action which may be taken in respect of any such Lien,
including, without limitation, any foreclosure upon or subsequent disposition of
such equity interest by the Administrative Agent or any Secured Creditor) or
(b) otherwise conflict with the terms of this Agreement. In furtherance of the
foregoing, each Grantor hereby agrees that, by its signature below, this
Agreement shall constitute the consent of such Grantor under each Organizational
Document of a Subsidiary of such Grantor (as applicable) to each of the
transactions contemplated hereby (including, without limitation, any foreclosure
upon or subsequent disposition of such equity interest by the Administrative
Agent or any Secured Creditor), to the extent any such consent is required
thereunder.

ARTICLE VII.

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY

Section 7.1. Intellectual Property. Each Grantor represents and warrants that:
(i) it is the true and lawful owner or licensee of the Trademarks listed on the
most recent Perfection Certificate delivered by such Grantor to the
Administrative Agent and that said listed Trademarks constitute all the marks
registered in the United States Patent and Trademark Office that such Grantor
now owns or uses in connection with its business; (ii) it is the true and lawful
owner or licensee of all rights in the Patents listed on the most recent
Perfection Certificate delivered by such Grantor to the Administrative Agent and
that said Patents constitute all the United States patents and applications for
United States patents that such Grantor now owns or uses in connection with its
business; and (iii) it is the true and lawful owner or licensee of all rights in
the Copyright registrations listed on the most recent Perfection Certificate
delivered by such Grantor to the Administrative Agent and that said Copyrights
constitute all the registered United States copyrights that such Grantor now
owns. Each Grantor further warrants that it is aware of no third-party claim
that any aspect of such Grantor’s present or contemplated business operations
infringes or will infringe any trademark, service mark, patent or copyright in a
manner which could have a material adverse effect on the financial condition,
business or property of such Grantor.

Section 7.2. Collateral Assignments; Further Assurances. Upon request of the
Administrative Agent whenever made, any Grantor shall promptly execute and
deliver to the Administrative Agent such Collateral Assignment Agreements as the
Administrative Agent shall request in connection with such Grantor’s
Intellectual Property. Each Grantor agrees that it will take such action, and
deliver such documents or instruments, as the Administrative Agent shall request
in connection with the preparation, filing or registration and enforcement of
any Collateral Assignment Agreement.

 

- 25 -



--------------------------------------------------------------------------------

Section 7.3. Licenses and Assignments. Each Grantor hereby agrees not to divest
itself of any material right under or with respect to any Intellectual Property
material to its business other than in the ordinary course of business or as
expressly permitted pursuant to the Credit Agreement absent prior written
approval of the Administrative Agent.

Section 7.4. Infringements. Each Grantor agrees, promptly upon learning thereof,
to notify the Administrative Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who may be infringing or otherwise violating any of such Grantor’s rights
in and to any Intellectual Property that could reasonably be expected to have a
material adverse effect on the financial condition, business or property of such
Grantor taken as a whole (any such Intellectual Property, “Significant
Intellectual Property”), or with respect to any party claiming that such
Grantor’s use of any Significant Intellectual Property violates any property
right of that party, to the extent that such infringement or violation could
reasonably be expected to have a material adverse effect on the financial
condition, business or property of such Grantor. Each Grantor further agrees,
unless otherwise directed by the Administrative Agent, diligently to prosecute
any person infringing any Significant Intellectual Property in a manner
consistent with its past practice and in the ordinary course of business.

Section 7.5. Trademarks.

(a) Preservation of Trademarks. Each Grantor agrees to use or license the use of
its Trademarks in interstate commerce during the time in which this Agreement is
in effect, sufficiently to preserve such Trademarks as trademarks or service
marks registered under the laws of the United States.

(b) Maintenance of Registration. Each Grantor shall, at its own expense,
diligently process all documents required by the Trademark Act of 1946, 15
U.S.C. §§ 1051, et seq. to maintain trademark registration that the failure to
so maintain could reasonably be expected to have a Material Adverse Effect,
including but not limited to affidavits of use and applications for renewals of
registration in the United States Patent and Trademark Office for all of its
Trademarks pursuant to 15 U.S.C. §§ 1058(a), 1059 and 1065, and shall pay all
fees and disbursements in connection therewith, and shall not abandon any such
filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld.

(c) Future Registered Trademarks. If any mark registration issues hereafter to a
Grantor as a result of any application now or hereafter pending before the
United States Patent and Trademark Office, then, in accordance with
Section 4.8(a) hereof, within ten Business Days of receipt of such certificate
such Grantor shall deliver to the Administrative Agent an updated Perfection
Certificate, together with a copy of such certificate, and a grant of security
in such mark to the Administrative Agent, confirming the grant thereof
hereunder, the form of such confirmatory grant to be in form and substance
reasonably acceptable to the Administrative Agent.

Section 7.6. Patents.

(a) Maintenance of Patents. At its own expense, each Grantor shall make timely
payment of all post-issuance fees required pursuant to 35 U.S.C. § 41 to
maintain in force rights under each Patent.

(b) Prosecution of Patent Applications. At its own expense, each Grantor shall
diligently prosecute all applications for United States patents, and shall not
abandon any such application, except in favor of a continuation application
based on such application, prior to exhaustion of all administrative and
judicial remedies, absent written consent of the Administrative Agent, which
consent shall not be unreasonably withheld.

 

- 26 -



--------------------------------------------------------------------------------

Section 7.7. Other Patents and Copyrights. In accordance with Section 4.8(a)
hereof, within ten Business Days of acquisition of a United States Patent or
Copyright, or of filing of an application for a United States Patent or
Copyright, the relevant Grantor shall deliver to the Administrative Agent an
updated Perfection Certificate, together with a copy of said Patent or
Copyright, as the case may be, with a grant of security as to such Patent or
Copyright, as the case may be, confirming the grant thereof hereunder, the form
of such confirmatory grant to be in form and substance reasonably acceptable to
the Administrative Agent.

Section 7.8. Remedies Relating to Intellectual Property. If an Event of Default
shall occur and be continuing, the Administrative Agent may, by written notice
to the relevant Grantor, take any or all of the following actions: (i) declare
the entire right, title and interest of such Grantor in and to each of the
Copyrights, Patents and Trademarks, together with all trademark rights and
rights of protection to the same, vested, in which event such rights, title and
interest shall immediately vest, in the Administrative Agent for the benefit of
the Secured Creditors, in which case such Grantor agrees to execute an
assignment in form and substance reasonably satisfactory to the Administrative
Agent, of all its rights, title and interest in and to the Copyrights, Patents
and Trademarks to the Administrative Agent for the benefit of the Secured
Creditors; (ii) take and practice or sell the Copyrights or Patents and take and
use or sell the Trademarks and the goodwill of such Grantor’s business
symbolized by the Trademarks and the right to carry on the business and use the
assets of the Grantor in connection with which the Trademarks have been used;
and (iii) direct such Grantor to refrain, in which event such Grantor shall
refrain, from using the Copyrights, Patents and Trademarks in any manner
whatsoever, directly or indirectly, and, if requested by the Administrative
Agent, change such Grantor’s corporate name to eliminate therefrom any use of
any mark and execute such other and further documents that the Administrative
Agent may request in connection with such Grantor’s obligations under this
Agreement and to transfer ownership of the Copyrights, Patents and Trademarks,
and registrations and any pending trademark application, to the Administrative
Agent for the benefit of the Secured Parties.

ARTICLE VIII.

REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

Section 8.1. Remedies Generally; Obtaining of the Collateral. Each Grantor
agrees that, if any Event of Default shall have occurred and be continuing, then
and in every such case, subject to any mandatory requirements of applicable law
then in effect, the Administrative Agent, in addition to any rights now or
hereafter existing under applicable law, shall have all rights as a secured
creditor under the UCC in all relevant jurisdictions and may exercise any or all
of the following rights (all of which each Grantor hereby agrees is commercially
reasonable to the fullest extent permitted under applicable law now or hereafter
in effect):

(a) personally, or by agents’ attorneys or other authorized representatives,
immediately retake possession of the Collateral or any part thereof from such
Grantor or any other person who then has possession of any part thereof with or
without notice or process of law, and for that purpose may enter upon such
Grantor’s or such other person’s premises where any of the Collateral is located
and remove the same and use in connection with such removal any and all
services, supplies, aids and other facilities of such Grantor;

(b) instruct the obligor or obligors on any Account, agreement, instrument or
other obligation (including, without limitation, Account Debtors) constituting
the Collateral to make any payment required by the terms of such Account,
agreement, instrument or other obligation directly to the Administrative Agent
and/or directly to a lockbox under the sole dominion and control of the
Administrative Agent or to the Collateral Concentration Account;

 

- 27 -



--------------------------------------------------------------------------------

(c) sell, assign or otherwise liquidate, or direct such Grantor to sell, assign
or otherwise liquidate, any or all of the Collateral or any part thereof, and
take possession of the proceeds of any such sale or liquidation;

(d) issue a Notice of Exclusive Control with respect to any or all of the
Collateral Accounts and issue Entitlement Orders or instructions with respect
thereto;

(e) withdraw any or all monies, securities and/or instruments in the Collateral
Concentration Account or any Collateral Account for application to the Secured
Obligations in accordance with Section 8.5 hereof;

(f) pay and discharge taxes, Liens or claims on or against any of the
Collateral;

(g) pay, perform or satisfy, or cause to be paid, performed or satisfied, for
the benefit of any Grantor, any of the obligations, terms, covenants, provisions
or conditions to be paid, observed, performed or satisfied by such Grantor under
any contract, agreement or instrument relating to its Collateral, all in
accordance with the terms, covenants, provisions and conditions thereof, as and
to the extent that such Grantor fails or refuses to perform or satisfy the same;

(h) enter into any extension of, or any other agreement in any way relating to,
any of the Collateral;

(i) make any compromise or settlement the Administrative Agent deems desirable
or necessary with respect to any of the Collateral; and/or

(j) take possession of the Collateral or any part thereof, by directing such
Grantor or any other person in possession thereof in writing to deliver the same
to the Administrative Agent at any place or places designated by the
Administrative Agent, in which event such Grantor shall at its own expense:

(i) forthwith cause the same to be moved to the place or places so designated by
the Administrative Agent and delivered to the Administrative Agent,

(ii) store and keep any Collateral so delivered to the Administrative Agent at
such place or places pending further action by the Administrative Agent as
provided in Section 8.2, and

(iii) while the Collateral shall be so stored and kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in substantially the same condition prior to such action;

it being understood that such Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Administrative Agent shall be entitled
to a decree requiring specific performance by such Grantor of said obligation.

Section 8.2. Disposition of the Collateral. Upon the occurrence and continuance
of an Event of Default, any Collateral repossessed by the Administrative Agent
under or pursuant to Section 8.1 and

 

- 28 -



--------------------------------------------------------------------------------

any other Collateral whether or not so repossessed by the Administrative Agent,
may be sold, assigned, leased or otherwise disposed of under one or more
contracts or as an entirety, and without the necessity of gathering at the place
of sale of the property to be sold, and in general in such manner, at such time
or times, at such place or places and on such terms as the Administrative Agent
may, in compliance with any mandatory requirements of applicable law, determine
to be commercially reasonable. Any of the Collateral may be sold, leased or
otherwise disposed of, in the condition in which the same existed when taken by
the Administrative Agent or after any overhaul or repair which the
Administrative Agent shall determine to be commercially reasonable. Except in
the case of any Collateral that is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, (i) in the
case of any such disposition which shall be a private sale or other private
proceedings permitted by such requirements, such sale shall be made upon not
less than ten days’ written notice to such Grantor specifying the time at which
such disposition is to be made and the intended sale price or other
consideration therefor, and shall be subject, for the ten days after the giving
of such notice, to the right of the relevant Grantor or any nominee of the
relevant Grantor to acquire the Collateral involved at a price or for such other
consideration at least equal to the intended sale price or other consideration
so specified, and (ii) in the case of any such disposition which shall be a
public sale permitted by such requirements, such sale shall be made upon not
less than ten days’ written notice to the relevant Grantor specifying the time
and place of such sale and, in the absence of applicable requirements of law,
shall be by public auction (which may, at the Administrative Agent’s sole
option, be subject to reserve), after publication of notice of such auction not
less than ten days prior thereto in two newspapers in general circulation in the
city where such Collateral is located. To the extent permitted by any such
requirement of law, the Administrative Agent on behalf of the Secured Creditors
(or certain of them) may bid for and become the purchaser (by bidding in Secured
Obligations or otherwise) of the Collateral or any item thereof offered for sale
in accordance with this Section without accountability to the relevant Grantor
(except to the extent of surplus money received as provided in Section 8.5).
Unless so obligated under mandatory requirements of applicable law, the
Administrative Agent shall not be required to make disposition of the Collateral
within a period of time which does not permit the giving of notice to the
Grantor as hereinabove specified. The Administrative Agent need give the
relevant Grantor only such notice of disposition as the Administrative Agent
shall deem to be reasonably practicable in view of such mandatory requirements
of applicable law.

Section 8.3. Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Article VIII at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies and for no other purpose, each Grantor
hereby grants to the Administrative Agent an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to the Grantor) to
use, assign or sublicense any of the Intellectual Property of such Grantor, now
owned or hereafter acquired by such Grantor, and wherever the same may be
located, including in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.

Section 8.4. Waiver of Claims. Except as otherwise provided in this Agreement,
EACH GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE ADMINISTRATIVE AGENT’S TAKING
POSSESSION OR THE ADMINISTRATIVE AGENT’S DISPOSITION OF ANY OF THE COLLATERAL,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY
PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH THE GRANTOR WOULD
OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF
ANY STATE, and each Grantor hereby further waives, to the extent permitted by
law: (i) all damages occasioned by such taking of possession except any damages
which are the direct result of the Administrative Agent’s gross negligence or
willful misconduct;

 

- 29 -



--------------------------------------------------------------------------------

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Administrative Agent’s
rights hereunder; and (iii) all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any applicable law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof, and each Grantor, for itself and
all who may claim under it, insofar as it or they now or hereafter lawfully may,
hereby waives the benefit of all such laws to the fullest extent permitted by
applicable law now or hereafter in effect. Any sale of, or the grant of options
to purchase, or any other realization upon, any Collateral shall operate to
divest all right, title, interest, claim and demand, either at law or in equity,
of the relevant Grantor therein and thereto, and shall be a perpetual bar both
at law and in equity against the relevant Grantor and against any and all
persons claiming or attempting to claim the Collateral so sold, optioned or
realized upon, or any part thereof, from, through and under the relevant
Grantor.

Section 8.5. Application of Proceeds. All Collateral and proceeds of Collateral
obtained and realized by the Administrative Agent in connection with the
enforcement of this Agreement pursuant to this Article VIII shall be applied as
follows:

(i) first, to the payment to the Administrative Agent, for application to the
Secured Obligations as provided in Section 10.3 of the Credit Agreement; and

(ii) second, to the extent remaining after the application pursuant to the
preceding clause (i) and following the termination of this Agreement pursuant to
Section 9.9 hereof, to the relevant Grantor or to whomever may be lawfully
entitled to receive such payment.

Section 8.6. Remedies Cumulative, etc. Each and every right, power and remedy
hereby specifically given to the Administrative Agent shall be in addition to
every other right, power and remedy specifically given under this Agreement, any
Designated Hedge Agreement, or the other Credit Documents or now or hereafter
existing at law or in equity, or by statute and each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time or simultaneously and as often and in such order as may be
deemed expedient by the Administrative Agent. All such rights, powers and
remedies shall be cumulative and the exercise or the beginning of exercise of
one shall not be deemed a waiver of the right to exercise any other or others.
No delay or omission of the Administrative Agent in the exercise of any such
right, power or remedy, or partial or single exercise thereof, and no renewal or
extension of any of the Secured Obligations, shall impair or constitute a waiver
of any such right, power or remedy or shall be construed to be a waiver of any
Default or Event of Default or an acquiescence therein. No notice to or demand
on any Grantor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Administrative Agent to any other or further action in any
circumstances without notice or demand. In the event that the Administrative
Agent shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit the Administrative Agent may recover
reasonable, actual expenses, including attorneys’ fees, and the amounts thereof
shall be included in such judgment.

Section 8.7. Discontinuance of Proceedings. In case the Administrative Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Administrative Agent, then and in every such case
the relevant Grantor, the Administrative Agent and each holder of any of the
Secured Obligations shall be restored to their former positions and rights
hereunder with respect to the Collateral subject to the security interest
created under this Agreement, and all rights, remedies and powers of the
Administrative Agent shall continue as if no such proceeding had been
instituted.

 

- 30 -



--------------------------------------------------------------------------------

Section 8.8. Purchasers of Collateral. Upon any sale of any of the Collateral by
the Administrative Agent hereunder (whether by virtue of the power of sale
herein granted, pursuant to judicial process or otherwise), the receipt of the
Administrative Agent or the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication or nonapplication thereof.

ARTICLE IX.

MISCELLANEOUS

Section 9.1. Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing, sent by
telecopier, mailed or delivered, (i) if to the Borrower, at its address
specified in or pursuant to the Credit Agreement, (ii) if to any Subsidiary
Grantor, to it c/o the Borrower at its address specified in or pursuant to the
Credit Agreement, (iii) if to the Administrative Agent, to it at the Notice
Office of the Administrative Agent, (iv) if to any Lender, at its address
specified in or pursuant to the Credit Agreement, and (v) if to any Designated
Hedge Creditor or Bank Product Creditor, at such address as such Designated
Hedge Creditor or Bank Product Creditor shall have specified in writing to each
Grantor and the Administrative Agent; or in any case at such other address as
any of the persons listed above may hereafter notify the others in writing. All
such notices and communications shall be mailed, telecopied, sent by overnight
courier or delivered, and shall be effective when received.

Section 9.2. Entire Agreement. This Agreement, the other Credit Documents and
any Designated Hedge Documents represent the final agreement among the parties
with respect to the subject matter hereof and thereof, supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof and thereof, and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements among the parties. There are no
unwritten oral agreements among the parties.

Section 9.3. Obligations Absolute. The obligations of each Grantor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
other than indefeasible payment in full of, and complete performance of, all of
the Secured Obligations, including, without limitation:

(a) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from other Credit Documents or any Designated Hedge
Document, or any other instrument or agreement referred to therein, or any
assignment or transfer of any thereof;

(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such agreement or instrument or this Agreement except as
expressly provided in such renewal, extension, amendment, modification,
addition, supplement, assignment or transfer;

(c) any furnishing of any additional security to the Administrative Agent or its
assignee or any acceptance thereof or any release of any security by the
Administrative Agent or its assignee;

(d) any limitation on any person’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof;

 

- 31 -



--------------------------------------------------------------------------------

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to a Grantor or any
Subsidiary of a Grantor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
a Grantor shall have notice or knowledge of any of the foregoing; or

(f) to the fullest extent permitted by applicable law now or hereafter in
effect, any other event or circumstance which, but for this provision, might
release or discharge a guarantor or other surety from its obligations as such.

Section 9.4. Successors and Assigns. This Agreement shall be binding upon each
Grantor and its successors and assigns and shall inure to the benefit of the
Administrative Agent and each other Secured Creditor and their respective
successors and assigns, provided that no Grantor may transfer or assign any or
all of its rights or obligations hereunder without the written consent of the
Administrative Agent. All agreements, statements, representations and warranties
made by each Grantor herein or in any certificate or other instrument delivered
by such Grantor or on its behalf under this Agreement shall be considered to
have been relied upon by the Secured Creditors and shall survive the execution
and delivery of this Agreement, the other Credit Documents and any Designated
Hedge Document regardless of any investigation made by the Secured Creditors on
their behalf.

Section 9.5. Headings Descriptive. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

Section 9.6. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 9.7. Enforcement Expenses, etc. The Grantors hereby jointly and
severally agree to pay, to the extent not paid pursuant to Section 13.1 of the
Credit Agreement, all reasonable, actual out-of-pocket costs and expenses of the
Administrative Agent and each other Secured Creditor in connection with the
enforcement of this Agreement, the preservation of the Collateral, the
perfection of the Security Interest, and any amendment, waiver or consent
relating hereto (including, without limitation, the reasonable fees and
disbursements of counsel employed by the Administrative Agent or any of the
other Secured Creditors).

Section 9.8. Release of Portions of Collateral.

(a) So long as no Event of Default is in existence or would exist after the
application of proceeds as provided below, the Administrative Agent shall, at
the request of a Grantor, release any or all of the Collateral of such Grantor,
provided that (x) such release is permitted by the terms of the Credit Agreement
(it being agreed for such purposes that a release will be deemed “permitted by
the terms of the Credit Agreement” if the proposed transaction constitutes an
exception contained in Section 9.2(c) of the Credit Agreement) or otherwise has
been approved in writing by the Required Lenders (or, to the extent required by
Section 13.11 of the Credit Agreement, all of the Lenders, or all of the Lenders
(other than any Defaulting Lender), as applicable) and (y) the proceeds of such
Collateral are to be applied as required pursuant to the Credit Agreement or any
consent or waiver entered into with respect thereto.

 

- 32 -



--------------------------------------------------------------------------------

(b) At any time that a Grantor desires that the Administrative Agent take any
action to give effect to any release of Collateral pursuant to the foregoing
Section 9.8(a), it shall deliver to the Administrative Agent a certificate
signed by a principal executive officer stating that the release of the
respective Collateral is permitted pursuant to Section 9.8(a). In the event that
any part of the Collateral is released as provided in Section 9.8(a), the
Administrative Agent, at the request and expense of a Grantor, will duly release
such Collateral and assign, transfer and deliver to such Grantor (without
recourse and without any representation or warranty) such of the Collateral as
is then being (or has been) so sold and as may be in the possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement. The Administrative Agent shall have no liability whatsoever to any
Secured Creditor as the result of any release of Collateral by it as permitted
by this Section 9.8.

Section 9.9. Termination. After the termination of all of the Commitments and
all Designated Hedge Documents, when no Note or Letter of Credit is outstanding
and when all Loans and other Secured Obligations (other than unasserted
indemnity obligations) have been paid in full, this Agreement shall terminate,
and the Administrative Agent, at the request and expense of the Grantors, will
execute and deliver to the relevant Grantor a proper instrument or instruments
(including UCC termination statements on form UCC-3) acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to the relevant Grantor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Administrative Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement.

Section 9.10. Administrative Agent. The Administrative Agent will hold in
accordance with this Agreement all items of the Collateral at any time received
under this Agreement. The acceptance by the Administrative Agent of this
Agreement, with all the rights, powers, privileges and authority so created,
shall not at any time or in any event obligate the Administrative Agent to
appear in or defend any action or proceeding relating to the Collateral to which
it is not a party, or to take any action hereunder or thereunder, or to expend
any money or incur any expenses or perform or discharge any obligation, duty or
liability under the Collateral. By accepting the benefits of this Agreement,
each Secured Creditor acknowledges and agrees that the rights and obligations of
the Administrative Agent shall be as set forth in Article IX of the Credit
Agreement. Notwithstanding anything to the contrary contained in Section 9.3 of
this Agreement or Section 13.11 of the Credit Agreement, this Section 9.10, and
the duties and obligations of the Administrative Agent set forth in this
Section 9.10, may not be amended or modified without the consent of the
Administrative Agent.

Section 9.11. Only Administrative Agent to Enforce on Behalf of Secured
Creditors. The Secured Creditors agree by their acceptance of the benefits
hereof that this Agreement may be enforced on their behalf only by the action of
the Administrative Agent, acting upon the instructions of the Required Lenders
(or, after all Credit Document Obligations have been paid in full, instructions
of the holders of greater than 50% of the outstanding Designated Hedge
Obligations) and that no other Secured Creditor shall have any right
individually to seek to enforce or to enforce this Agreement or to realize upon
the security to be granted hereby, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent, for the
benefit of the Secured Creditors, upon the terms of this Agreement.

Section 9.12. Other Creditors, etc. Not Third Party Beneficiaries. No creditor
of any Grantor or any of its Affiliates, or other person claiming by, through or
under any Grantor or any of its Affiliates, other than the Administrative Agent
and the other Secured Creditors, and their respective successors and assigns,
shall be a beneficiary or third-party beneficiary of this Agreement or otherwise
shall derive any right or benefit herefrom.

Section 9.13. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, including
via facsimile transmission or other electronic transmission capable of
authentication, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same agreement.
A set of counterparts executed by all the parties hereto shall be lodged with
the Borrower and the Administrative Agent.

 

- 33 -



--------------------------------------------------------------------------------

Section 9.14. Amendments; Additional Grantors. No amendment or waiver of any
provision of this Agreement and no consent to any departure by any Grantor shall
in any event be effective unless the same shall be in writing and signed by the
Administrative Agent acting at the direction of the requisite number of Lenders,
if any, required pursuant to Section 13.11 of the Credit Agreement, and the
applicable Grantor or Grantors, as the case may be, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Upon the execution and delivery by any Person of a
Security Agreement Joinder, (a) such Person shall be referred to as an
“Additional Grantor” and shall become and be a Grantor hereunder, and each
reference in this Agreement to a “Grantor” shall also mean and be a reference to
such Additional Grantor, and each reference in any other Credit Document to a
“Grantor” shall also mean and be a reference to such Additional Grantor, and
(b) each reference herein to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to this Agreement, and each reference in any other Credit
Document to the “Security Agreement,” “thereunder,” “thereof” or words of like
import referring to this Agreement, shall mean and be a reference to this
Agreement as supplemented by such Security Agreement Joinder.

Section 9.15. Effectiveness. This Agreement shall be effective as to any Grantor
upon its execution and delivery to the Administrative Agent of a counterpart of
this Agreement manually executed on behalf of such Grantor, regardless of the
date of this Agreement or the date this Agreement is executed and delivered by
any other party hereto.

Section 9.16. Full Recourse Obligations; Effect of Fraudulent Transfer Laws. It
is the desire and intent of each Grantor, the Administrative Agent and the other
Secured Creditors that this Agreement shall be enforced as a full recourse
obligation of each Grantor to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If
and to the extent that the obligations of any Grantor under this Agreement
would, in the absence of this sentence, be adjudicated to be invalid or
unenforceable because of any applicable state or federal law relating to
fraudulent conveyances or transfers, then the amount of such Grantor liability
hereunder in respect of the Secured Obligations shall be deemed to be reduced ab
initio to that maximum amount that would be permitted without causing such
Grantor’s obligations hereunder to be so invalidated.

Section 9.17. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE ADMINISTRATIVE AGENT,
THE OTHER SECURED CREDITORS AND OF EACH GRANTOR SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES. Any legal action or proceeding with respect to this
Agreement may be brought in the Courts of the State of Ohio, or of the United
States of America for the Northern District of Ohio, Eastern Division, and, by
execution and delivery of this Agreement, each Grantor hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Grantor hereby
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered mail, return receipt requested, to such Grantor at its address
provided herein, such service to become effective 30 days after such mailing, or
such earlier time as may be provided by applicable law. Nothing herein shall
affect the right of the Administrative Agent or any of the other Secured
Creditors to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against each Grantor in any other
jurisdiction.

 

- 34 -



--------------------------------------------------------------------------------

(b) Each Grantor hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in Section 9.17(a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that such action or proceeding brought in any such court has been brought
in an inconvenient forum.

(c) EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED CREDITOR
HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
GRANTOR HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
SECURED CREDITOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH SECURED
CREDITOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

[Remainder of page intentionally left blank]

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

THE BORROWER: AMERICAN DENTAL PARTNERS, INC. By:     Name:   Ian H. Brock Title:
  Vice President, Planning and Investment THE SUBSIDIARY GRANTORS: ADP OF NEW
YORK, LLC By:     Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL
PARTNERS OF ALABAMA, LLC By:     Name:   Ian H. Brock Title:   Vice President
AMERICAN DENTAL PARTNERS OF CALIFORNIA, INC. By:     Name:   Ian H. Brock Title:
  Vice President AMERICAN DENTAL PARTNERS OF LOUISIANA, LLC By:     Name:   Ian
H. Brock Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF MARYLAND, LLC By:     Name:   Ian H. Brock Title:  
Vice President AMERICAN DENTAL PARTNERS OF MICHIGAN, LLC By:     Name:   Ian H.
Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF MISSOURI, LLC By:    
Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF NORTH
CAROLINA, LLC By:     Name:   Ian H. Brock Title:   Vice President AMERICAN
DENTAL PARTNERS OF OKLAHOMA, LLC By:     Name:   Ian H. Brock Title:   Vice
President AMERICAN DENTAL PARTNERS OF PENNSYLVANIA, LLC By:     Name:   Ian H.
Brock Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF TENNESSEE, LLC By:     Name:   Ian H. Brock Title:  
Vice President AMERICAN DENTAL PARTNERS OF VIRGINIA, LLC By:     Name:   Ian H.
Brock Title:   Vice President AMERICAN DENTAL PROFESSIONAL SERVICES, LLC By:    
Name:   Breht T. Feigh Title:   Vice President APPLE PARK ASSOCIATES, INC. By:  
  Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ARIZONA, LLC By:     Name:   Ian H. Brock Title:   Vice President AMERICAN
DENTAL PARTNERS OF WISCONSIN, LLC By:     Name:   Ian H. Brock Title:   Vice
President PDHC, LTD. By:     Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF TEXAS, LLC, (as successor by merger to Texas Dental
Management, Inc. and Texas Dental Partners, L.P.) By:     Name:   Ian H. Brock
Title:   Vice President VOSS DENTAL LAB, INC. By:     Name:   Ian H. Brock
Title:   Vice President ADP-CFK, LLC By:     Name:   Ian H. Brock Title:   Vice
President CARE FOR KIDS — USA, LLC By:     Name:   Ian H. Brock Title:   Vice
President CARE FOR KIDS OF ARIZONA, LLC By:     Name:   Ian H. Brock Title:  
Vice President AMERICAN DENTAL PARTNERS OF MINNESOTA, LLC By:     Name:   Ian H.
Brock Title:   Vice President METROPOLITAN DENTAL HOLDINGS, INC. By:     Name:  
Ian H. Brock Title:   Vice President METROPOLITAN DENTAL MANAGEMENT, INC. By:  
  Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

ZETASYS, LLC (formerly known as Integrated Solutions, LLC) By:     Name:   Ian
H. Brock Title:   Vice President CFK OF TEXAS, LLC By:     Name:   Ian H. Brock
Title:   Vice President FOCUS PRACTICE CONSULTANTS, LLC By:     Name:   Ian H.
Brock Title:   Vice President

 

Accepted by: KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent By:     Name:   Title:  



--------------------------------------------------------------------------------

Pledged Collateral

 

I. Equity Interests

 

Grantor

 

Issuer and Type of
Organization

 

Certificate Number

  

Percent of Equity
Interest Owned

  

Percent of Equity
Interest Pledged

                             

 

II. Instruments

 

Grantor

 

Obligor

 

Amount of Instrument

  

Date of Instrument

                    



--------------------------------------------------------------------------------

 

 

THE SUBSIDIARIES OF AMERICAN DENTAL PARTNERS, INC.

NAMED HEREIN,

as Guarantors

With

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

 

 

SUBSIDIARY GUARANTY

dated as of

August 21, 2009

 

 

 

 

 

 



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY, dated as of August 21, 2009 (as may be amended,
restated, modified or supplemented from time to time, this “Guaranty”), made by
(i) each of the undersigned (each, a “Guarantor” and collectively, the
“Guarantors” and such terms shall include an Additional Guarantor that becomes a
party to this Guaranty pursuant to Section 16 hereof), with (ii) KeyBank
National Association, as Administrative Agent (herein, together with its
successors and assigns in such capacity, the “Administrative Agent”), for the
benefit of the Creditors (as defined below):

PRELIMINARY STATEMENTS:

(1) Except as otherwise defined herein, terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
Certain terms used herein are defined in Section 1 hereof.

(2) This Guaranty is made pursuant to the Credit Agreement, dated as of the date
hereof (as may be amended or otherwise modified, restated, replaced or amended
and restated from time to time, the “Credit Agreement”), among American Dental
Partners, Inc., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the financial institutions named as lenders therein
(together with their successors and assigns, the “Lenders”), and the
Administrative Agent.

(3) Each Guarantor is a direct or indirect Subsidiary of the Borrower. This
Guaranty is one of the Credit Documents referred to in the Credit Agreement.

(4) It is a condition to the making of Loans and Letter of Credit Issuances
under the Credit Agreement that each Guarantor shall have executed and delivered
this Guaranty.

(5) Each Guarantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Guaranty in order to satisfy the condition
described in the preceding paragraph and to induce the Creditors to extend the
Credit Document Obligations and the Designated Hedge Document Obligations.

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent and the other Creditors and hereby covenants and agrees
with the Administrative Agent and each other Creditor as follows:

Section 1. Certain Definitions. As used in this Guaranty, the following terms
shall have the meanings herein specified unless the context otherwise requires:

“Additional Guarantor” has the meaning provided in Section 16.

“Bank Products” means treasury management, cash management, deposit,
disbursement or other bank account services, credit card or purchase card
programs or other similar banking products.

“Bank Product Creditor” means each Lender or Affiliate of a Lender that is a
provider of Bank Products to the Borrower or any Guarantor pursuant to any Bank
Product Document.



--------------------------------------------------------------------------------

“Bank Product Document” means any document, instrument or agreement executed and
delivered in connection with any Bank Product Obligations provided by a Bank
Product Creditor to the Borrower or any Guarantor.

“Bank Product Obligations” means all obligations and liabilities owing by the
Borrower or any Guarantor under all existing and future Bank Product Documents,
in all cases whether now existing, or hereafter incurred or arising, including
any such amounts incurred or arising during the pendency of any bankruptcy,
insolvency, reorganization, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding or subject to an automatic stay
under Section 362(a) of the Bankruptcy Code.

“Credit Document Obligations” shall mean all Obligations, including without
limitation, all of the following:

(a) the principal of and interest on the Notes issued by, and the Loans made to,
the Borrower under the Credit Agreement,

(b) all Letter of Credit Outstandings and other amounts owing with respect to
Letters of Credit issued under the Credit Agreement, and

(c) all other obligations and liabilities owing by the Borrower and the other
Credit Parties to the Administrative Agent, any Letter of Credit Issuer or any
of the Lenders under the Credit Agreement and the other Credit Documents to
which the Borrower or any other Credit Party is now or may hereafter become a
party (including, without limitation, indemnities, Fees and other amounts
payable thereunder), whether primary, secondary, direct, contingent, fixed or
otherwise, in all cases whether now existing, or hereafter incurred or arising,
including any such interest or other amounts incurred or arising during the
pendency of any bankruptcy, insolvency, reorganization, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code.

“Creditor” shall mean the Administrative Agent, each Letter of Credit Issuer,
the Swing Line Lender, the Lenders, the Designated Hedge Creditors, the Bank
Product Creditors and the respective successors and assigns of each of the
foregoing (but in the case of a successor or assign of a Designated Hedge
Creditor or a Bank Product Creditor, as applicable, solely to the extent such
successor or assign meets the definition of a Designated Hedge Creditor or a
Bank Product Creditor, as applicable).

“Designated Hedge Creditor” shall mean each Lender or Affiliate of a Lender that
participates as a counterparty to the Borrower or any Guarantor pursuant to any
Designated Hedge Document.

“Designated Hedge Document” shall mean and include (i) each Designated Hedge
Agreement to which the Borrower or any Guarantor is now or may hereafter become
a party, and (ii) each confirmation, transaction statement or other document
executed and delivered in connection therewith to which the Borrower or any
Guarantor is now or may hereafter become a party.

“Designated Hedge Document Obligations” shall mean, collectively, all
obligations and liabilities owing by the Borrower or any Guarantor under all
existing and future Designated Hedge Documents, in all cases whether now
existing, or hereafter incurred or arising, including any such amounts incurred
or arising during the pendency of any bankruptcy, insolvency,

 

2



--------------------------------------------------------------------------------

reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code.

“Guaranteed Documents” shall mean, collectively, (i) the Credit Agreement, the
Notes and the other Credit Documents to which the Borrower or any of its
Subsidiaries is now or may hereafter become a party, (ii) each Designated Hedge
Agreement and other Designated Hedge Document to which the Borrower or any
Guarantor is now or may hereafter become a party and (iii) each Bank Product
Document to which the Borrower or any Guarantor is now or may hereafter become a
party.

“Guaranteed Obligations” shall mean, collectively, the Credit Document
Obligations, the Designated Hedge Document Obligations and the Bank Product
Obligations.

“Guaranty Supplement” has the meaning provided in Section 16.

“Subordinated Obligations” shall have the meaning given to such term in
Section 3 hereof.

“Taxes” has the meaning specified in Section 26(a) hereof.

Section 2. Guaranty by the Guarantors, etc.

(a) Each Guarantor, jointly and severally, irrevocably and unconditionally
guarantees: (i) to the Administrative Agent, for the benefit of the Creditors,
the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all of the Guaranteed Obligations. Such guaranty
is an absolute, unconditional, present and continuing guaranty of payment and
not of collectibility and is in no way conditioned or contingent upon any
attempt to collect from the Borrower or any other Subsidiary or Affiliate of the
Borrower, or any other action, occurrence or circumstance whatsoever. If an
Event of Default shall occur and be continuing under the Credit Agreement or any
payment default shall occur and be outstanding under any Designated Hedge
Document, each Guarantor will, immediately upon (and in any event no later than
two Business Days following) its receipt of written notice from the
Administrative Agent demanding payment hereunder, pay to the Administrative
Agent, for the benefit of the Creditors, in immediately available funds, at the
Payment Office, such amount of the Guaranteed Obligations as the Administrative
Agent shall specify in such notice.

(b) In addition to the foregoing, each Guarantor also, jointly and severally,
irrevocably and unconditionally guarantees that each of the terms, conditions,
covenants and agreements of the Borrower under the Credit Agreement, and of the
Borrower and the other Credit Parties under the other Guaranteed Documents, will
be duly and punctually performed and observed strictly in accordance with the
terms thereof and that if for any reason whatsoever the Borrower or the other
Credit Parties shall fail to do so, such Guarantor shall duly and punctually
perform and observe, or cause the Borrower or such other Credit Party, as
applicable, to duly and punctually perform and observe, the same. Such guaranty
is an absolute, unconditional, present and continuing guaranty of performance
and is in no way conditioned or contingent upon any attempt to enforce
performance by the Borrower or any other Subsidiary or Affiliate of the
Borrower, or any other act, occurrence or circumstance whatsoever.

(c) In addition to the foregoing, each Guarantor, jointly and severally,
unconditionally and irrevocably, guarantees to the Creditors the payment of any
and all Guaranteed Obligations of the Borrower and each other Credit Party,
whether or not due or payable by the obligor thereon, upon the occurrence in
respect of the Borrower, any other Credit Party or other applicable

 

3



--------------------------------------------------------------------------------

obligor of any bankruptcy or insolvency proceeding or case under the Bankruptcy
Code, and unconditionally and irrevocably, jointly and severally, promises to
pay such Guaranteed Obligations to the Administrative Agent, for the benefit of
the Creditors, on demand, in such currency and otherwise in such manner as is
provided in the Guaranteed Documents governing such Guaranteed Obligations.

(d) As a separate, additional and continuing obligation, each Guarantor
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Creditors, that, should any amounts constituting Guaranteed Obligations not be
recoverable from the Borrower or any other Credit Party for any reason
whatsoever (including, without limitation, by reason of any provision of any
Guaranteed Document or any other agreement or instrument executed in connection
therewith being or becoming, at any time, voidable, void, unenforceable, or
otherwise invalid under any applicable law), then notwithstanding any notice or
knowledge thereof by the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other person, each Guarantor, jointly and
severally, as sole, original and independent obligor, upon demand by the
Administrative Agent, will make payment to the Administrative Agent, for the
account of the Creditors, of all such obligations not so recoverable by way of
full indemnity, in such currency and otherwise in such manner as is provided in
the Guaranteed Documents.

(e) Each Guarantor understands, agrees and confirms that the Administrative
Agent and the other Creditors may enforce this Guaranty up to the full amount of
the Guaranteed Obligations against any Guarantor without proceeding against any
other Guarantor, the Borrower or any other person, or against any security or
other collateral.

(f) All payments by each Guarantor under this Guaranty shall be made to the
Administrative Agent, for the benefit of the Creditors, in such currency and
otherwise in such manner as is provided in the Guaranteed Documents to which
such payments relate.

Section 3. Subordination.

(a) Any Indebtedness or other obligations or liabilities of the Borrower now or
hereafter held by any Guarantor (collectively, “Subordinated Obligations”) are
hereby subordinated to the Guaranteed Obligations (but solely to the extent
constituting a guaranty of any obligation of the Borrower to any Creditor); and
such Subordinated Obligations of the Borrower to any Guarantor, if the
Administrative Agent, after an Event of Default has occurred, so requests, shall
be collected, enforced and received by such Guarantor as trustee for the
Administrative Agent and the other Creditors and be paid over to the
Administrative Agent, for the benefit of the Creditors, on account of the
Indebtedness of the Borrower owing under the Guaranteed Documents to the
Administrative Agent and to the other Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Prior to the transfer by any Guarantor of any note
or negotiable instrument evidencing any Subordinated Obligation of the Borrower
to such Guarantor, such Guarantor shall mark such note or negotiable instrument
with a legend that the same is subject to this subordination.

(b) If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Creditor or to any other person pursuant to or
in respect of this Guaranty, any reimbursement or similar claim that such
Guarantor may have against the Borrower by reason thereof shall be subject and
subordinate to the prior termination of all of the Commitments and indefeasible
payment in full of all Guaranteed Obligations.

Section 4. Guarantors’ Obligations Absolute, etc. The obligations of each
Guarantor under this Guaranty shall be absolute and unconditional, shall not be
subject to any counterclaim, setoff, deduction or defense based on any claim
such Guarantor may have against the Borrower or any other

 

4



--------------------------------------------------------------------------------

person, including, without limitation, the Administrative Agent, any other
Creditor, any of their respective Affiliates, or any other Guarantor, and shall
remain in full force and effect without regard to, and shall not be released,
suspended, abated, deferred, reduced, limited, discharged, terminated or
otherwise impaired or adversely affected by any circumstance or occurrence
whatsoever, other than indefeasible payment in full of, and complete performance
of, all of the Guaranteed Obligations, including, without limitation:

(a) any increase in the amount of the Guaranteed Obligations outstanding from
time to time, including, without limitation, any increase in the aggregate
outstanding amount of the Loans and Letters of Credit above any specific maximum
amount referred to herein or in the Credit Agreement as in effect on the date
hereof, and any increase in any interest rate, Fee or other amount applicable to
any portion of the Guaranteed Obligations or otherwise payable under any
Guaranteed Document;

(b) any direction as to the application of any payment by the Borrower or by any
other person;

(c) any incurrence of additional Guaranteed Obligations at any time or under any
circumstances, including, without limitation, (i) during the continuance of a
Default or Event of Default, (ii) at any time when all conditions to such
incurrence have not been satisfied, or (iii) in excess of any borrowing base,
sublimit or other limitations contained in the Credit Agreement or any of the
other Guaranteed Documents;

(d) any renewal or extension of the time for payment or maturity of any of the
Guaranteed Obligations, or any amendment or modification of, or addition or
supplement to, or deletion from, the Credit Agreement, any other Guaranteed
Document, or any other instrument or agreement applicable to the Borrower or any
other person, or any part thereof, or any assignment, transfer or other
disposition of any thereof;

(e) any failure of the Credit Agreement, any other Guaranteed Document, or any
other instrument or agreement applicable to the Borrower or any other person, to
constitute the legal, valid and binding agreement or obligation of any party
thereto, enforceable in accordance with its terms, or any irregularity in the
form of any Guaranteed Document;

(f) any failure on the part of the Borrower or any other person to perform or
comply with any term or provision of the Credit Agreement, any other Guaranteed
Document, or any such other instrument or agreement;

(g) any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshal assets, or any election of remedies) under or in respect of
(i) the Credit Agreement, any other Guaranteed Document, or any such other
instrument or agreement, or (ii) any obligation or liability of the Borrower or
any other person;

(h) any exercise or non-exercise of any right, power or remedy under or in
respect of the Credit Agreement, any other Guaranteed Document, or any such
other instrument or agreement, or any such obligation or liability, including,
without limitation, (i) any failure of the Administrative Agent or any other
Creditor to give notice of any Default or Event of Default under any Guaranteed
Document, or to advance funds for the protection or preservation of, or
provision of insurance for, or payment of taxes on, any property that is
collateral security for any of the Guaranteed Obligations, and (ii) any act or
failure to act on the part of the Administrative Agent or any other Creditor, in
any manner referred to in this Guaranty, or otherwise, that may deprive such
Guarantor of its right to (A) subrogation against the

 

5



--------------------------------------------------------------------------------

Borrower to recover full reimbursement or indemnity for any payments made
pursuant to this Guaranty, or (B) contribution from any other Guarantor for any
such payments made by it, or that otherwise may adversely affect the amount
recoverable upon the exercise of any such right of subrogation or contribution;

(i) any application of any amounts by whomsoever paid or howsoever realized to
the Guaranteed Obligations or any other liabilities owed to the Administrative
Agent or any other Creditor, regardless of the order or priority of any such
application, and regardless of what liabilities of the Borrower or any other
person remain unpaid;

(j) any settlement or compromise of any of the Guaranteed Obligations, any
security therefor or guaranty thereof;

(k) any payment made to the Administrative Agent or any other Creditor on the
Guaranteed Obligations that the Administrative Agent or any other Creditor
repays, returns or otherwise restores to the Borrower or any other applicable
obligor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding;

(l) any subordination of any of the claims of the Administrative Agent or any
other Creditor to any claims of any creditors of the Borrower or any other
person, or any subordination of any liens or security interests in favor of the
Administrative Agent or any other Creditor to any liens or security interests of
any other person;

(m) any sale, exchange, release, surrender or foreclosure of, or any realization
upon, or other dealing with, in any manner and in any order, any property,
rights or interests by whomsoever at any time granted, assigned, pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations, or any
other liabilities or obligations (including any of those hereunder), or any
portion of any thereof;

(n) the existence of any right of setoff, offset or banker’s lien, or any
failure to exercise rights in respect thereof, or any release thereof;

(o) any furnishing of any new or additional security or any new or additional
guaranty to or for the benefit of any Creditor, or any acceptance thereof,
including, without limitation, any addition of any Guarantor to this Guaranty;

(p) any release of any security or any guaranty by or at the direction of the
Administrative Agent or any other Creditor, or any release or discharge of, or
limitation of recourse against, any person furnishing any security or guaranty,
including, without limitation, any release or discharge of any Guarantor from
this Guaranty;

(q) any limitation on any person’s liability or obligation under the Credit
Agreement, any other Guaranteed Document, or any such other instrument or
agreement, or any such obligation or liability, or any termination,
cancellation, avoidance, commercial or other frustration, impracticability,
invalidity, unenforceability or ineffectiveness, in whole or in part, of the
Credit Agreement, any other Guaranteed Document, or any such other instrument or
agreement or any such obligation or liability or any term or provision of any
thereof;

(r) any insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition, arrangement or other similar proceeding relating to
the Borrower or to any of its properties or assets, or any such proceeding by,
among or on behalf of any of its creditors, as such, or

 

6



--------------------------------------------------------------------------------

any proceeding for the voluntary liquidation or dissolution or other winding up
of the Borrower, whether or not insolvency or bankruptcy proceedings, or any
assignment for the benefit of its creditors, or any other marshaling of its
assets, or any action taken by any trustee or receiver or by any court in any
such proceeding;

(s) any insolvency, bankruptcy, receivership, liquidation, reorganization,
readjustment, composition, arrangement or other similar proceeding relating to a
Guarantor or to any of its properties or assets, or any such proceeding by,
among or on behalf of any of its creditors, as such, or any proceeding for the
voluntary liquidation or dissolution or other winding up of such Guarantor,
whether or not insolvency or bankruptcy proceedings, or any assignment for the
benefit of its creditors, or any other marshaling of its assets, or any action
taken by any trustee or receiver or by any court in any such proceeding;

(t) any disallowance or limitation of any claim of the Administrative Agent, any
other Creditor, or any other person, in any such proceeding;

(u) any change in the ownership of all or any part of the capital stock of, or
other equity interests in, the Borrower, any of its Subsidiaries or Affiliates,
or any other person, or any merger or consolidation involving the Borrower, any
of its Subsidiaries or Affiliates, or any other person, or any purchase,
acquisition, sale, lease or disposition by the Borrower, any of its Subsidiaries
or Affiliates, or any other person, of any assets or properties;

(v) any breach by the Borrower or any of its other Subsidiaries or Affiliates of
any of their representations or warranties contained in any of the Guaranteed
Documents or any other certificate or document executed and delivered in
connection therewith;

(w) any inability of the Borrower to create or incur any Subordinated
Indebtedness or other Indebtedness, or the existence of any contractual or other
restriction upon the ability of the Borrower to issue and sell shares of its
capital stock, to purchase, sell, lease or otherwise dispose of assets, to incur
Subordinated Indebtedness or other Indebtedness, or to otherwise conduct its
business affairs;

(x) any assignment, transfer or other disposition, in whole or in part, by the
Borrower or any other person of its interest in any of the property, rights or
interests constituting security for all or any portion of the Guaranteed
Obligations or any other Indebtedness, liabilities or obligations;

(y) any failure of any of the Credit Documents, or any other agreement or
instrument securing all or any portion of the Guaranteed Obligations, to
effectively subject any property, rights or interests to any liens or security
interests purported to be granted or created thereby, or any failure of any such
liens or security interests to be or become perfected or to establish or
maintain the priority over other liens and security interests contemplated
thereby;

(z) any condemnation or taking of, or any encumbrance on or interference with
any use of, or any damage to, or any destruction of, any such property, or any
part thereof or interest therein;

(aa) any lack of notice to, or knowledge by, any Guarantor of any of the matters
referred to above; and/or

(bb) to the fullest extent permitted under applicable law now or hereafter in
effect, any other circumstance or occurrence, whether similar or dissimilar to
any of the foregoing, that could or might constitute a defense available to, or
a discharge of the obligations of, a guarantor or other surety.

 

7



--------------------------------------------------------------------------------

Section 5. Waivers. Each Guarantor unconditionally waives, to the maximum extent
permitted under any applicable law now or hereafter in effect, insofar as its
obligations under this Guaranty are concerned, (a) notice of any of the matters
referred to in Section 4, (b) all notices required by statute, rule of law or
otherwise to preserve any rights against such Guarantor hereunder, including,
without limitation, any demand, presentment, proof or notice of dishonor or
non-payment of any Guaranteed Obligation, notice of acceptance of this Guaranty,
notice of the incurrence of any Guaranteed Obligation, notice of any failure on
the part of the Borrower, any of its Subsidiaries or Affiliates, or any other
person, to perform or comply with any term or provision of the Credit Agreement,
any other Guaranteed Document or any other agreement or instrument to which the
Borrower or any other person is a party, or notice of the commencement of any
proceeding against any other person or its any of its property or assets,
(c) any right to the enforcement, assertion or exercise against the Borrower or
against any other person or any collateral of any right, power or remedy under
or in respect of the Credit Agreement, the other Guaranteed Documents or any
other agreement or instrument, (d) any requirement that such Guarantor be joined
as a party to any proceedings against the Borrower or any other person for the
enforcement of any term or provision of the Credit Agreement, the other
Guaranteed Documents, this Guaranty or any other agreement or instrument and
(e) all suretyship defenses available to such Guarantor.

Section 6. Subrogation Rights. Until such time as the Guaranteed Obligations
have been paid in full in cash and otherwise fully performed and all of the
Commitments under the Credit Agreement have been terminated, each Guarantor
hereby irrevocably waives all rights of subrogation that it may at any time
otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Administrative Agent and/or the other Creditors against the Borrower, any other
Guarantor or any other guarantor of or surety for the Guaranteed Obligations and
all contractual, statutory or common law rights of reimbursement, contribution
or indemnity from the Borrower or any other Guarantor that it may at any time
otherwise have as a result of this Guaranty.

Section 7. Separate Actions. A separate action or actions may be brought and
prosecuted against any Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or the Borrower, and whether or not any
other Guarantor, any other guarantor of the Borrower or the Borrower be joined
in any such action or actions.

Section 8. Guarantors Familiar with Borrower’s Affairs, etc. Each Guarantor
confirms that an executed (or conformed) copy of each of the Credit Documents
has been made available to its principal executive officers, that such officers
are familiar with the contents thereof and of this Guaranty, and that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Credit Agreement, the other Credit Documents and this Guaranty and such
other information as it has deemed appropriate in order to make its own credit
analysis and decision to execute and deliver this Guaranty. Each Guarantor
confirms that it has made its own independent investigation with respect to the
creditworthiness of the Borrower and its other Subsidiaries and Affiliates and
is not executing and delivering this Guaranty in reliance on any representation
or warranty by the Administrative Agent or any other Creditor or any other
person acting on behalf of the Administrative Agent or any other Creditor as to
such creditworthiness. Each Guarantor expressly assumes all responsibilities to
remain informed of the financial condition of the Borrower and its other
Subsidiaries and Affiliates and any circumstances affecting (a) the Borrower’s
or any other Subsidiary’s or Affiliate’s ability to perform its obligations
under the Credit Agreement and the other Guaranteed Documents to which it is a
party, or (b) any collateral securing, or any other guaranty for, all or any
part of the Borrower’s or such other Subsidiary’s or Affiliate’s payment and
performance obligations thereunder; and each Guarantor further agrees that the
Administrative Agent and the other Creditors shall have no duty to advise any
Guarantor of information known to them regarding such circumstances or the risks
such Guarantor undertakes in this Guaranty.

 

8



--------------------------------------------------------------------------------

Section 9. Covenant Under Credit Agreement, etc. Each Guarantor covenants and
agrees that on and after the date hereof and until this Guaranty is terminated
in accordance with Section 27 hereof, such Guarantor shall take, or will refrain
from taking, as the case may be, all actions that are necessary to be taken or
not taken so that no Default or Event of Default, is caused by the actions or
inactions of such Guarantor or any of its Subsidiaries.

Section 10. Representations and Warranties. Each Guarantor represents and
warrants to the Administrative Agent and each of the other Creditors that:

(a) it is a duly organized or formed and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
or full force and effect, as applicable, under the laws of the jurisdiction of
its incorporation or formation, as applicable, and has the corporate,
partnership or limited liability company power and authority, as applicable, to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage;

(b) it has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is party and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Credit Documents to
which it is party;

(c) it has duly executed and delivered each Credit Document to which it is party
and each Credit Document to which it is party constitutes the legal, valid and
binding agreement or obligation of such Guarantor enforceable in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);

(d) neither the execution, delivery and performance by such Guarantor of the
Credit Documents to which it is party nor compliance with the terms and
provisions thereof (i) will contravene any material provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Guarantor or its material properties and assets,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than any Lien created pursuant to the Credit Documents) upon any of the
property or assets of such Guarantor pursuant to the terms of any promissory
note, bond, debenture, indenture, mortgage, deed of trust, credit or loan
agreement, or any other material agreement or other instrument, to which such
Guarantor is a party or by which it or any of its property or assets are bound
or to which it may be subject, or (iii) will violate any provision of the
Organizational Documents of such Guarantor;

(e) no order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority, is required to authorize or is required as a condition to (i) the
execution, delivery and performance by such Guarantor of any Credit Document to
which it is a party, or (ii) the legality, validity, binding effect or
enforceability of any Credit Document to which such Guarantor is a party, other
than filings and recordings necessary to establish or perfect any security
interests or other Liens created pursuant to the Credit Documents;

(f) there are no actions, suits or proceedings pending or, to, the knowledge of
such Guarantor, threatened with respect to such Guarantor that question the
validity or enforceability of any of the Credit Documents to which such
Guarantor is a party, or of any action to be taken by such Guarantor pursuant to
any of the Credit Documents to which it is a party; and

 

9



--------------------------------------------------------------------------------

(g) as of the date such Guarantor has become a party to this Guaranty, (i) such
Guarantor has received consideration that is the reasonable equivalent value of
the obligations and liabilities that such Guarantor has incurred to the
Administrative Agent and the other Creditors under this Guaranty and the other
Credit Documents to which such Guarantor is a party; (ii) such Guarantor has
capital sufficient to carry on its business and transactions and all business
and transactions in which it is about to engage and is solvent and able to pay
its debts as they mature; (iii) such Guarantor owns property having a value,
both at fair valuation and at present fair salable value, greater than the
amount required to pay its debts; and (iv) such Guarantor is not entering into
the Credit Documents to which it is a party with the intent to hinder, delay or
defraud its creditors.

Section 11. Continuing Guaranty; Remedies Cumulative, etc. This Guaranty is a
continuing guaranty, all liabilities to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon, and this Guaranty shall remain in full force and effect until terminated
as provided in Section 27 hereof. No failure or delay on the part of the
Administrative Agent or any other Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies that the Administrative Agent or any
other Creditor would otherwise have. No notice to or demand on any Guarantor in
any case shall entitle such Guarantor to any other further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any other Creditor to any other or further action in any
circumstances without notice or demand. It is not necessary for, and neither the
Administrative Agent nor any other Creditor, undertakes any obligation or duty
to, inquire into the capacity or powers of the Borrower or any of its
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

Section 12. Application of Payments and Recoveries. All amounts received by the
Administrative Agent pursuant to, or in connection with the enforcement of, this
Guaranty, together with all amounts and other rights and benefits realized by
any Creditor (or to which any Creditor may be entitled) by virtue of this
Guaranty, shall be applied as provided in Section 10.3 of the Credit Agreement.

Section 13. Enforcement Expenses. The Guarantors hereby jointly and severally
agree to pay, to the extent not paid pursuant to Section 13.1 of the Credit
Agreement, all out-of-pocket costs and expenses of the Administrative Agent and
each other Creditor in connection with the enforcement of this Guaranty and any
amendment, waiver or consent relating hereto (including, without limitation, the
reasonable fees and disbursements of counsel employed by the Administrative
Agent or any of the other Creditors).

Section 14. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the other Creditors and their successors and assigns,
provided that no Guarantor may transfer or assign any or all of its rights or
obligations hereunder except as permitted under the Credit Agreement.

Section 15. Entire Agreement. This Guaranty and the other Guaranteed Documents
represent the final agreement among the parties with respect to the subject
matter hereof and thereof, supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof, and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements among the parties. There are no unwritten oral
agreements among the parties.

 

10



--------------------------------------------------------------------------------

Section 16. Amendments; Additional Guarantors. No amendment or waiver of any
provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent acting at the direction of the requisite
number of Lenders, if any, required pursuant to Section 13.11 of the Credit
Agreement, and the applicable Guarantor or Guarantors, as the case may be, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit A hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Credit Document to
a “Guarantor” shall also mean and be a reference to such Additional Guarantor,
and (b) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words
of like import referring to this Guaranty, and each reference in any other
Credit Document to the “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.

Section 17. Headings Descriptive. The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.

Section 18. Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 19. Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
any “Event of Default” as defined in the Credit Agreement or any payment default
under any Designated Hedge Document after any applicable notice and grace
period), each Creditor is hereby authorized at any time or from time to time,
without notice to any Guarantor or to any other person, any such notice being
expressly waived, to the fullest extent permitted under applicable law now or
hereafter in effect, to set off and to appropriate and apply any and all
deposits (general or special) and any other indebtedness at any time held or
owing by such Creditor to or for the credit or the account of such Guarantor,
against and on account of the obligations and liabilities of such Guarantor to
such Creditor under this Guaranty, irrespective of whether or not the
Administrative Agent or such Creditor shall have made any demand hereunder and
although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured. Each Creditor agrees to promptly notify the
relevant Guarantor after any such set off and application, provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application.

Section 20. Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing and mailed,
sent by telecopier or delivered, (a) if to any Guarantor, at the address
specified for it in the Credit Agreement (or if no such address is specified, to
it c/o the Borrower), with a courtesy copy to the Borrower at its address
specified in or pursuant to the Credit Agreement, (b) if to the Administrative
Agent, to it at its Notice Office, (c) if to any Lender, at its address
specified in or pursuant to the Credit Agreement, and (d) if to any Designated
Hedge Creditor, at such address as such Designated Hedge Creditor shall have
specified in writing to each Guarantor and the Administrative Agent; or in any
case at such other address as any of the persons listed above may hereafter
notify the others in writing. All such notices and communications shall be
mailed, sent via telecopier, sent by overnight courier or delivered, and shall
be effective when received.

 

11



--------------------------------------------------------------------------------

Section 21. Reinstatement. If claim is ever made upon the Administrative Agent
or any other Creditor for recission, repayment, recovery or restoration of any
amount or amounts received by the Administrative Agent or any other Creditor in
payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event (i) any such judgment, decree,
order, settlement or compromise shall be binding upon each Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of the Borrower, (ii) each Guarantor shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or otherwise recovered or
restored to the same extent as if such amount had never originally been received
by any such payee, and (iii) this Guaranty shall continue to be effective or be
reinstated, as the case may be, all as if such repayment or other recovery had
not occurred.

Section 22. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE ADMINISTRATIVE AGENT,
THE OTHER CREDITORS AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES. Any legal action or proceeding with respect to this
Guaranty may be brought in the Courts of the State of Ohio, or of the United
States of America for the Northern District of Ohio, Eastern Division, and, by
execution and delivery of this Guaranty, each Guarantor hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Guarantor hereby
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered mail, return receipt requested, to such Guarantor at its address
provided herein, such service to become effective 30 days after such mailing, or
such earlier time as may be provided by applicable law. Nothing herein shall
affect the right of the Administrative Agent or any of the other Creditors to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against each Guarantor in any other
jurisdiction.

(b) Each Guarantor hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty or any other
Credit Document or Guaranteed Document brought in the courts referred to in
Section 22(a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that such action or proceeding brought in any
such court has been brought in an inconvenient forum.

(c) EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER CREDITOR HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 23. Sale of Capital Stock of a Guarantor. In the event that all of the
capital stock of one or more Guarantors is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 9.2(c) of the Credit
Agreement (or such sale or other disposition has been approved in writing by the
Required Lenders (or all Lenders, or all of the Lenders (other than any
Defaulting Lender), as applicable, if required by Section 13.11 of the Credit
Agreement)) and the proceeds of such sale, disposition or liquidation are
applied, to the extent applicable, in accordance with

 

12



--------------------------------------------------------------------------------

the provisions of the Credit Agreement, such Guarantor shall be released from
this Guaranty and this Guaranty shall, as to each such Guarantor or Guarantors,
terminate, and have no further force or effect (it being understood and agreed
that the sale of one or more persons that own, directly or indirectly, all of
the capital stock or other equity interests of any Guarantor shall be deemed to
be a sale of such Guarantor for the purposes of this Section 23).

Section 24. Contribution Among Guarantors. Each Guarantor, in addition to the
subrogation rights it shall have against the Borrower under applicable law as a
result of any payment it makes hereunder, shall also have a right of
contribution against all other Guarantors in respect of any such payment pro
rata among the same based on their respective net fair value as enterprises,
provided any such right of contribution shall be subject and subordinate to the
prior payment in full of the Guaranteed Obligations (and such Guarantor’s
obligations in respect thereof).

Section 25. Full Recourse Obligations; Effect of Fraudulent Transfer Laws, etc.
It is the desire and intent of each Guarantor, the Administrative Agent and the
other Creditors that this Guaranty shall be enforced as a full recourse
obligation of each Guarantor to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If and to the extent that the obligations of any Guarantor under this Guaranty
would, in the absence of this sentence, be adjudicated to be invalid or
unenforceable because of any applicable state or federal law relating to
fraudulent conveyances or transfers, then the amount of such Guarantor’s
liability hereunder in respect of the Guaranteed Obligations shall be deemed to
be reduced ab initio to that maximum amount that would be permitted without
causing such Guarantor’s obligations hereunder to be so invalidated.

Section 26. Payments Free and Clear of Setoffs, Counterclaims and Taxes, etc.

(a) All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense and, except as provided for in this Section 26(a),
all such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax, imposed on or measured by the net income or
net profits of a Creditor pursuant to the laws of the jurisdiction under which
such Creditor is organized or the jurisdiction in which the principal office or
Applicable Lending Office of such Creditor is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect to
such non excluded taxes, levies imposts, duties, fees, assessments or other
charges (all such nonexcluded taxes levies, imposts, duties, fees assessments or
other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, the applicable Guarantor agrees to pay the full amount of
such Taxes and such additional amounts as may be necessary so that every payment
by it of all amounts due hereunder, after withholding or deduction for or on
account of any Taxes will not be less than the amount provided for herein. If
any amounts are payable in respect of Taxes pursuant to the preceding sentence,
the applicable Guarantor agrees to reimburse each Creditor, upon the written
request of such Creditor for taxes imposed on or measured by the net income or
profits of such Creditor pursuant to the laws of the jurisdiction in which such
Creditor is organized or in which the principal office or Applicable Lending
Office of such Creditor is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction in which the principal
office or Applicable Lending Office of such Creditor is located and for any
withholding of income or similar taxes imposed by the United States of America
as such Creditor shall determine are payable by, or withheld from, such Creditor
in respect of such amounts so paid to or on behalf of such Creditor pursuant to
the preceding sentence, which request shall be accompanied by a statement from
such Creditor setting forth, in reasonable detail, the computations used in
determining such amounts. The applicable Guarantor will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes, or
any

 

13



--------------------------------------------------------------------------------

withholding or deduction on account thereof, is due pursuant to applicable law
certified copies of tax receipts, or other evidence satisfactory to the
applicable Creditor, evidencing such payment by the applicable Creditor. Each
applicable Guarantor will indemnify and hold harmless the Administrative Agent
and each Creditor, and reimburse the Administrative Agent or such Creditor upon
its written request, for the amount of any Taxes so levied or imposed and paid
or withheld by such Creditor.

(b) Notwithstanding anything to the contrary contained in this Section 26,
(i) any applicable Guarantor shall be entitled, to the extent it is required to
do so by law, to deduct or withhold income or other similar taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from any amounts payable hereunder for the account of any Creditor that
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for United States federal income tax purposes and that has not
provided to the Borrower such forms that establish a complete exemption from
such deduction or withholding; and (ii) any applicable Guarantor shall not be
obligated pursuant to this Section 26 hereof to gross-up payments to be made to
a Creditor in respect of income or similar taxes imposed by the United States or
any additional amounts with respect thereto if such Creditor has not provided to
the Borrower such forms.

Section 27. Termination. After the termination of all of the Commitments and all
Designated Hedge Documents, when no Note or Letter of Credit is outstanding and
when all Loans and other Guaranteed Obligations (other than unasserted indemnity
obligations) have been paid in full, this Guaranty will terminate and the
Administrative Agent, at the request and expense of the Borrower and/or any of
the Guarantors, will execute and deliver to the Guarantors an instrument or
instruments acknowledging the satisfaction and termination of this Guaranty.

Section 28. Enforcement Only by Administrative Agent. The Creditors agree that
this Guaranty may be enforced only by the action of the Administrative Agent,
acting upon the instructions of the Required Lenders, and that no Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent, for the benefit of the Creditors, upon the terms of
this Guaranty. The Administrative Agent and the other Creditors further agree
that this Guaranty may not be enforced against any director, officer or employee
of any Guarantor, as such.

Section 29. General Limitation on Claims by Guarantors. NO CLAIM MAY BE MADE BY
ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY OTHER CREDITOR, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF ANY OF THEM,
FOR ANY DAMAGES OTHER THAN ACTUAL COMPENSATORY DAMAGES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY OF THE OTHER
GUARANTEED DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH; AND EACH GUARANTOR HEREBY, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, WAIVES, RELEASES AND AGREES NOT TO SUE OR COUNTERCLAIM UPON ANY
SUCH CLAIM FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

Section 30. Attorneys, Accountants, etc. of Creditors Have No Duty to
Guarantors. All attorneys, accountants, appraisers, consultants and other
professional persons (including the firms or other entities on behalf of which
any such person may act) retained by the Administrative Agent or any other
Creditor with respect to the transactions contemplated by the Guaranteed
Documents shall have the right to act exclusively in the interest of the
Administrative Agent or such other Creditor, as the case may be, shall have no
duty of disclosure, duty of loyalty, duty of care, or other duty or obligation
of any type or

 

14



--------------------------------------------------------------------------------

nature whatsoever to any Guarantor, to any of its Affiliates, or to any other
person, with respect to any matters within the scope of such representation or
related to their activities in connection with such representation and shall be
subject to the provisions contained in Section 13.14 of the Credit Agreement.
Each Guarantor agrees, on behalf of itself, its Subsidiaries and its other
Affiliates, not to assert any claim or counterclaim against any such persons
with regard to such matters, all such claims and counterclaims, now existing or
hereafter arising, whether known or unknown, foreseen or unforeseeable, being
hereby waived, released and forever discharged.

Section 31. Creditors Not Fiduciary to Guarantors, etc. The relationship among
any Guarantor and its Affiliates, on the one hand, and the Administrative Agent
and the other Creditors, on the other hand, is solely that of debtor and
creditor, and the Administrative Agent and the other Creditors have no fiduciary
or other special relationship with any Guarantor or any of its Affiliates, and
no term or provision of any Guaranteed Document, no course of dealing, no
written or oral communication, or other action, shall be construed so as to deem
such relationship to be other than that of debtor and creditor.

Section 32. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
including, by way of facsimile transmission or other electronic transmission
capable of authentication, each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.

[Remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

ADP OF NEW YORK, LLC By:     Name:   Ian H. Brock Title:   Vice President
AMERICAN DENTAL PARTNERS OF ALABAMA, LLC By:     Name:   Ian H. Brock Title:  
Vice President AMERICAN DENTAL PARTNERS OF CALIFORNIA, INC. By:     Name:   Ian
H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF LOUISIANA, LLC By:
    Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MARYLAND, LLC By:     Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF MICHIGAN, LLC By:     Name:   Ian H. Brock Title:  
Vice President AMERICAN DENTAL PARTNERS OF MISSOURI, LLC By:     Name:   Ian H.
Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF NORTH CAROLINA, LLC
By:     Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
OKLAHOMA, LLC By:     Name:   Ian H. Brock Title:   Vice President AMERICAN
DENTAL PARTNERS OF PENNSYLVANIA, LLC By:     Name:   Ian H. Brock Title:   Vice
President



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF TENNESSEE, LLC By:     Name:   Ian H. Brock Title:  
Vice President AMERICAN DENTAL PARTNERS OF VIRGINIA, LLC By:     Name:   Ian H.
Brock Title:   Vice President AMERICAN DENTAL PROFESSIONAL SERVICES, LLC By:    
Name:   Breht T. Feigh Title:   Vice President APPLE PARK ASSOCIATES, INC. By:  
  Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ARIZONA, LLC By:     Name:   Ian H. Brock Title:   Vice President AMERICAN
DENTAL PARTNERS OF WISCONSIN, LLC By:     Name:   Ian H. Brock Title:   Vice
President



--------------------------------------------------------------------------------

PDHC, LTD. By:     Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL
PARTNERS OF TEXAS, LLC, (as successor by merger to Texas Dental Management, Inc.
and Texas Dental Partners, L.P.) By:     Name:   Ian H. Brock Title:   Vice
President VOSS DENTAL LAB, INC. By:     Name:   Ian H. Brock Title:   Vice
President ADP-CFK, LLC By:     Name:   Ian H. Brock Title:   Vice President CARE
FOR KIDS — USA, LLC By:     Name:   Ian H. Brock Title:   Vice President CARE
FOR KIDS OF ARIZONA, LLC By:     Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF MINNESOTA, LLC By:     Name:   Ian H. Brock Title:  
Vice President METROPOLITAN DENTAL HOLDINGS, INC. By:     Name:   Ian H. Brock
Title:   Vice President METROPOLITAN DENTAL MANAGEMENT, INC. By:     Name:   Ian
H. Brock Title:   Vice President ZETASYS, LLC (formerly known as Integrated
Solutions, LLC) By:     Name:   Ian H. Brock Title:   Vice President CFK OF
TEXAS, LLC By:     Name:   Ian H. Brock Title:   Vice President FOCUS PRACTICE
CONSULTANTS, LLC By:     Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

By:

    Name:     Title:    



--------------------------------------------------------------------------------

Exhibit A to

Subsidiary Guaranty

SUBSIDIARY GUARANTY SUPPLEMENT

This Subsidiary Guaranty Supplement, dated as of                  , 20     (as
amended, restated or otherwise modified from time to time, this “Supplement”),
is made by [                                    , a
                                 corporation] (the “Additional Guarantor”), in
favor of ) KEYBANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent (the “Administrative Agent”) for the benefit of the
Creditors (as defined in the Guaranty referred to below).

RECITALS:

(1) American Dental Partners, Inc., a Delaware corporation (together with its
successors and assigns, the “Borrower”), the financial institutions named as
lenders therein (together with their successors and assigns, the “Lenders”), and
the Administrative Agent.

(2) In connection with the Credit Agreement, each of the Borrower’s subsidiaries
(collectively, the “Guarantors” and, individually, each a “Guarantor”) executed
and delivered a Subsidiary Guaranty dated as of August 21, 2009 (as the same may
from time to time be amended, restated, supplemented or otherwise modified, the
“Guaranty”) to the Administrative Agent for the benefit of the Creditors (as
defined in the Guaranty) pursuant to which the Guarantors guaranteed the payment
and performance in full of all of the Guaranteed Obligations (as defined in the
Guaranty).

(3) The Additional Guarantor is a newly created or acquired subsidiary of the
Borrower and, pursuant to Section 8.10 of the Credit Agreement, is required to
become a “Guarantor” under the Guaranty and to guaranty, for the benefit of the
Creditors, all of the Guaranteed Obligations.

(4) The Additional Guarantor deems it to be in its direct pecuniary and business
interests to become a “Guarantor” under the Guaranty and, accordingly, desires
to enter into this Supplement in accordance with Section 16 of the Guaranty in
order to satisfy the condition described in the preceding paragraph and to
induce the Creditors to make financial accommodations to or for the benefit of
the Additional Guarantor.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Additional Guarantor, the receipt and sufficiency of which are
hereby acknowledged, the Additional Guarantor covenants and agrees with the
Administrative Agent and the Creditors as follows:

Section 1. Definitions. Capitalized terms used in this Supplement and not
otherwise defined herein shall have the meanings given to such terms in the
Guaranty.

Section 2. Supplement; Guaranty. The Additional Guarantor hereby acknowledges,
agrees and confirms that, by its execution of this Supplement, on and after the
date hereof it shall become a party to the Guaranty and shall be fully bound by,
and subject to, all of the covenants, terms, obligations and conditions of the
Guaranty applicable to a “Guarantor” as though originally party thereto as a
“Guarantor,” and the Additional Guarantor shall be deemed a “Guarantor” for all
purposes of the Guaranty and the other Credit Documents (as defined in the
Credit Agreement). The Additional Guarantor acknowledges and confirms that it
has received a copy of the Guaranty, the other Credit Documents and all exhibits
thereto and has reviewed and understands all of the terms and provisions



--------------------------------------------------------------------------------

thereof. The Additional Guarantor (i) agrees that it will comply with all the
terms and conditions of the Guaranty as if it were an original signatory
thereto, and (ii) irrevocably and unconditionally guarantees to the
Administrative Agent, for the benefit of the Creditors, the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all of the Guaranteed Obligations.

Section 3. Effect of this Agreement. Except as expressly provided in this
Supplement, the Guaranty shall remain in full force and effect, without
modification or amendment.

Section 4. Representations and Warranties. The Additional Guarantor, as of the
date hereof, hereby:

(a) makes to the Administrative Agent and the Creditors each of the
representations and warranties contained in the Guaranty applicable to a
Guarantor; and

(b) represents and warrants that upon the execution and delivery of this
Supplement, all of the conditions set forth in Section 8.10 of the Credit
Agreement have been satisfied.

Section 5. Successors and Assigns; Entire Agreement. This Supplement is binding
upon and shall inure to the benefit of the Additional Guarantor, the
Administrative Agent and each of the Creditors and their respective successors
and assigns. This Supplement and the Guaranty set forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supercedes all prior discussions, agreements and understandings of any and every
nature among them. This Supplement shall be a Credit Document under the Credit
Agreement. No Guarantor shall be permitted to assign any of its rights or
obligations hereunder except as expressly permitted pursuant to or in accordance
with the Credit Agreement.

Section 6. Headings. The descriptive headings of this Supplement are for
convenience or reference only and do not constitute a part of this Supplement.

Section 7. Governing Law. This Supplement and the rights of the parties
hereunder shall be construed and interpreted in accordance with the laws of the
State of Ohio, without application of the rules regarding conflicts of laws.

Section 8. JURY TRIAL WAIVER. THE ADDITIONAL GUARANTOR HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS SUPPLEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantor has executed this Supplement as of
the date first written above.

 

  By:       Name:   Title: